Exhibit 10.1

 



EXECUTION VERSION

 



AMENDMENT NO. 1 TO CREDIT AGREEMENT

 

THIS AMENDMENT NO. 1 TO CREDIT AGREEMENT dated as of April 27, 2018 (this
“Amendment”) is entered into among Comcast Corporation, a Pennsylvania
corporation (“Borrower”), the Lenders party hereto, and JPMorgan Chase Bank,
N.A., as Administrative Agent. All capitalized terms used herein and not
otherwise defined herein shall have the meanings given to such terms in the
Credit Agreement (as defined below).

 

RECITALS

 

WHEREAS, Borrower, the Lenders and the Administrative Agent entered into that
certain Credit Agreement dated as of May 26, 2016 (as amended, restated, amended
and restated, supplemented or otherwise modified from time to time prior to the
Amendment No. 1 Effective Date, the “Existing Credit Agreement”; the Existing
Credit Agreement, as amended pursuant to this Amendment, the “Credit
Agreement”); and

 

WHEREAS, Borrower has requested that the Lenders and Administrative Agent amend
the Existing Credit Agreement as set forth below;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1.                   Amendment. Each of the parties hereto agrees that,
effective on the Amendment No. 1 Effective Date (as defined below), the Existing
Credit Agreement (including the exhibits and schedules thereto) shall be amended
to delete the stricken text (indicated textually in the same manner as the
following example: stricken text) and to add the double-underlined text
(indicated textually in the same manner as the following example:
double-underlined text) as set forth in the pages of the Credit Agreement (and
related exhibits and schedules) attached as Exhibit A hereto.

 

2.                   Conditions Precedent. This Amendment shall be effective
upon satisfaction of the following conditions precedent (the date such
conditions precedent are satisfied, the “Amendment No. 1 Effective Date”):

 

(a)                Receipt by Administrative Agent of each of the following,
each of which shall be originals, facsimiles or pdf copies unless otherwise
specified, each dated on, or in the case of third party certificates, recently
before, the Amendment No. 1 Effective Date:

 

(i)Executed counterparts of this Amendment, executed and delivered by Borrower,
Administrative Agent and the Required Lenders and acknowledged by each Guarantor
(provided that the requirements of this clause (i) may be satisfied by customary
written evidence reasonably satisfactory to Administrative Agent (which may
include electronic transmission of a signed signature page) that such party has
signed a counterpart to this Amendment);

 

(ii)A certificate of Borrower, dated on or about the Amendment No. 1 Effective
Date and executed by a secretary, assistant secretary or Responsible Officer
thereof, which shall (A) certify that attached thereto are (x) a true and
complete copy of the certificate or articles of incorporation, formation or

 





organization of Borrower certified by the relevant authority of its jurisdiction
of organization, which certificate or articles of incorporation, formation or
organization of Borrower attached thereto have not been amended (except as
attached thereto) since the date reflected thereon, (y) a true and correct copy
of the by-laws or operating, management, partnership or similar agreement of
Borrower, together with all amendments thereto as of the Amendment No. 1
Effective Date and such by-laws or operating, management, partnership or similar
agreement are in full force and effect and (z) a true and complete copy of the
resolutions or written consent, as applicable, of its board of directors, board
of managers, sole member or other applicable governing body authorizing the
execution, delivery and performance of this Amendment, which resolutions or
consent have not been modified, rescinded or amended (other than as attached
thereto) and are in full force and effect (which resolutions may be an extract
of additional resolutions adopted concurrently therewith), and (B) identify by
name and title and bear the signatures of the officers, managers, directors or
authorized signatories of Borrower authorized to sign this Amendment; and

 

(iii)A certificate signed by a Responsible Officer of Borrower certifying that
(A) the representations and warranties made by Borrower in the Credit Agreement,
or which are contained in any certificate, document or financial or other
statement furnished at any time under or in connection therewith, shall be
correct in all material respects on and as of the Amendment No. 1 Effective
Date, (B) no Default or Event of Default shall have occurred and be continuing
and (C) that there has been no event or circumstance since the date of the
Reference Statements which has a Material Adverse Effect.

 

Without limiting the generality of the provisions of Section 10.01 of the Credit
Agreement, for purposes of determining compliance with the conditions specified
in this Section 2, each Lender that has signed or otherwise become a Lender
under this Amendment shall be deemed to have consented to, approved or accepted
or to be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless
Administrative Agent shall have received notice from such Lender prior to the
proposed Amendment No. 1 Effective Date specifying its objection thereto.
Administrative Agent (or its counsel) shall promptly notify the Lenders and
Borrower in writing of the occurrence of the Amendment No. 1 Effective Date,
which shall be conclusive evidence of the occurrence thereof (it being
understood that any failure to so notify shall not preclude the occurrence of
the Amendment No. 1 Effective Date if all conditions to the occurrence thereof
have been met). Notwithstanding anything to the contrary in this Amendment, this
Section 2 and the conditions set out in this Section 2 shall cease to apply and
be of no further effect on and from the Amendment No. 1 Effective Date.

 

3.Miscellaneous.

 

(a)                The Existing Credit Agreement (as amended hereby), and the
obligations of the Loan Parties thereunder and under the other Loan Documents,
are hereby ratified and confirmed and shall remain in full force and effect
according to their terms. Except as expressly set forth herein, this Amendment
shall not be deemed to be an amendment or modification of any other provisions
of the Existing Credit Agreement or any other Loan Document or any right, power
or remedy of the Lenders, nor constitute a waiver of any

 

2



provision of the Existing Credit Agreement, any other Loan Document, or any
other document, instrument and/or agreement executed or delivered in connection
therewith or of any Default or Event of Default under any of the foregoing, in
each case, whether arising before or after the date hereof or as a result of
performance hereunder or thereunder.

 

(b)           Each Guarantor (a) acknowledges and consents to all of the terms
and conditions of this Amendment, (b) affirms all of its obligations under the
Loan Documents and (c) agrees that this Amendment and all documents executed in
connection herewith do not operate to reduce or discharge its obligations under
the Credit Agreement or the Loan Documents.

 

(c)Each Loan Party hereby represents and warrants as follows:

 

(i)                 Each Loan Party has taken all necessary corporate or limited
liability company action to authorize the execution, delivery and performance of
this Amendment.

 

(ii)               This Amendment has been duly executed and delivered by each
of the Loan Parties and constitutes each of the Loan Parties’ legal, valid and
binding obligations, enforceable in accordance with its terms, except as such
enforceability may be limited by Debtor Relief Laws and general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law).

 

(iii)             No consent, approval, authorization or order of, or filing,
registration or qualification with, any Governmental Authority is required in
connection with the execution, delivery or performance by any Loan Party of this
Amendment other than those that have already been obtained and are in full force
and effect or the failure of which to have obtained would not reasonably be
expected to have a Material Adverse Effect.

 

(d)           This Amendment may be executed in any number of counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument. Delivery of an executed
counterpart of this Amendment by telecopy shall be effective as an original and
shall constitute a representation that an executed original shall be delivered.

 

(e)           THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN
CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS
AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

 

[remainder of page intentionally left blank]

 

3



Each of the parties hereto has caused a counterpart of this Amendment to be duly
executed and delivered as of the date first above written.

 

 



  COMCAST CORPORATION             By: /s/ William E. Dordelman   Name: William
E. Dordelman   Title: Senior Vice President and Treasurer

 

 



 



 



 



 

[Signature Page to Amendment No. 1 to Credit Agreement]



 

 



  BANK OF AMERICA, N.A.,   as a Lender             By:    /s/ Brandon Bolio  
Name:   Brandon Bolio   Title:     Director

 

 






 

[Signature Page to Amendment No. 1 to Credit Agreement]



 



  WELLS FARGO BANK, NATIONAL ASSOCIATION,   as a Lender             By:    /s/
Nicholas Grocholski   Name:   Nicholas Grocholski   Title:     Director

 

 

 

 

 

[Signature Page to Amendment No. 1 to Credit Agreement]



 

 

 



 

CREDIT SUISSE AG, CAYMAN ISLANDS

BRANCH, as a Lender 

              By:  

/s/William O’Daly



  Name:   William O’Daly





  Title:     Authorized Signatory



 



            By:   /s/ Brady Bingham   Name:   Brady Bingham  
Title:     Authorized Signatory



 

[Signature Page to Amendment No. 1 to Credit Agreement]





 



  MIZUHO BANK, LTD., as a Lender               By:   /s/ Raymond Ventura  
Name:    Raymond Ventura       Title:      Managing Director

 



 

[Signature Page to Amendment No. 1 to Credit Agreement]





 



 

MUFG BANK, LTD. (formerly known as

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.),

as a Lender

              By:   /s/ Matthew Hillman   Name:    Matthew Hillman       
Title:      Vice President

 



 

[Signature Page to Amendment No. 1 to Credit Agreement]



 







 

Sumitomo Mitsui Banking Corporation,



as a Lender

              By:   /s/ James D. Weinstein   Name:    James D. Weinstein  
Title:      Managing Director



 

[Signature Page to Amendment No. 1 to Credit Agreement]



 

 



 

BNP PARIBAS,



as a Lender

              By:   /s/ Christopher Sked   Name:    Christopher Sked      
Title:      Managing Director

 





            By:   /s/ Karim Remtoula   Name:   Karim Remtoula   Title:     Vice
President



 

 

[Signature Page to Amendment No. 1 to Credit Agreement]



 



 



 

ROYAL BANK OF CANADA,



as a Lender

              By:   /s/ Allan Kortan   Name:    Allan Kortan      
Title:      Authorized Signatory





 

[Signature Page to Amendment No. 1 to Credit Agreement]



 



 



 

THE TORONTO-DOMINION BANK,

NEW YORK BRANCH,



as a Lender

              By:   /s/ Savo Bozic   Name:    Savo Bozic  
Title:      Authorized Signatory







 

[Signature Page to Amendment No. 1 to Credit Agreement]



 



 



 

COMMERZBANK AG, NEW YORK BRANCH,

as a Lender

              By:   /s/ Paolo de Alessandrini   Name:    Paolo de
Alessandrini         Title:      Managing Director

 

            By:   /s/ Mathew Ward   Name:    Mathew Ward    Title:      Director





 

[Signature Page to Amendment No. 1 to Credit Agreement]



 

 



  DNB CAPITAL LLC, as a Lender               By:   /s/ Philip F. Kurpiewski  
Name:    Philip F. Kurpiewski       Title:      Senior Vice President



 



            By:   /s/ Kristi Birkeland Sorensen   Name:    Kristi Birkeland
Sorensen         Title:      Senior Vice President



 

[Signature Page to Amendment No. 1 to Credit Agreement]



 



 



 

SOCIETE GENERALE,



as a Lender

              By:   /s/ Shelley Yu   Name:    Shelley Yu     
Title:      Director



 

[Signature Page to Amendment No. 1 to Credit Agreement]



 

 



 

PNC BANK, NATIONAL ASSOCIATION,

as a Lender

              By:   /s/ John M. DiNapoli   Name:    John M. DiNapoli  
Title:      Senior Vice President

 



 

[Signature Page to Amendment No. 1 to Credit Agreement]



 



 



 

U.S. BANK NATIONAL ASSOCIATION,



as a Lender

              By:   /s/ Garret Komjathy   Name:    Garret Komjathy  
Title:      Senior Vice President



 


 

[Signature Page to Amendment No. 1 to Credit Agreement]



 





 



 



ACKNOWLEDGED AND AGREED: 

 



JPMorgan Chase Bank, N.A.,
as Administrative Agent





              By:   /s/ Nicolas Gitron-Beer



  Name:    Nicolas Gitron-Beer   Title:      Executive Director



 


 

[Signature Page to Amendment No. 1 to Credit Agreement]



 

 

  ACKNOWLEDGED AND CONSENTED TO:             Comcast Cable Communications, LLC  
          By: /s/ William E. Dordelman   Name:    William E. Dordelman  
Title:       Senior Vice President            



 

 

 

[Signature Page to Amendment No. 1 to Credit Agreement]



 

 

  ACKNOWLEDGED AND CONSENTED TO:               NBCUniversal Media, LLC          
By: /s/ William E. Dordelman   Name:    William E. Dordelman  
Title:       Senior Vice President



 

 

 

[Signature Page to Amendment No. 1 to Credit Agreement]



 

 

Exhibit A

 

[see attached]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 





 



EXECUTION VERSION
as amended pursuant to 

Amendment No. 1 to Credit Agreement dated as of April 27, 2018

 



 

 

 

 



_____________________________________________________________________________________

 

CREDIT AGREEMENT

 

among

 

COMCAST CORPORATION

 

The Financiasl Institutions Party Hereto

 

JPMorgan Chase Bank, N.A.,
as Administrative Agent

 

CITIBANK, N.A.,

 

as Syndication Agent

 

and

 

MORGAN STANLEY MUFG LOAN PARTNERS, LLC,



WELLS FARGO BANK, NATIONAL ASSOCIATION and



MIZUHO BANK, LTD.,
as Co-Documentation Agents

 

 

 



Dated as of May 26, 2016

 

_____________________________________________________________________________________

 

JPMorgan Chase Bank, N.A.,
CITIGROUP GLOBAL MARKETS INC.,



MORGAN STANLEY MUFG LOAN PARTNERS, LLC,



WELLS FARGO SECURITIES, LLC and



MIZUHO BANK, LTD.,
as Joint Lead Arrangers and Joint Bookrunners

 

 

 

TABLE OF CONTENTS

 

Page



SECTION 1 DEFINITIONS AND ACCOUNTING TERMS 1 1.01 Defined Terms 1 1.02 Use of
Certain Terms. 2229 1.03 Accounting Terms 2329 1.04 Rounding 2330 1.05 Exhibits
and Schedules 2430 1.06 References to Agreements and Laws 2430 1.07 Pro Forma
Calculations 2430 SECTION 2 THE REVOLVING COMMITMENTS AND EXTENSIONS OF CREDIT
2431 2.01 Amount and Terms of Revolving Commitments 2431 2.02 Procedure for
Revolving Loan Borrowings 2632 2.03 Letters of Credit 2633 2.04 Competitive Bid
Procedure 3138 2.05 Reduction or Termination of Revolving Commitments 3339 2.06
Prepayments 3340 2.07 Documentation of Loans 3440 2.08 Continuation and
Conversion Option 3441 2.09 Interest 3541 2.10 Fees 3642 2.11 Computation of
Interest and Fees 3642 2.12 Making Payments 3642 2.13 Funding Sources 3744 2.14
Defaulting Lenders 3744 2.15 Currency Equivalents 3945 SECTION 3 TAXES, YIELD
PROTECTION AND ILLEGALITY 3946 3.01 Taxes 3946 3.02 Illegality 4147 3.03
Inability to Determine Eurodollar Rates 4147 3.04 Increased Cost and Reduced
Return; Capital Adequacy 4248 3.05 Breakfunding Costs 4349 3.06 Matters
Applicable to all Requests for Compensation 4349 3.07 Survival 4350 SECTION 4
CONDITIONS PRECEDENT TO EXTENSIONS OF CREDIT 4450 4.01 Conditions Precedent to
Effective Date 4450 4.02 Conditions to allCertain Extensions of Credit 4551



 

 



i



 

 



4.03 Conditions to Certain Funds Credit Extensions 52 4.04 Determinations Under
Sections 4.01, 4.02 and 4.03 52 4.05 Actions by Lenders During Certain Funds
Period 52 SECTION 5 REPRESENTATIONS AND WARRANTIES 4653 5.01 Existence and
Qualification; Power; Compliance with Laws 4653 5.02 Power; Authorization;
Enforceable Obligations 4653 5.03 No Legal Bar 4654 5.04 Financial Statements;
No Material Adverse Effect 4654 5.05 Litigation 4754 5.06 Use of Proceeds 4754
5.07 Anti-Corruption Laws and Sanctions 4754 SECTION 6 AFFIRMATIVE COVENANTS
4755 6.01 Financial Statements 4755 6.02 Certificates, Notices and Other
Information 4855 6.03 Payment of Taxes 4856 6.04 Preservation of Existence 4856
6.05 Compliance With Laws 4956 6.06 Inspection Rights 4956 6.07 Keeping of
Records and Books of Account 4956 6.08 Designation of Unrestricted Subsidiaries
4956 6.09 Anti-Corruption Laws and Sanctions 4957 6.10 Guarantors 4957 SECTION 7
NEGATIVE COVENANTS 57 7.01 Liens 5058 7.02 Non-Guarantor Subsidiary Indebtedness
5159 7.03 Fundamental Changes 5159 7.04 ERISA 5260 7.05 Anti-Corruption Laws and
Sanctions 5260 7.06 Financial Covenant 5260 SECTION 8 EVENTS OF DEFAULT AND
REMEDIES 5260 8.01 Events of Default 5260 8.02 Remedies Upon Event of Default
5361 8.03 Clean-Up Period 62 SECTION 9 THE AGENTS 5563 9.01 Appointment 5563
9.02 Delegation of Duties 5563



 



ii



 

 



9.03 Exculpatory Provisions 5563 9.04 Reliance by Administrative Agent 5564 9.05
Notice of Default 5664 9.06 Non-Reliance on Agents and Other Lenders 5664 9.07
Indemnification 5665 9.08 Agent in Its Individual Capacity 5765 9.09 Successor
Administrative Agent 5765 9.10 Co-Documentation Agents and Syndication Agent
5766 9.11 Certain ERISA Matters 66 SECTION 10 MISCELLANEOUS 5868 10.01
Amendments; Consents 5868 10.02 Requisite Notice; Electronic Communications 5969
10.03 Attorney Costs and Expenses 6171 10.04 Binding Effect; Assignment 6171
10.05 Set-off 6373 10.06 Sharing of Payments 6373 10.07 No Waiver; Cumulative
Remedies 6474 10.08 Usury 6474 10.09 Counterparts 6475 10.10 Integration 6475
10.11 Nature of Lenders’ Obligations 6575 10.12 Survival of Representations and
Warranties 6575 10.13 Indemnity by Borrower 6575 10.14 Nonliability of Lenders
6676 10.15 No Third Parties Benefitted 6677 10.16 Severability 6777 10.17
Confidentiality 6777 10.18 Headings 6878 10.19 Time of the Essence 6878 10.20
Status of Lenders 68 and Administrative Agent 78 10.21 Removal and Replacement
of Lenders 6979 10.22 Governing Law; Submission to Jurisdiction; Waivers 7080
10.23 Waiver of Right to Trial by Jury 7081 10.24 USA PATRIOT Act 7181 10.25
Judgment Currency 7181 10.26 Acknowledgement and Consent to Bail-In of EEA
Financial Institutions 7182



 





iii



 

EXHIBITS

 



A Form of Guarantee Agreement   B Form of Request for Extension of Credit   C
Form of Compliance Certificate   D Form of Assignment and Assumption   E-1 Form
of New Lender Supplement   E-2 Form of Increased Revolving Commitment Activation
Notice   F-1 Form of U.S. Tax Compliance Certificate (For Non-U.S. Lenders That
Are Not Partnerships For U.S. Federal Income Tax Purposes) F-2 Form of U.S. Tax
Compliance Certificate (For Non-U.S. Participants That Are Not Partnerships For
U.S. Federal Income Tax Purposes) FF-3 Form of U.S. Tax Compliance Certificate
(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes) F-4 Form of U.S. Tax Compliance Certificate (For Non-U.S. Lenders That
Are Partnerships For U.S. Federal Income Tax Purposes)



 

 

SCHEDULES

 



A Excluded IndebtednessAsset Monetization Transactions 2.01 Revolving
Commitments 2.03 Letter of Credit Commitments; Issuers of Existing Letters of
Credit 6.08 Unrestricted Subsidiaries 10.02 Addresses for Notices



 



iv



 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT is entered into as of May 26, 2016, by and among COMCAST
CORPORATIONComcast Corporation, a Pennsylvania corporation (“Borrower”), each
lender from time to time party hereto (collectively, “Lenders” and individually,
a “Lender”), JPMorgan Chase Bank, N.A., as Administrative Agent, CITIBANK, N.A.,
as syndication agent (in such capacity, “Syndication Agent”), and MORGAN STANLEY
MUFG LOAN PARTNERS, LLC (acting through Morgan Stanley Senior Funding, Inc. and
MUFG Bank, Ltd. (f/k/a The Bank of Tokyo-Mitsubishi UFJ, Ltd.), WELLS FARGO
BANK, NATIONAL ASSOCIATION and MIZUHO BANK, LTD., as co-documentation agents (in
such capacity, “Co-Documentation Agents”).

 

RECITALS

 

WHEREAS, Borrower has requested that the Lenders, the Issuing Lenders and
Administrative Agent provide the Revolving Facility (as defined below), and the
Lenders, the Issuing Lenders and Administrative Agent are willing to do so on
the terms and conditions set forth herein; and

 

NOW, THEREFORE, in consideration of the above premises, the parties hereto
hereby agree as follows:

 

SECTION 1

DEFINITIONS AND ACCOUNTING TERMS

 

1.01     Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:

 

“Acceptance Condition” means, with respect to an Offer, the condition set forth
in the Offer Documents with respect to the number of acceptances to an Offer
which must be secured to declare such Offer unconditional as to acceptances
which shall be more than 50% of the Target shares carrying voting rights.

 

“Acquisition” means (a) any purchase or other acquisition of assets or series of
related purchases or other acquisitions of assets by Borrower or any Restricted
Subsidiary (including by way of asset or stock purchase, swap or merger) other
than from Borrower or any Restricted Subsidiary or (b) the designation by
Borrower of an Unrestricted Subsidiary as a Restricted Subsidiary.

 

“Acquisition Debt” means any Indebtedness of Borrower or any of its Restricted
Subsidiaries (or an Unrestricted Subsidiary, so long as, in the good faith
determination of Borrower, such Unrestricted Subsidiary is expected to become a
Restricted Subsidiary in connection with the consummation of the applicable
Material Acquisition) that has been issued for the purpose of financing, in
whole or in part, the Target Acquisition or any other acquisition that is a
Material Acquisition in accordance with clause (ii) of the definition thereof
and any related transactions or series of related transactions in respect of the
Target Acquisition or any other acquisition that is a Material Acquisition in
accordance with clause (ii) of the definition thereof (including for the purpose
of refinancing or replacing all or a portion of any pre-existing Indebtedness of
the Target Group or the Person(s) or assets to be acquired); provided that (a)
the release of the proceeds thereof to Borrower and its Restricted Subsidiaries
(or an Unrestricted Subsidiary, so long as, in the good faith determination of
Borrower, such Unrestricted Subsidiary is expected to become a Restricted
Subsidiary in connection with the consummation of such Material Acquisition) is
contingent upon the consummation of the Target Acquisition or such Material
Acquisition and, pending such release, such proceeds are held in escrow (and, if
the definitive agreement

 

 

 

(or, in the case of a tender offer or similar transaction, the definitive offer
document) for the Target Acquisition or such Material Acquisition is terminated
prior to the consummation thereof or if the Target Acquisition or such Material
Acquisition is otherwise not consummated by the date specified in the definitive
documentation relating to such Indebtedness, such proceeds shall be promptly
applied to satisfy and discharge all obligations of Borrower and its Restricted
Subsidiaries (or an Unrestricted Subsidiary, so long as, in the good faith
determination of Borrower, such Unrestricted Subsidiary is expected to become a
Restricted Subsidiary in connection with the consummation of such Material
Acquisition) in respect of such Indebtedness) or (b) such Indebtedness contains
a “special mandatory redemption” provision (or other similar provision) or
otherwise permits such Indebtedness to be redeemed or prepaid if the Target
Acquisition or such Material Acquisition is not consummated by the date
specified in the definitive documentation relating to such Indebtedness (and if
the definitive agreement (or, in the case of a tender offer or similar
transaction, the definitive offer document) for the Target Acquisition or such
Material Acquisition is terminated in accordance with its terms prior to the
consummation of the Target Acquisition or such Material Acquisition or the
Target Acquisition or such Material Acquisition is otherwise not consummated by
the date specified in the definitive documentation relating to such
Indebtedness, such Indebtedness is so redeemed or prepaid within 90 days of such
termination or such specified date, as the case may be).

 

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent permitted under the Loan Documents; provided that for
purposes of Borrowings, Continuations or Conversions denominated in Canadian
Dollars, Euros, Sterling or Yen, Administrative Agent shall be J.P. Morgan
Europe Limited.

 

“Administrative Agent’s Office” means Administrative Agent’s address and, as
appropriate, account as Administrative Agent has designated by written notice to
Borrower and Lenders.

 

“Administrative Agent-Related Persons” means Administrative Agent (including any
successor agent), together with its Affiliates and the officers, directors,
employees, agents and attorneys-in-fact of such Persons and Affiliates.

 

“Administrative Questionnaire” means, with respect to each Lender, an
administrative questionnaire in the form prepared by Administrative Agent and
submitted to Administrative Agent (with a copy to Borrower) duly completed by
such Lender.

 

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, is in Control of, is Controlled by, or is under direct or indirect
common Control with, such Person.

 

“Agents” means the collective reference to Administrative Agent, Syndication
Agent and Co-Documentation Agents.

 

“Agent Parties” has the meaning set forth in Section 10.02(e)(ii).

 

“Aggregate Exposure” means, with respect to any Lender at any time, an amount
equal to the amount of such Lender’s Revolving Commitment then in effect or, if
the Revolving Commitments have been terminated, the amount of such Lender’s
Outstanding Revolving Obligations.

 

“Aggregate Exposure Percentage” means, with respect to any Lender at any time,
the ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at
such time to the Aggregate Exposure of all Lenders at such time.

 

2 

 

“Agreement” means this Credit Agreement, as amended, restated, extended,
supplemented or otherwise modified in writing from time to time.

 

“Agreement Currency” has the meaning set forth in Section 10.25(b).

 

“Alternative Currency” means (x) with respect to any Letter of Credit, (a)
Euros, (b) Yen, (c) Sterling, (d) Canadian Dollars and (e) any currency other
than Dollars, Euros, Yen, Sterling, or Canadian Dollars in which an Issuing
Lender is willing to issue a Letter of Credit and (y) with respect to any Loan,
(a) Euros, (b) Yen, (c) Sterling, (d) Canadian Dollars and (e) any currency
other than Dollars, Euros, Yen, Sterling, or Canadian Dollars in which each
Lender has agreed to make Loans.

 

“Amendment No. 1” means that certain Amendment No. 1 to Credit Agreement dated
as of the Amendment No. 1 Effective Date, by and among Borrower, the Lenders
party thereto and Administrative Agent.

 

“Amendment No. 1 Effective Date” means April 27, 2018.

 

“Announcement Date” has the meaning set forth in the definition of Certain Funds
Period.

 

“Annualized EBITDA” means, at any date of determination, EBITDA for the two (2)
fiscal quarter periods then most recently ended times two (2).

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to Borrower or any of its Subsidiaries from time to time
concerning or relating to bribery or corruption.

 

“Applicable Amount” means the rate per annum, in basis points, set forth under
the relevant column heading below based upon the applicable Debt Ratings:

 

Pricing Level Debt Ratings
S&P/Moody’s Commitment
Fee Base Rate Eurodollar Rate/ Letters of Credit           1 ≥A+/A1 5.0 0.0 75.0
2 A/A2 7.0 0.0 87.5 3 A-/A3 9.0 0.0 100.0 4 BBB+/Baa1 11.0 12.5 112.5 5
≤BBB/Baa2 15.0 25.0 125.0          

 

As used in this definition, “Debt Rating” means, as of any date of
determination, the rating as determined by either S&P or Moody’s (collectively,
the “Debt Ratings”) of Borrower’s senior unsecured non-credit-enhanced long-term
Indebtedness for borrowed money (the “Subject Debt”); provided that, solely for
purposes of determining the Applicable Amount, if a Debt Rating is issued by
each of S&P and Moody’s, then the higher of such Debt Ratings shall apply (with
Pricing Level 1 being the highest and Pricing Level 5 being the lowest), unless
there is a split in Debt Ratings of more than one level, in which case the level
that is one level lower than the higher Debt Rating shall apply. The Debt
Ratings shall be determined from the most recent public announcement of any Debt
Ratings or changes

 

3 

 

thereto. Any change in the Applicable Amount shall become effective on and as of
the date of any public announcement of any Debt Rating that indicates a
different Applicable Amount. If the rating system of S&P or Moody’s shall
change, Borrower and Administrative Agent shall negotiate in good faith to amend
this definition to reflect such changed rating system and, pending the
effectiveness of such amendment (which shall require the approval of Required
Lenders), the Debt Rating shall be determined by reference to the rating most
recently in effect prior to such change. If and for so long as either S&P or
Moody’s (but not both) has ceased to rate the Subject Debt, then (x) if such
rating agency has ceased to issue debt ratings generally, or if Borrower has
used commercially reasonable efforts to maintain ratings from both S&P and
Moody’s, the Debt Rating shall be deemed to be the Remaining Debt Rating and (y)
otherwise, the Debt Rating shall be deemed to be one Pricing Level below the
Remaining Debt Rating. If and for so long as both S&P and Moody’s have ceased to
rate the Subject Debt, then (x) if S&P and Moody’s have ceased to issue debt
ratings generally, the Debt Rating shall be the Debt Rating most recently in
effect prior to such event and (y) otherwise, the Debt Rating will be the Debt
Rating at Pricing Level 5. For the purpose of the foregoing, “Remaining Debt
Rating” means, at any time that one of S&P or Moody’s, but not both, is rating
the Subject Debt, the rating assigned by such rating agency from time to time.

 

“Applicable Payment Date” means, (a) as to any Eurodollar Rate Loan, the last
day of the relevant Interest Period, any date that such Loan is prepaid or
Converted in whole or in part and the maturity date of such Loan; provided,
however, that if any Interest Period for a Eurodollar Rate Loan exceeds three
months, interest shall also be paid on the Business Day which falls every three
months after the beginning of such Interest Period; (b) with respect to any
Fixed Rate Loan, the last day of the Interest Period applicable to the Borrowing
of which such Loan is a part and, in the case of a Fixed Rate Loan with an
Interest Period of more than 90 days’ duration (unless otherwise specified in
the applicable Competitive Bid Request), each day prior to the last day of such
Interest Period that occurs at intervals of 90 days’ duration after the first
day of such Interest Period, and any other dates that are specified in the
applicable Competitive Bid Request as Applicable Payment Dates with respect to
such Borrowing; and (c) as to any other Obligations, the last Business Day of
each calendar quarter and the maturity date of such Obligation, except as
otherwise provided herein.

 

“Applicable Time” means New York time.

 

“Asset Monetization Transactions” has the meaning set forth in the definition of
Consolidated Total Indebtedness.

 

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit D or, to the extent applicable, an agreement (in form and
substance reasonably acceptable to Borrower) incorporating an Assignment and
Assumption by reference pursuant to a Platform as to which Administrative Agent
and the parties to the Assignment and Assumption are participants.

 

“Attorney Costs” means the reasonable and documented fees and disbursements of a
law firm or other external counsel.

 

“Attributable Indebtedness” means, with respect to any Sale-Leaseback
Transaction, the present value (discounted at the rate set forth or implicit in
the terms of the lease included in such Sale-Leaseback Transaction) of the total
obligations of the lessee for rental payments (other than amounts required to be
paid on account of taxes, maintenance, repairs, insurance, assessments,
utilities, operating and labor costs and other items that do not constitute
payments for property rights) during the remaining term of the lease included in
such Sale-Leaseback Transaction (including any period for which such lease has
been extended). In the case of any lease that is terminable by the lessee upon
payment of a penalty, the Attributable Indebtedness shall be the lesser of the
Attributable Indebtedness determined assuming

 

4 

 

termination on the first date such lease may be terminated (in which case the
Attributable Indebtedness shall also include the amount of the penalty, but no
rent shall be considered as required to be paid under such lease subsequent to
the first date on which it may be so terminated) or the Attributable
Indebtedness determined assuming no such termination.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate in effect for such day plus 1/2 of 1%, (b) the
rate of interest in effect for such day as publicly announced from time to time
by JPMorgan Chase as its “prime rate” in effect at its principal office in New
York City (the prime rate not being intended to be the lowest rate of interest
charged by JPMorgan Chase in connection with extensions of credit to debtors)
and (c) the Eurodollar Rate that would be calculated as of such day (or, if such
day is not a Business Day, as of the next preceding Business Day) in respect of
a proposed Eurodollar Loan with a one month Interest Period plus 1%. Any change
in such rate announced by JPMorgan Chase shall take effect at the opening of
business on the day specified in the public announcement of such change.

 

“Base Rate Loan” means a Loan made hereunder that bears interest based upon the
Base Rate.

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”.

 

“Bidco” means a wholly-owned Subsidiary of Borrower formed for the purpose of
acquiring all or a portion of the Target shares as set forth in the Offer
Document.

 

“BLR Group” means: (i) Brian L. Roberts (“BLR”); (ii) his wife; (iii) a lineal
descendant of BLR; (iv) the estate of BLR; (v) any trust of which at least one
of the trustees is any one or more of BLR, his wife and his lineal descendants,
or the principal beneficiaries of which are any one or more of BLR, his wife and
his lineal descendants; (vi) any Person which is Controlled by any one or more
of the foregoing; and (vii) any group (within the meaning of the Securities
Exchange Act of 1934 and the rules of the Securities and Exchange Commission
thereunder as in effect on the date hereof) of which any of the foregoing is a
member.

 

“Borrower” has the meaning set forth in the introductory paragraph hereto.

 

“Borrowing” and “Borrow” each mean a borrowing of Loans hereunder.

 

“Bridge Credit Agreement” means that certain 364-Day Bridge Credit Agreement
dated as of April 25, 2018, by and among Comcast Corporation, the lenders party
thereto, Bank of America, N.A., as administrative agent, and Wells Fargo Bank,
National Association, as syndication agent.

 

5 

 

“Bridge Loan Documents” means the Loan Documents (as defined in the Bridge
Credit Agreement).

 

“Bridge Loans” means the Loans (as defined in the Bridge Credit Agreement).

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by law to
close, and, if the applicable Business Day relates to a Eurodollar Rate Loan,
any such day on which dealings are carried out in the applicable offshore Dollar
market; provided that the term “Business Day”, when used in connection with (i)
any Eurodollar Rate Loan (or Base Rate Loan the rate of which is based on the
Eurodollar Rate), shall also exclude any day on which banks are not open for
dealings in Dollar, Euro or Sterling deposits in the London interbank market,
(ii) any Loan denominated in Euros shall also exclude any day on which (x)
commercial banks in London are authorized or required by law to remain closed or
(y) TARGET is authorized or required by law to remain closed, (iii) any Loan
denominated in Sterling shall also exclude any day on which commercial banks in
London are authorized or required by law to remain closed, (iv) any Loan
denominated in Yen shall also exclude any day on which commercial banks in
Tokyo, Japan are authorized or required by law to remain closed and (v) any Loan
denominated in Canadian Dollars shall also exclude any day on which commercial
banks in Toronto, Canada are authorized or required by law to remain closed.

 

“Cable Subsidiary” means a Subsidiary of Borrower (a) that operates a cable
communications business or (b) whose sole purpose is to directly or indirectly
own or hold an investment in another Person that operates a cable communications
business.

 

“Canadian Dollar” and “C$” means lawful money of Canada.

 

“CDOR”: in relation to any Loan denominated in Canadian Dollars:

 

(a)       the applicable Screen Rate as of the applicable Requisite Time and for
a period equal in length to the Interest Period of the applicable Borrowing,
Continuation or Conversion; or

 

(b)       In the event the applicable Interest Period is an Impacted Interest
Period, the rate per annum equal to the Interpolated Rate.

 

“Certain Funds Credit Extension” means a Borrowing made or to be made during the
Certain Funds Period where such Borrowing is to be made solely to finance any
Certain Funds Purpose.

 

“Certain Funds Period” means the period from and including the Amendment No. 1
Effective Date to and including the first to occur of:

 

(a) 11:59 p.m. (New York City time) on the first to occur of (i) the date that
is 15 months from the issuance of the initial Rule 2.7 Announcement (the date of
such issuance, the “Announcement Date”) and (ii) September 30, 2019;

 

(b) 11:59 p.m. (New York City time) on the date upon which an Offer lapses,
terminates or is withdrawn (unless, within ten Business Days of such date,
Borrower has notified Administrative Agent that it intends to launch a Scheme or
a new Offer and a Rule 2.7 Announcement in respect of that Scheme or Offer, as
applicable, is issued;

 

(c) 11:59 p.m. (New York City time) on the date which is twenty-one (21) days
after the later of (i) the date on which an Offer has become or has been
declared unconditional in all respects and (ii) the date on which an Offer has
closed for acceptances (unless, in each case, compulsory squeeze-out

 

6 

 

procedures for the acquisition of minority shareholdings in the Target pursuant
to Part 28 of the Companies Act (“Compulsory Acquisition Procedures”) have
commenced before such date);

 

(d) 11:59 p.m. (New York City time) on the date on which the Target becomes a
direct or indirect wholly-owned Subsidiary of Borrower and Borrower has paid all
sums due pursuant to or in connection with, the Target Acquisition and any
surrender or cancellation of options or awards over the shares of the Target;

 

(e) if the Target Acquisition is effected by way of a Scheme, 11:59 p.m. (New
York City time) on the date falling 14 days after the Scheme Effective Date or,
if later, the date immediately following any extension of the period for
settlement of consideration provided by the Panel pursuant to the Takeover Code;

 

(f) 11:59 p.m. (New York City time) on the date upon which a Scheme lapses,
terminates or is withdrawn (or the same is rejected by the High Court or is not
approved by the requisite shareholders of the Target (unless, within ten
Business Days of such date, Borrower has notified Administrative Agent that it
intends to launch an Offer and a Rule 2.7 Announcement in respect of that Offer
is issued); and

 

(g) such earlier termination date as may be expressly specified by Borrower to
Administrative Agent in writing.

 

“Certain Funds Purpose” means the consummation of any portion of the Target
Acquisition (including, for the avoidance of doubt, any initial or subsequent
purchase of Target shares during the Certain Funds Period) and/or the payment of
any portion of the Transaction Costs.

 

“Certain Funds Termination Date” means the date that is the last day of the
Certain Funds Period.

 

“Change of Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder, as in effect on the date hereof), other than
the BLR Group, of Equity Interests representing more than 50% of the aggregate
ordinary voting power represented by the issued and outstanding Equity Interests
of Borrower; or (b) the occupation of a majority of the seats (other than vacant
seats) on the board of directors of Borrower by Persons who were not directors
of Borrower on the date of this Agreement or nominated or appointed or approved
by the board of directors of Borrower (or by the Nominating Committee of such
board).

 

“Clean-Up Period Termination Date” means the date that is 120 days after the
Final Closing Date.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Co-Documentation Agents” has the meaning set forth in the introductory
paragraph hereto.

 

“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
which is distributed by Administrative Agent, any Lender or any Issuing Lender
by means of electronic communications pursuant to Section 10.02(e), including
through an Electronic System.

 

7 

 

“Companies Act” means the Companies Act 2006 of the United Kingdom, as amended.

 

“Competitive Bid” means an offer by a Lender to make a Competitive Loan in
accordance with Section 2.04.

 

“Competitive Bid Rate” means, with respect to any Competitive Bid, the Margin or
the Fixed Rate, as applicable, offered by the Lender making such Competitive
Bid.

 

“Competitive Bid Request” means a request by Borrower for Competitive Bids in
accordance with Section 2.04.

 

“Competitive Borrowing” means a Competitive Loan or group of Competitive Loans
of the same type made on the same date and as to which a single Interest Period
is in effect.

 

“Competitive Loan” means a Loan made pursuant to Section 2.04.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C, properly completed and signed by a Responsible Officer of Borrower.

 

“Compulsory Acquisition Procedures” has the meaning set forth in the definition
of Certain Funds Period.

 

“Consolidated Net Tangible Assets” means, at any time, total assets minus (a)
all franchise rights, goodwill, and other intangible assets, net of accumulated
amortization and (b) all current liabilities (other than current portion of
long-term debt), in each case appearing on the consolidated balance sheet of
Borrower and its consolidated Subsidiaries most recently delivered (prior to
such time) pursuant to Section 4.01(d)(i) or Section 6.01(a) (as applicable).

 

“Consolidated Total Indebtedness” means, as of any date of determination, the
total Indebtedness for borrowed money of Borrower and its Restricted
Subsidiaries and Guaranty Obligations of Borrower and its Restricted
Subsidiaries in respect of Indebtedness for borrowed money, determined on a
consolidated basis in accordance with GAAP, but excluding, to the extent
constituting Indebtedness for borrowed money or Guaranty Obligations in respect
of Indebtedness for borrowed money, Indebtedness of Borrower and its Restricted
Subsidiaries arising from (A) the asset monetization transactions set forth on
Schedule A and any extensions, renewals or replacements thereof and (B) any
asset monetization transactions which are recourse only to the assets so
monetized and are done on substantially similar terms to the asset monetization
transactions set forth on Schedule A (collectively, “Asset Monetization
Transactions”).

 

“Continuation” and “Continue” mean, with respect to any Eurodollar Rate Loan,
the continuation of such Eurodollar Rate Loan as a Eurodollar Rate Loan on the
last day of the Interest Period for such Loan.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or undertaking to which
such Person is a party or by which it or any of its property is bound.

 

“Control” or “Controlled” means the possession, directly or indirectly, of the
power to direct or cause the direction of the management or policies of a
Person, whether through the ability to exercise voting power, by contract or
otherwise.

 

8 

 

“Conversion” and “Convert” mean, with respect to any Loan, the conversion of
such Loan from or into another type of Loan.

 

“Debt Rating” has the meaning set forth in the definition of Applicable Amount.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization or similar debtor relief Laws of the United States of America or
other applicable jurisdictions from time to time in effect affecting the rights
of creditors generally.

 

“Debt Rating” has the meaning set forth in the definition of Applicable Amount.

 

“Declining Lender” has the meaning set forth in Section 2.01(e).

 

“Default” means any event that, with the giving of any notice, the passage of
time, or both, would be an Event of Default.

 

“Default Rate” means an interest rate equal to (i) in the case of overdue
principal of any Loan, 2% per annum plus the rate otherwise applicable to such
Loan as provided in Section 2.09(a) or (ii) in the case of any other overdue
amount, 2% per annum plus the rate applicable to Base Rate Loans, in each case
to the fullest extent permitted by applicable Laws.

 

“Defaulting Lender” means any Lender that has (a) failed to fund its portion of
any Borrowing, or any portion of its participation in any Letter of Credit,
within three Business Days of the date on which it shall have been required to
fund the same (or, in the case of any Borrowing on the Effective Date, on the
Effective Date), (b) notified Borrower, Administrative Agent, any Issuing Lender
or any other Lender in writing that it does not intend to comply with any of its
funding obligations under this Agreement or has made a public statement to the
effect that it does not intend to comply with its funding obligations under this
Agreement or generally under agreements in which it commits to extend credit,
(c) failed, within three Business Days after written request by Administrative
Agent (which request shall, in any event, be made promptly upon request by
Borrower), to confirm that it will comply with the terms of this Agreement
relating to its obligations to fund prospective Loans and participations in then
outstanding Letters of Credit; provided that any such Lender shall cease to be a
Defaulting Lender under this clause (c) upon receipt of such confirmation by
Administrative Agent, (d) otherwise failed to pay over to Administrative Agent
or any other Lender any other amount required to be paid by it hereunder within
three Business Days of the date when due, unless the subject of a good faith
dispute, (e)(i) been (or has a parent company, including any intermediate parent
company, that has been) adjudicated as, or determined by any Governmental
Authority having regulatory authority over such Person or its assets to be,
insolvent or (ii) become the subject of a Bail-in Action or a bankruptcy or
insolvency proceeding, or has had a receiver, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or custodian, appointed for
it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment or has a
parent company, including any intermediate parent company, that has become the
subject of a Bail-in Action or a bankruptcy or insolvency proceeding, or has had
a receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or custodian appointed for it, or has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in any such
Bail-in Action or bankruptcy proceeding or appointment, unless in the case of
any Lender referred to in this clause (e) Borrower, Administrative Agent and
each Issuing Lender shall be satisfied that such Lender intends, and has all
approvals required to enable it, to continue to perform its obligations as a
Lender hereunder or (f)

 

9 

 

has otherwise become a “defaulting” lender generally in credit agreements to
which it is a party (as reasonably determined by Administrative Agent in
consultation with Borrower). For the avoidance of doubt, a Lender shall not be
deemed to be a Defaulting Lender solely by virtue of the ownership or
acquisition of any Equity Interest in such Lender or its parent by a
Governmental Authority.

 

“Disposition” means (a) any sale, transfer or other disposition of assets or
series of sales, transfers or other disposition of assets by Borrower or any
Restricted Subsidiary (including by way of asset or stock sale, swap or merger)
other than to Borrower or any Restricted Subsidiary or (b) the designation by
Borrower of a Restricted Subsidiary as an Unrestricted Subsidiary.

 

“Dollar” and “$” means lawful money of the United States of America.

 

“Dollar Amount” means, at any time, for any amount, (i) if denominated in
Dollars, the amount thereof and (ii) if denominated in an Alternative Currency,
the amount thereof converted to Dollars in accordance with Section 2.15.

 

“Draw-Stop Event” means, from and after the Amendment No. 1 Effective Date, the
continuance of any of the following events with respect to Borrower and the
Guarantors only (and not, for the avoidance of doubt, (x) in relation to any
other Subsidiary of Borrower or the Target Group or (y) in respect of any
obligation to procure any action by any other Subsidiary of Borrower or the
Target Group), in each case, for the avoidance of doubt, unless waived by the
Required Lenders:

 

(a)       Borrower shall have failed to comply (or shall have failed to procure
that Bidco shall have complied) in all material respects with (i) the Takeover
Code and (ii) all other applicable laws and regulations in relation to any Offer
or Scheme, in each case in relation to the Target Acquisition and, subject to
any waivers or dispensations granted by the Panel, the U.S. Securities and
Exchange Commission or any other applicable regulator, and in the case of either
of (i) and (ii), such failure shall have continued for 30 days after notice
thereof to Borrower from Administrative Agent or any Lender;

 

(b)       (i) except as consented to by the Required Lenders in writing (such
consent not to be unreasonably withheld, conditioned or delayed), Borrower shall
have (or shall have failed to procure that Bidco shall not have) amended,
treated as satisfied or waived any term or condition of an Offer or a Scheme set
out in the relevant Target Acquisition Document other than any such amendment,
treatment or waiver which is not a Materially Adverse Amendment; provided that
Borrower may amend, treat as satisfied or waive any term or condition of an
Offer or a Scheme to the extent required by the Takeover Code, the Panel, any
other competent regulatory body or by a court of competent jurisdiction, or (ii)
in the case of an Offer, Borrower shall have (or shall have failed to procure
that Bidco shall not have) declared any Offer unconditional as to acceptances
until the Acceptance Condition shall have been satisfied; and in the case of
either of (i) and (ii), such occurrence shall have continued for 30 days after
notice thereof to Borrower from Administrative Agent or any Lender; and/or

 

(c)       Borrower shall be unable to represent, in all material respects and at
the applicable time, that (i) in the case of an Offer (as applicable), the Offer
Press Release and the Offer Documents shall contain all material terms of the
Offer (taken as a whole) as at the date on which they were published or (ii) in
the case of a Scheme (as applicable), the Scheme Press Release and the Scheme
Documents contain all the material terms of the Scheme (taken as a whole) as at
the date on which they were published.

 

10 

 

“EBITDA” means, with respect to any Person or any income generating assets, for
any period, an amount equal to (a) the operating income of such Person or
generated by such assets calculated in accordance with GAAP adjusted to exclude
gains and losses from unusual or extraordinary items, plus (b) depreciation,
amortization and other non-cash charges to operating income, in each case for
such period, minus (c) any cash payments made during such period in respect of
any non-cash charges to operating income accrued during a prior period and added
back in determining EBITDA during such prior period pursuant to clause (b)
above, plus (d) corporate overhead expenses incurred by Borrower in an aggregate
amount not to exceed $100,000,000 for any fiscal year of Borrower, plus (e) any
and all Transaction Costs incurred by Borrower and/or its Restricted
Subsidiaries (in each case whether paid in cash or accrued).

 

“EDGAR” means the Electronic Data Gathering, Analysis and Retrieval computer
system for the receipt, acceptance, review and dissemination of documents
submitted to the U.S. Securities and Exchange Commission in electronic format.  

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Date” means the date upon which all the conditions precedent in
Section 4.01 have been satisfied or waived, which date is May 26, 2016.

 

“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar®, Debt Domain, Syndtrak and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by Administrative Agent or any other Person, providing for access to data
protected by passcodes or other security system.

 

“Eligible Assignee” means (i) a Lender; (ii) an Affiliate of a Lender; (iii) a
commercial bank organized under the laws of the United States, or any State
thereof, and having total assets in excess of $5,000,000,000; (iv) a savings and
loan association or savings bank organized under the laws of the United States,
or any State thereof, and having total assets in excess of $5,000,000,000; (v) a
commercial bank organized under the laws of any other country that is a member
of the Organization for Economic Cooperation and Development or has concluded
special lending arrangements with the International Monetary Fund associated
with its General Arrangements to Borrow or of the Cayman Islands, or a political
subdivision of any such country, and having total assets in excess of
$5,000,000,000 so long as such bank is acting through a branch or agency located
in the United States or in the country in which it is organized or another
country that is described in this clause (v); (vi) the central bank of any
country that is a member of the Organization for Economic Cooperation and
Development; or (vii) any other Person approved by Administrative Agent and
Borrower.

 

11 

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

 

“ERISA” means the Employee Retirement Income Security Act of 1974 and any
regulations issued pursuant thereto, as amended from time to time.

 

“ERISA Affiliate” means any person that for purposes of Title I or Title IV of
ERISA or Section 412 of the Code would be deemed at any relevant time to be a
“single employer” with Borrower under Section 414(b), (c), (m) or (o) of the
Code or Section 4001 of ERISA.

 

“ERISA Event” means (a) any “reportable event,” as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the failure of Borrower
or any ERISA Affiliate to make by its due date a required installment under
Section 430(j) of the Code with respect to any Plan or any failure by any Plan
to satisfy the minimum funding standards (within the meaning of Section 412 of
the Code or Section 302 of ERISA) applicable to such Plan, whether or not
waived; (c) the filing pursuant to Section 412(c) of the Code or Section 302(c)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (d) the occurrence of any event or condition which
mightcould reasonably be expected to constitute grounds under ERISA for the
termination of, or the appointment of a trustee to administer, any Plan or the
incurrence by Borrower or any ERISA Affiliates of any liability under Title IV
of ERISA with respect to the termination of any Plan; (e) the receipt by
Borrower or any ERISA Affiliate from the PBGC or a plan administrator of any
notice relating to an intention to terminate any Plan or to appoint a trustee to
administer any Plan; (f) the incurrence by Borrower or any ERISA Affiliates of
any liability with respect to the withdrawal or partial withdrawal from any Plan
or Multiemployer Plan; or (g) the receipt by Borrower or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from Borrower or any ERISA
Affiliate of any notice, concerning the imposition of withdrawal liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent
(within the meaning of Title IV of ERISA), in “endangered” or “critical” status
(within the meaning of Section 432 of the Code or Section 305 of ERISA), or
terminated (within the meaning of Section 4041 of ERISA).

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“EURIBOR”: in relation to any Loan denominated in Euros:

 

(a)       the applicable Screen Rate as of the applicable Requisite Time and for
a period equal in length to the Interest Period of the applicable Borrowing,
Continuation or Conversion; or

 

(b)       in the event the applicable Interest Period is an Impacted Interest
Period, the rate per annum equal to the Interpolated Rate.

 

“Euro” and “€” means lawful money of the European Union.

 

“Eurodollar Base Rate” has the meaning set forth in the definition of Eurodollar
Rate.

 

“Eurodollar Rate” means for any Interest Period with respect to any Eurodollar
Rate Loan, a rate per annum determined by Administrative Agent pursuant to the
following formula:

 

Eurodollar Rate = Eurodollar Base Rate   1.00 - Eurodollar Reserve Percentage

12 

 

Where,



     

“Eurodollar Base Rate” means, for such Interest Period:

 

(a)       the applicable Screen Rate as of the applicable Requisite Time and for
a period equal in length to the Interest Period of the applicable Borrowing,
Continuation or Conversion, or

 

(b)       in the event the applicable Interest Period is an Impacted Interest
Period, the rate per annum equal to the Interpolated Rate.

 

“Eurodollar Rate Loan” means a Loan bearing interest based on the Eurodollar
Rate. For the avoidance of doubt, each Loan denominated in a currency other than
Dollars shall be a Eurodollar Rate Loan.

 

“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, rounded upward to the next
1/100th of 1%) in effect on such day, whether or not applicable to any Lender,
under regulations issued from time to time by the Board of Governors of the
Federal Reserve System for determining the maximum reserve requirement
(including any emergency, supplemental or other marginal reserve requirement)
for a member bank of the Federal Reserve System in respect of “Eurocurrency
liabilities” (or in respect of any other category of liabilities, which includes
deposits by reference to which the interest rate on Eurodollar Rate Loans is
determined or any category of extensions of credit or other assets which
includes loans by a non- United States office of any Lender to United States
residents). The Eurodollar Rate for each outstanding Eurodollar Rate Loan shall
be adjusted automatically as of the effective date of any change in the
Eurodollar Reserve Percentage.

 

The determination of the Eurodollar Reserve Percentage and the Eurodollar Base
Rate by Administrative Agent shall be conclusive in the absence of manifest
error.

 

“Eurodollar Reserve Percentage” has the meaning set forth in the definition of
Eurodollar Rate.

 

“Event of Default” means any of the events specified in Section 8.

 

“Exchange Rate” means on any day with respect to any currency other than
Dollars, the rate at which such currency may be exchanged into Dollars, as set
forth at approximately 11:00 a.m. (London time) on such day on the Reuters World
Currency Page for such currency; in the event that such rate does not appear on
any Reuters World Currency Page, the Exchange Rate shall be determined by
reference to such other publicly available service for displaying exchange rates
as may be agreed upon by Administrative Agent and Borrower, or, in the absence
of such agreement, such Exchange Rate shall instead be the arithmetic average of
the spot rates of exchange of Administrative Agent in the market where its
foreign currency exchange operations in respect of such currency are then being
conducted, at or about 10:00 a.m. (New York City time) on such date for the
purchase of Dollars for delivery two (2) Business Days later; provided, however,
that if at any time of any such determination, for any reason, no such spot rate
is being quoted, Administrative Agent may use any reasonable method it deems
appropriate to determine such rate, and such determination shall be conclusive
absent manifest error.

 

“Existing Credit Agreement” means the Credit Agreement, dated as of June 6,
2012, among Comcast Corporation, Comcast Cable Communications, LLC, the lenders
parties thereto, JPMorgan Chase Bank, N.A., as administrative agent and issuing
lender, Citibank, N.A., as syndication

 

13 

 

agent, and Morgan Stanley MUFG Loan Partners, LLC and Wells Fargo Bank, National
Association, as co-documentation agents.

 

“Existing Letters of Credit” means the letters of credit that have been issued
prior to the Effective Date pursuant to the Existing Credit Agreement or that
certain continuing agreement for standby letters of credit dated as of December
2, 2011 between Borrower and JPMorgan Chase Bank, N.A. and that are outstanding
on the Effective Date.

 

“Extended Revolving Termination Date” has the meaning set forth in Section
2.01(e).

 

“Extending Lender” has the meaning set forth in Section 2.01(e).

 

“Extension Effectiveness Date” has the meaning set forth in Section 2.01(e).

 

“Extension of Credit” means (a) a Borrowing, Conversion or Continuation of Loans
and (b) a Letter of Credit Action whereby a new Letter of Credit is issued or
which has the effect of increasing the amount of, extending the maturity of, or
making a material modification to an outstanding Letter of Credit or the
reimbursement of drawings thereunder (collectively, the “Extensions of Credit”).

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, and any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any law, regulation, rule,
promulgation, or official agreement implementing an official intergovernmental
agreement with respect to such Sectionssections or regulations.

 

“Federal Funds Rate” means, for any day, the rate calculated by the NYFRB based
on such day’s federal funds transactions by depositary institutions (as
determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate. If the Federal Funds Rate shall be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.

 

“Final Closing Date” means the first date on which the conditions set forth in
clause (c) (unless Compulsory Acquisition Procedures have commenced before such
date), (d) or (e) of the definition of Certain Funds Period shall have occurred.

 

“Fixed Rate” means, with respect to any Competitive Loan (other than a
Competitive Loan that is a Eurodollar Rate Loan), the fixed rate of interest per
annum specified by the Lender making such Competitive Loan in its related
Competitive Bid.

 

“Fixed Rate Loan” means a Competitive Loan bearing interest at a Fixed Rate.

 

“GAAP” means generally accepted accounting principles applied on a consistent
basis (but subject to changes approved by Borrower’s independent certified
public accountants).

 

“Governmental Authority” means (a) any international, foreign, federal, state,
county or municipal government, or political subdivision thereof, (b) any
governmental or quasi-governmental agency, authority, board, bureau, commission,
department, instrumentality, central bank or public body, including the Federal
Communications Commission, (c) any state public utilities commission or other
authority and any federal, state, county, or municipal licensing or franchising
authority or (d) any court or administrative tribunal.

 

14 

 

“Guarantee Agreement” means the Guarantee Agreement to be executed and delivered
by each Guarantor, substantially in the form of Exhibit A.

 

“Guarantors” means Comcast Cable Communications, LLC, NBCUniversal Media, LLC
and each Restricted Subsidiary that becomes a party to the Guarantee Agreement
pursuant to Section 6.10 (in each case to the extent not released as
contemplated by this Agreement).

 

“Guaranty Obligation” means, as to any Person, any (a) guaranty by such Person
of Indebtedness of any other Person or (b) legally binding obligation of such
Person to purchase or pay (or to advance or supply funds for the purchase or
payment of) Indebtedness of any other Person, or to purchase property,
securities, or services for the purpose of assuring the owner of such
Indebtedness of the payment of such Indebtedness or to maintain working capital,
equity capital or other financial statement condition of such other Person so as
to enable such other Person to pay such Indebtedness; provided, however, that
the term Guaranty Obligation shall not include endorsements of instruments for
deposit or collection in the ordinary course of business. The amount of any
Guaranty Obligation shall be deemed to be an amount equal to the stated or
determinable amount of the related primary obligation, or portion thereof,
covered by such Guaranty Obligation or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
Person in good faith.

 

“High Court” means the High Court of Justice of England and Wales.

 

“Impacted Interest Period” means any Interest Period for which the applicable
Screen Rate does not appear on such page or service or such page or service
shall cease to be available or shall otherwise not be available.

 

“Increased Revolving Commitment Activation Notice” means a notice substantially
in the form of Exhibit E-2.

 

“Increased Revolving Commitment Closing Date” means any Business Day designated
as such in an Increased Revolving Commitment Activation Notice.

 

“Indebtedness” means, as to any Person, without duplication, (a) all obligations
of such Person for borrowed money, (b) all obligations of such Person evidenced
by bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property or assets purchased by such Person, (d) all obligations of such Person
issued or assumed as the deferred purchase price of property or services, (e)
all Indebtedness of others secured by any Lien on property owned or acquired by
such Person, whether or not the obligations secured thereby have been assumed,
(f) all Guaranty Obligations of such Person with respect to Indebtedness of
others, (g) all capital lease obligations of such Person, (h) all Attributable
Indebtedness under Sale-Leaseback Transactions under which such Person is the
lessee and (i) all obligations of such Person as an account party in respect of
outstanding letters of credit (whether or not drawn) and bankers’ acceptances;
provided, however, that Indebtedness shall not include (i) trade accounts
payable arising in the ordinary course of business and (ii) deferred
compensation; provided, further, that in the case of any obligation of such
Person which is recourse only to certain assets of such Person, the amount of
such Indebtedness shall be deemed to be equal to the lesser of the amount of
such Indebtedness or the value of the assets to which such obligation is
recourse as reflected on the balance sheet of such Person at the time of the
incurrence of such obligation; and provided, further, that the amount of any
Indebtedness described in clause (e) above shall be the lesser of the amount of
the Indebtedness or the fair market value of the property securing such
Indebtedness.

 

“Indemnified Liabilities” has the meaning set forth in Section 10.13.

 

15 

 

“Indemnitees” has the meaning set forth in Section 10.13.

 

“Initial Bridge Closing Date” means the Initial Closing Date (as defined in the
Bridge Credit Agreement).

 

“Initial Term Closing Date” means the Initial Closing Date (as defined in the
Term Loan Credit Agreement).

 

“Interest Expense” means, with respect to any Person or any income generating
assets, for any period, an amount equal to, without duplication, (a) all
interest on Indebtedness (other than Indebtedness arising from Asset
Monetization Transactions) of such Person or properly allocable to such assets,
and commitment and facility fees in respect thereof, accrued (whether or not
actually paid) during such period, (b) plus the net amount accrued (whether or
not actually paid) by such Person or properly allocable to such assets pursuant
to any interest rate protection agreement during such period (or minus the net
amount receivable (whether or not actually received) by such Person or properly
allocable to such assets during such period), (c) minus the amortization of
deferred financing fees recorded during such period and (d) minus the
amortization of any discount or plus the amortization of any premium (determined
as the difference between the present value and the face amount of the subject
Indebtedness) recorded during such period.

 

“Interest Period” means (a) for each Eurodollar Rate Loan, (i) initially, the
period commencing on the date such Eurodollar Rate Loan is disbursed or
Continued as, or Converted into, such Eurodollar Rate Loan and (ii) thereafter,
the period commencing on the last day of the preceding Interest Period, and
ending, in each case, on the earlier of (A) the scheduled maturity date of such
Loan, or (B) one, two, three, six, or, if agreed to by each Lender, 12 months or
periods less than one month, thereafter and (b) with respect to any Borrowing of
Fixed Rate Loans, the period (which shall not be less than seven days or more
than 360 days) commencing on the date of such Borrowing and ending on the date
specified in the applicable Competitive Bid Request; provided that:

 

(i)       Anyany Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

 

(ii)       Anyany Interest Period which begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

 

(iii)       Unlessunless Administrative Agent otherwise consents, there may not
be more than ten (10) Interest Periods for Eurodollar Rate Loans in effect at
any time.

 

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum determined by Administrative Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate which
results from interpolating on a linear basis between: (a) the Screen Rate for
the longest period (for which that Screen Rate is available for the applicable
currency) which is less than the relevant Impacted Interest Period and (b) the
Screen Rate for the shortest period (for which that Screen Rate is available for
the applicable currency) which exceeds the relevant Impacted Interest Period,
each as of the applicable Requisite Time. When determining the rate for a period
which is less than the shortest period for which the Screen Rate is available,
the Screen Rate for purposes of clause (a) above shall be deemed to be the
overnight rate for dollars determined by Administrative Agent from

 

16 

 

such service as Administrative Agent may reasonably select. If any Interpolated
Rate shall be less than zero, such rate shall be deemed to be zero for purposes
of this Agreement.

 

“IRS” means the United States Internal Revenue Service.

 

“Issuing Lender” means each Lender with a Letter of Credit Commitment and, only
as to the Existing Letters of Credit, each financial institution listed as an
issuer of an Existing Letter of Credit on Schedule 2.03 in its capacity as an
issuer of such Letters of Credit hereunder, and any other Lender that may agree
with Borrower to issue Letters of Credit hereunder, or any successor issuing
lender hereunder. Any Lender that becomes an Issuing Lender after the Effective
Date agrees to give Administrative Agent prompt notice thereof.

 

“JPMorgan Chase” means JPMorgan Chase Bank, N.A.

 

“Judgment Currency” has the meaning set forth in Section 10.25(b).

 

“Laws” or “Law” means all international, foreign, federal, state and local
statutes, treaties, rules, regulations, ordinances, codes and administrative or
judicial precedents or authorities, including, if consistent therewith, the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof.

 

“Lender” means each lender from time to time party hereto and, as the context
requires, each Issuing Lender, each New Lender and each New Extending Lender,
and, subject to the terms and conditions of this Agreement, their respective
successors and assigns (but not any purchaser of a participation hereunder
unless otherwise a party to this Agreement).

 

“Lender Party” means any Agent, any Issuing Lender or any Lender.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such on its Administrative Questionnaire, or such other office or
offices as such Lender may from time to time notify Administrative Agent and
Borrower.

 

“Letter of Credit” means any letter of credit issued or deemed to be issued
hereunder, including the Existing Letters of Credit.

 

“Letter of Credit Action” means the issuance, supplement, amendment, renewal,
extension, modification or other action relating to a Letter of Credit
hereunder.

 

“Letter of Credit Application” means an application for a Letter of Credit
Action from time to time in use by an Issuing Lender.

 

“Letter of Credit Cash Collateral Account” means a blocked deposit account at
JPMorgan Chase in which Borrower hereby grants a security interest to
Administrative Agent, for the benefit of the Lenders and the Issuing Lenders (in
each case with respect to each such Person’s interest in the applicable Letter
of Credit), as security for Letter of Credit Usage and with respect to which
Borrower agrees to execute and deliver from time to time such documentation as
Administrative Agent may reasonably request to further assure and confirm such
security interest.

 

“Letter of Credit Commitment” means, for each Issuing Lender, the amount set
forth under the heading “Letter of Credit Commitment” opposite such Lender’s
name on Schedule 2.03 as such

 

17 

 

Schedule may be modified from time to time, and as such amount may be reduced or
adjusted from time to time in accordance with the terms of this Agreement.

 

“Letter of Credit Expiration Date” means the date that is five Business Days
prior to the Revolving Termination Date.

 

“Letter of Credit Sublimit” means, at any date of determination, an amount equal
to the lesser of (a) the combined Revolving Commitments minus the aggregate
amount of all outstanding Loans and (b) $1,000,000,000, as such amount may be
reduced from time to time in accordance with the terms of this Agreement.

 

“Letter of Credit Usage” means, as of any date of determination, the aggregate
undrawn face or available Dollar Amount of outstanding Letters of Credit plus
the aggregate Dollar Amount of all drawings under the Letters of Credit not
reimbursed by Borrower or converted into Revolving Loans.

 

“Leverage Ratio” means, at any date of determination, the ratio of (a)
Consolidated Total Indebtedness as of such date minus up to $1,000,000,000 of
unrestricted cash and cash equivalents on the balance sheet of Borrower and its
Restricted Subsidiaries on or as of such date to (b) Annualized EBITDA of
Borrower and its Restricted Subsidiaries, on a consolidated basis.; provided
that, at any time after (x) in connection with the Target Acquisition or with
respect to any acquisition that is a Material Acquisition in accordance with
clause (ii) of the definition thereof to which the United Kingdom City Code on
Takeovers and Mergers (or any comparable laws, rules or regulations in any other
jurisdiction) applies, the date on which (i) the Rule 2.7 Announcement is issued
in connection with the Target Acquisition or (ii) a “Rule 2.7 announcement” of a
firm intention to make an offer in respect of a target of such Material
Acquisition (or the equivalent notice under such comparable laws, rules or
regulations in such other jurisdiction) is issued or (y) in connection with any
acquisition that is a Material Acquisition in accordance with clause (ii) of the
definition thereof, the date a definitive agreement for such Material
Acquisition shall have been executed (or, in the case of a Material Acquisition
in the form of a tender offer or similar transaction, after the offer shall have
been launched) and prior to the consummation of such Material Acquisition (or
termination of the definitive documentation in respect thereof (or such later
date as such indebtedness ceases to constitute Acquisition Debt as set forth in
the definition of “Acquisition Debt”)), any Acquisition Debt to the extent the
proceeds of such Acquisition Debt are held in escrow or held on the balance
sheet of Borrower or any of its Restricted Subsidiaries (or an Unrestricted
Subsidiary, so long as, in the good faith determination of Borrower, such
Unrestricted Subsidiary is expected to become a Restricted Subsidiary in
connection with the consummation of such Material Acquisition) shall be excluded
from the determination of the Leverage Ratio.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, encumbrance, lien
(statutory or other), charge or other security interest (including any
conditional sale or other title retention agreement, any financing lease or
Sale-Leaseback Transaction having substantially the same economic effect as any
of the foregoing, and the filing of any financing statement under the Uniform
Commercial Code or comparable Laws of any jurisdiction), including the interest
of a purchaser of accounts receivable; provided that Liens shall not include
ordinary and customary contractual set off rights.

 

“Loan” means any advance made by any Lender to Borrower as provided in Section 2
(collectively, the “Loans”).

 

“Loan Documents” means this Agreement, the Guarantee Agreement, each Note, each
Letter of Credit Application, each Request for Extension of Credit, each
Compliance Certificate, each fee letter and each other instrument or agreement
from time to time delivered by any Loan Party pursuant to this Agreement
(including, without limitation, Amendment No. 1).

 

18 

 

“Loan Parties” means Borrower and each of its Subsidiaries that is a party to a
Loan Document.

 

“Major Event of Default” means an Event of Default arising from any of the
following with respect to Borrower and the Guarantors only (and not, for the
avoidance of doubt, (a) in relation to any other Subsidiary of Borrower or the
Target Group or (b) in respect of any obligation to procure any action by any
other Subsidiary of Borrower or the Target Group):

 

(i)       any circumstance constituting an Event of Default under Section
8.01(a);

 

(ii)       any circumstance constituting an Event of Default under Section
8.01(b);

 

(iii)       any circumstance constituting an Event of Default under Section
8.01(c), but solely as it relates to the failure to perform or observe any of
covenants set forth in Section 7.03 (Fundamental Changes);

 

(iv)       any circumstance constituting an Event of Default under Section
8.01(d), but solely as it relates to the failure to perform or observe any of
the covenants set forth in Section 6.04 (Preservation of Existence) but only
insofar as it refers to “existence” therein, 7.01 (Liens) or 7.05
(Anti-Corruption Laws and Sanctions);

 

(v)       any circumstance constituting an Event of Default under Section
8.01(e), but solely as it relates to the inaccuracy of any representation or
warranty set forth in Section 5.01 (Existence and Qualification; Compliance with
Laws), 5.02 (Power; Authorization; Enforceable Obligations), 5.03(a)(i), (ii)
and (iii) (No Legal Bar) (but only in respect of Section 5.03(iii) with respect
to any Contractual Obligation that is Indebtedness for borrowed money incurred
or issued by a Loan Party in an aggregate principal amount equal to or greater
than the Threshold Amount) or 5.06 (Use of Proceeds) (solely with respect to the
second sentence thereof);

 

(vi)       any circumstance constituting an Event of Default under Section
8.01(g); and

 

(vii)       any circumstance constituting an Event of Default under Section
8.01(i) (but excluding, in relation to involuntary proceedings, any Event of
Default caused by a frivolous or vexatious (and, in either case, lacking in
merit) action, proceeding or petition in respect of which no order or decree in
respect of such involuntary proceeding shall have been entered).

 

“Margin” means, with respect to any Competitive Loan bearing interest at a rate
based on the Eurodollar Rate, the marginal rate of interest, if any, to be added
to or subtracted from the Eurodollar Rate to determine the rate of interest
applicable to such Loan, as specified by the Lender making such Loan in its
related Competitive Bid.

 

“Material Acquisition” means any Acquisition (the “Subject Acquisition”) (i)
made at a time when the Leverage Ratio is in excess of 4.5 to 1.0 or (ii) that
has an Annualized Acquisition Cash Flow Value (as defined below) for the period
ended on the last day of the fiscal quarter most recently ended that is greater
than five percent (5%) of the Annualized EBITDA of Borrower and its Restricted
Subsidiaries, on a consolidated basis, for the same period. The “Annualized
Acquisition Cash Flow Value” is an amount equal to (a) the Annualized EBITDA of
the assets comprising the Subject Acquisition less (b) the Annualized EBITDA of
any assets disposed of by Borrower or any Restricted Subsidiary (other than to
Borrower or any Restricted Subsidiary) in connection with the Subject
Acquisition.

 

19 

 

“Material Adverse Effect” means any set of circumstances or events which (a) has
or would reasonably be expected to have a material adverse effect upon the
validity or enforceability against Borrower or any Guarantor that is a
Significant Subsidiary of any Loan Document or (b) has had or would reasonably
be expected to have a material adverse effect on the ability of Borrower and
Guarantors, taken as a whole, to perform their payment obligations under any
Loan Document.

 

“Material Debt” means Indebtedness for borrowed money incurred or issued by
Borrower in an aggregate principal amount equal to or greater than $500,000,000.

 

“Material Disposition” means any Disposition (the “Subject Disposition”) (i)
made at a time when the Leverage Ratio is in excess of 4.5 to 1.0 or (ii) that
has an Annualized Disposition Cash Flow Value (as defined below), for the period
ended on the last day of the fiscal quarter most recently ended that is greater
than five percent (5%) of the Annualized EBITDA of Borrower and its Restricted
Subsidiaries, on a consolidated basis, for the same period. The “Annualized
Disposition Cash Flow Value” is an amount equal to (a) the Annualized EBITDA of
the assets comprising the Subject Disposition less (b) the Annualized EBITDA of
any assets acquired by Borrower or any Restricted Subsidiary (other than from
Borrower or any Restricted Subsidiary) in connection with the Subject
Disposition.

 

“Materially Adverse Amendment” means a modification, amendment or waiver to or
of the terms or conditions of any Target Acquisition Document that is, when
compared to the terms and conditions that are included in the initial Rule 2.7
Announcement, materially prejudicial to the interests of the Lenders (taken as a
whole), it being acknowledged that (a) a waiver of a pre-condition which then
becomes a condition to be satisfied in connection with the Target Acquisition or
an increase to the price of the Target Acquisition would not be materially
prejudicial to the interests of the Lenders (taken as a whole), and (b) any
modification, amendment or waiver required by the Takeover Code, the Panel, any
other competent regulatory body or by a court of competent jurisdiction shall
not be a Materially Adverse Amendment.

 

“Minimum Amount” means, with respect to each of the following actions, the
minimum amount and any multiples in excess thereof set forth opposite such
action:

 

Type of Action Minimum Amount Multiples in excess thereof       Borrowing or
prepayment of, or Conversion into, Base Rate Loans $10,000,000 $1,000,000
Borrowing, prepayment or Continuation of, or Conversion into, Eurodollar Rate
Loans

$10,000,000 

and, in the case of Loans denominated in a currency other than Dollars, as
applicable: 

C$10,000,000 

€10,000,000 

£10,000,000 

¥1,000,000,000 

$1,000,000 

and, in the case of Loans denominated in a currency other than Dollars, as
applicable: 

C$1,000,000 

€1,000,000 

£1,000,000 

¥100,000,000 

Borrowing of Competitive Loans $10,000,000 $1,000,000 Letter of Credit Action
$5,000 None Reduction in Revolving Commitments $25,000,000 $5,000,000
Assignments

$5,000,000 

and, in the case of Loans 

None

20 

 

 

denominated in a currency other than Dollars, as applicable: 

C$5,000,000 

€5,000,000 

£5,000,000 

¥500,000,000 

 

 

“Moody’s” means Moody’s Investors Service, Inc., or its successor, or if it is
dissolved or liquidated or no longer performs the functions of a securities
rating agency, such other nationally recognized securities rating agency agreed
upon by Borrower and Administrative Agent and approved by Required Lenders.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA.

 

“New Extending Lender” has the meaning set forth in Section 2.01(e).

 

“New Lender” has the meaning set forth in Section 2.01(c).

 

“New Lender Supplement” has the meaning set forth in Section 2.01(c).

 

“Non-Excluded Taxes” has the meaning set forth in Section 3.01(a).

 

“Notes” means the collective reference to any promissory note evidencing Loans.

 

“Notice Date” has the meaning set forth in Section 2.01(e).

 

“NYFRB” means the Federal Reserve Bank of New York.

 

“Obligations” means all advances to, and debts, liabilities, and payment
obligations of, Borrower arising under any Loan Document, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest that
accrues after the commencement of any proceeding under any Debtor Relief Laws by
or against Borrower.

 

“Offer” means a public offer by, or made on behalf of, Borrower in accordance
with the Takeover Code and the provisions of the Companies Act for Borrower (or
a Subsidiary thereof, including Bidco) to acquire all of the shares of the
Target not owned, held or agreed to be acquired by Borrower (or a Subsidiary
thereof, including Bidco).

 

“Offer Documents” means (a) any Offer Press Release, (b) any document published
in accordance with the Takeover Code pursuant to which an Offer is made to the
shareholders of the Target (including, without limitation, any revision to an
Offer and any alternative Offer) and (c) any other document designated in
writing as such by Borrower and Administrative Agent.

 

“Offer Press Release” means a press release announcing, in compliance with Rule
2.7, a firm intention to make an Offer or, as the case may be, a switch to an
Offer in accordance with Section 8 of Appendix 7 to the Takeover Code.

 

“Other Taxes” has the meaning set forth in Section 3.01(b).

 

21 

 

“Outstanding Revolving Obligations” means, as of any date, and giving effect to
making any Extension of Credit requested on such date and all payments,
repayments and prepayments made on such date, (a) when reference is made to all
Lenders, the sum of (i) the aggregate outstanding principal amount of all
Revolving Loans and (ii) all Letter of Credit Usage, and (b) when reference is
made to one Lender, the sum of (i) the aggregate outstanding principal amount of
all Revolving Loans made by such Lender and (ii) such Lender’s ratable
participation in all Letter of Credit Usage.

 

“Panel” means The Panel on Takeovers and Mergers established in 1968 and
designated as the supervisory authority in the United Kingdom to carry out
certain regulatory functions in relation to takeovers pursuant to the EU
Directive on Takeover Bids (2004/25/EC).

 

“Participant Register” has the meaning set forth in Section 10.04(d).

 

“PATRIOT Act” has the meaning set forth in Section 10.24.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto
established under ERISA.

 

“Permanent Financing” means the issuance of debt securities by Borrower or a
Subsidiary thereof, through a public offering or in a private placement, the
proceeds of which are used (in whole or in part) to consummate the Target
Acquisition or to replace or refinance some or all of the Bridge Loans.

 

“Person” means any individual, trustee, corporation, general partnership,
limited partnership, limited liability company, joint stock company, trust,
unincorporated organization, bank, business association, firm, joint venture or
Governmental Authority.

 

“Plan” means any “employee pension benefit plan” (as such term is defined in
Section 3(2) of ERISA), other than a Multiemployer Plan, that is subject to
Title IV of ERISA and is sponsored or maintained by Borrower or any ERISA
Affiliate or to which Borrower or any ERISA Affiliate contributes or has an
obligation to contribute, or in the case of a multiple employer plan (as
described in Section 4064(a) of ERISA) has made contributions at any time during
the immediately preceding five plan years.

 

“Platform” means Debt Domain, Intralinks, Syndtrak or a substantially similar
electronic transmission system.

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Reference Statements” means the financial statements described in Section
4.01(d).

 

“Refund Repayment Requirement” has the meaning set forth in Section 3.01(e).

 

“Register” has the meaning set forth in Section 2.07(b).

 

“Request for Extension of Credit” means, unless otherwise specified herein, (a)
with respect to a Borrowing, Conversion or Continuation of Loans (other than
Competitive Loans), a written request substantially in the form of Exhibit B,
(b) with respect to a Letter of Credit Action, a Letter of Credit Application,
duly completed and signed by a Responsible Officer of Borrower and delivered by
Requisite Notice and (c) with respect to a Borrowing of Competitive Loans, a
Competitive Bid Request, duly completed and signed by a Responsible Officer of
Borrower and delivered by Requisite Notice.

 

22 

 

“Required Lenders” means, as of any date of determination, Lenders (excluding
any Lender that is a Defaulting Lender, until all matters that caused such
Lender to be a Defaulting Lender have been remedied) holding more than 50% of:
(a) the combined Revolving Commitments (excluding the Revolving Commitment of
any Lender that is a Defaulting Lender, until all matters that caused such
Lender to be a Defaulting Lender have been remedied) then in effect and (b) if
the Revolving Commitments have then been terminated and there are Outstanding
Revolving Obligations, the Outstanding Revolving Obligations.

 

“Requisite Notice” means a notice delivered in accordance with Section 10.02.

 

“Requisite Time” means, with respect to any of the actions listed below, the
time and date set forth below opposite such action:

 

Type of Action Applicable Time Date of Action Delivery of Request for Extension
of Credit for, or notice for, or determination of any Screen Rate related to:  
  Borrowing or prepayment of Base Rate Loans 11:00 a.m. Same Business Day as
such Loans Borrowing or prepayment Conversion into Base Rate Loans 11:00 a.m.
Same Business Day as such Conversion Borrowing, prepayment or Continuation of,
or Conversion into, Eurodollar Rate Loans (other than Competitive Loans)
denominated in Canadian Dollars, and CDOR 10:00 a.m.

3 Business Days prior to such prepayment, Borrowing, Continuation or Conversion

 

Determination of a Screen Rate at 11:30 a.m. 2 Business Days prior to the
requested Borrowing, Continuation or Conversion



Borrowing, prepayment or Continuation of, or Conversion into, Eurodollar Rate
Loans (other than Competitive Loans) denominated in Dollars 11:00 a.m.

3 Business Days prior to such prepayment, Borrowing, Continuation or Conversion

 

Determination of a Screen Rate at 11:00 a.m. (London Time) 2 Business Days prior
to the requested Borrowing, Continuation or Conversion



Borrowing, prepayment or Continuation of, or Conversion into, Eurodollar Rate
Loans (other than Competitive Loans) denominated in Euros, and EURIBOR 10:00
a.m.

3 Business Days prior to such prepayment, Borrowing, Continuation or Conversion

 

Determination of a Screen Rate 11:00 a.m. (London Time) 2 Business Days prior to
the requested Borrowing, Continuation or Conversion



23 

 

Type of Action Applicable Time Date of Action

Borrowing, prepayment or Continuation of, or Conversion into, Eurodollar Rate
Loans (other than Competitive Loans) denominated in Sterling 10:00 a.m.

3 Business Days prior to such prepayment, Borrowing, Continuation or Conversion

 

Determination of a Screen Rate 11:00 a.m. (London Time) on the first Business
Day of such requested Borrowing, Continuation or Conversion



Borrowing, prepayment or Continuation of, or Conversion into, Eurodollar Rate
Loans (other than Competitive Loans) denominated in Yen 10:00 a.m.

4 Business Days prior to such prepayment, Borrowing, Continuation or Conversion

 

Determination of a Screen Rate 11:00 a.m. (London Time) 2 Business Days prior to
the requested Borrowing, Continuation or Conversion



Letter of Credit Action 11:00 a.m. 2 Business Days prior to such action (or such
lesser time as is acceptable to an Issuing Lender) Voluntary reduction in or
termination of Revolving Commitments 11:00 a.m.   3 Business Days prior to such
reduction or termination Payments by Lenders or Borrower to Administrative Agent
(other than Payments by Lenders to Administrative Agent of Base Rate Loans) 1:00
p.m. On the date payment is due Payments by Lenders to Administrative Agent of
Base Rate Loans 2.00 p.m. On the date payment is due Borrowing of Fixed Rate
Loans 11:00 a.m. 1 Business Days prior to such Borrowing Borrowing of
Competitive Loans that are Eurodollar Rate Loans 11:00 a.m. 4 Business Days
prior to such Borrowing

 

“Responsible Officer” means, as to any Person, the president, any vice
president, the controller, the chief financial officer, the treasurer or any
assistant treasurer of such Person. Any document or certificate hereunder that
is signed by a Responsible Officer of a particular Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate action
on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party.

 

“Restricted Group” means, collectively, Borrower and the Restricted
Subsidiaries.

 

“Restricted Subsidiary” means each Subsidiary of Borrower that is not an
Unrestricted Subsidiary.

 

24 

 

“Revolving Commitment” means, for each Lender, the amount set forth under the
heading “Revolving Commitment” opposite such Lender’s name on Schedule 2.01 or
in the Assignment and Assumption or New Lender Supplement pursuant to which such
Lender became a party to this Agreement, as such amount may be reduced or
adjusted from time to time in accordance with the terms of this Agreement
(collectively, the “combined Revolving Commitments”). As of the Effective Date,
the amount of the Revolving Commitments of all Lenders is $7,000,000,000.

 

“Revolving Commitment Period” means the period from and including the Effective
Date to the Revolving Termination Date, the Extended Revolving Termination Date
or the Second Extended Revolving Termination Date, as applicable.

 

“Revolving Facility” means the Revolving Commitments and the Extensions of
Credit made thereunder.

 

“Revolving Loans” has the meaning set forth in Section 2.01.

 

“Revolving Percentage” means, as to any Lender at any time, the percentage which
such Lender’s Revolving Commitment then constitutes of the combined Revolving
Commitments or, at any time after the Revolving Commitments shall have expired
or terminated, the percentage which the aggregate principal amount of such
Lender’s Revolving Loans then outstanding constitutes of the aggregate principal
amount of the Revolving Loans then outstanding.

 

“Revolving Termination Date” means (a) the fifth anniversary of the Effective
Date; provided that with respect to the Revolving Commitments, if any, that are
extended pursuant to Section 2.01(e), the Revolving Termination Date shall mean
the Extended Revolving Termination Date or the Second Extended Revolving
Termination Date, as applicable, or (b) such earlier date upon which the
combined Revolving Commitments may be terminated in accordance with the terms of
this Agreement.

 

“Rule 2.7” means Rule 2.7 of the Takeover Code.

 

“Rule 2.7 Announcement” means (in relation to a Scheme) a Scheme Press Release
or (in relation to an Offer) an Offer Press Release.

 

“S&P” means Standard & Poor’s Ratings Services, a division of S&P Global, Inc.,
or its successor, or if it is dissolved or liquidated or no longer performs the
functions of a securities rating agency, such other nationally recognized
securities rating agency agreed upon by Borrower and Administrative Agent and
approved by Required Lenders.

 

“Sale-Leaseback Transaction” means any arrangement whereby Borrower or any
Restricted Subsidiary shall sell or transfer any property, real or personal,
used or useful in its business, whether now owned or hereafter acquired, and
thereafter rent or lease property that it intends to use for substantially the
same purpose or purposes as the property sold or transferred.

 

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury (“OFAC”) or the U.S. Department of State, (b) the
United Nations Security Council, the European Union or Her Majesty’s Treasury of
the United Kingdom.

 

25 

 

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea, Sudan and Syria).

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union, or Her
Majesty’s Treasury of the United Kingdom (b) any Person located, organized or
resident in a Sanctioned Country (except any U.S. Person with a location in a
Sanctioned Country pursuant to an OFAC license), or (c) any Person owned fifty
percent or more or Controlled by any Person or Persons described in clause (a)
or (b).

 

“Scheme” means a scheme of arrangement made pursuant to Part 26 of the Companies
Act between the Target and the holders of the Target shares in relation to the
transfer of the entire issued share capital of the Target to Bidco (or another
Subsidiary of Borrower) as contemplated by a Scheme Circular (as such Scheme
Circular may be amended in accordance with the terms of this Agreement) as such
Scheme may from time to time be amended, added to, revised, renewed or waived in
accordance with this Agreement.

 

“Scheme Circular” means any circular to the shareholders of the Target to be
issued by the Target setting out the proposals for any Scheme.

 

“Scheme Documents” means (a) any Scheme Press Release, (b) the Scheme Circular
(if any) and (c) any other document designated in writing as such by Borrower
and Administrative Agent.

 

“Scheme Effective Date” means the date on which a copy of the High Court order
sanctioning a Scheme is duly filed on behalf of the Target with the Registrar of
Companies in accordance with section 899 of the Companies Act.

 

“Scheme Press Release” means a press release to be issued by or on behalf of
Borrower or the Target announcing, in compliance with Rule 2.7, a firm intention
to make an offer which is to be implemented by means of a Scheme or, as the case
may be, a switch to a Scheme in accordance with Section 8 of Appendix 7 of the
Takeover Code.

 

“Screen Rate” means:

 

(a)       in relation to CDOR, with respect to any Interest Period, (i) the
annual rate of interest determined with reference to the arithmetic average of
the discount rate quotations of all institutions listed for Canadian
Dollar-denominated bankers’ acceptances with a tenor equal to such Interest
Period displayed and identified as such on the CDOR page of the Reuters screen
(or on any successor or substitute page on such screen or service that displays
such rate, or on the appropriate page of such other information service that
publishes such rate as shall be selected by Administrative Agent from time to
time in its reasonable discretion) as of the applicable Requisite Time for such
Interest Period (as adjusted by Administrative Agent after the Requisite Time to
reflect any error in the posted rate of interest or in the posted average annual
rate of interest);

 

(b)       in relation to EURIBOR, the euro interbank offered rate administered
by the Banking Federation of the European Union (or any other Person which takes
over the administration of that rate) for the relevant period displayed on page
EURIBOR01 of the Reuters screen (or any replacement Reuters page which displays
that rate, or, in the event such rate does not appear on a Reuters page or
screen, on any successor or substitute page on such screen that

 

26 

 

displays such rate, or on the appropriate page of such other information service
that publishes such rate from time to time as selected by Administrative Agent
in its reasonable discretion) as of the applicable Requisite Time for such
Interest Period; and

 

(c)       in relation to any Borrowing, Continuation or Conversion of a Loan
denominated in Dollars, Sterling or Yen, the London interbank offered rate as
administered by the ICE Benchmark Administration Limited (or any other person
which takes over the administration of that rate) for the applicable currency as
appearing on the Reuters Screen LIBOR01 Page or Reuters Screen LIBOR02 Page (or,
in the event such rate does not appear on a Reuters page or screen, on any
successor or substitute page on such screen that displays such rate, or on the
appropriate page of such other information service that publishes such rate from
time to time as selected by Administrative Agent in its reasonable discretion
for deposits in the applicable currency) (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period as of the
applicable Requisite Time for such Interest Period;

 

provided, however, that if any Screen Rate shall be less than zero, such Screen
Rate shall be deemed to be zero for purposes of this Agreement.

 

“Second Extended Revolving Termination Date” has the meaning set forth in
Section 2.01(e).

 

“Significant Subsidiary” means (i) for so long as each shall remain a Guarantor
hereunder, Comcast Cable Communications, LLC and NBCUniversal Media, LLC and
(ii) any other Restricted Subsidiary whose Annualized EBITDA was greater than 5%
of the Annualized EBITDA of Borrower and its Restricted Subsidiaries, on a
consolidated basis, for the period of two fiscal quarters ended on the last day
of the fiscal quarter most recently ended, or whose assets comprised more than
5% of the total assets of Borrower and its Restricted Subsidiaries, on a
consolidated basis, as of the last day of the fiscal quarter most recently
ended.

 

“Sterling” and “£” means lawful money of the United Kingdom.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, directly or indirectly, through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references to a “Subsidiary” or to “Subsidiaries” in this Agreement shall refer
to a Subsidiary or Subsidiaries of Borrower.

 

“Syndication Agent” has the meaning set forth in the introductory paragraph
hereto.

 

“Takeover Code” means the City Code on Takeovers and Mergers (as amended) issued
by the Panel.

 

“TARGET” means the Trans-European Automated Real-time Gross settlement Express
Transfer system.

 

“Target” means Sky plc, incorporated in England and Wales with registered number
02247735.

 

27 

 

“Target Acquisition” means the acquisition by Borrower or one of its
Subsidiaries (which may include Bidco) of at least a majority of the share
capital of the Target. For the avoidance of doubt, the Target Acquisition may,
at Borrower’s election, involve acquisition of greater than a majority of the
share capital of the Target and may be consummated in several stages.

 

“Target Acquisition Documents” means any Rule 2.7 Announcement, any Offer
Documents, any Scheme Documents and any other document designated in writing by
Borrower and Administrative Agent as a “Target Acquisition Document” from time
to time.

 

“Target Group” means the Target and its Subsidiaries.

 

“Term Loan Credit Agreement” means that certain Term Loan Credit Agreement dated
as of April 25, 2018, by and among Comcast Corporation, the lenders party
thereto, Bank of America, N.A., as administrative agent, and Wells Fargo Bank,
National Association, as syndication agent.

 

“Term Loan Documents” means the Loan Documents (as defined in the Term Loan
Credit Agreement).

 

“Term Loans” means the Loans (as defined in the Term Loan Credit Agreement).

 

“Threshold Amount” means $500,000,000.

 

“Transaction Costs” means all fees, costs and expenses incurred or payable by
Borrower or any of its Subsidiaries in connection with the Transactions.

 

“Transactions” means, collectively, (a) the execution, delivery and performance
by each Loan Party of the Term Loan Documents to which it is to be a party and
the borrowing of the Term Loans on the Initial Term Closing Date or at any time
thereafter, (b) the execution, delivery and performance by each Loan Party of
the Bridge Loan Documents to which it is to be a party and the borrowing of the
Bridge Loans on the Initial Bridge Closing Date or at any time thereafter, (c)
the execution, delivery and performance by each Loan Party of Amendment No. 1
and any related documents, (d) any Permanent Financing transaction and/or the
incurrence of any other interim financing for the Target Acquisition and any
refinancing thereof, (e) the consummation of the Target Acquisition (including
any acquisition of Target shares after the Amendment No. 1 Effective Date) and
(f) the payment of the Transaction Costs.

 

“type” of Loan means (a) as to any Revolving Loan, its nature as a Base Rate
Loan or a Eurodollar Rate Loan and (b) as to any Competitive Loan, its nature as
a Eurodollar Rate Loan or a Fixed Rate Loan.

 

“Unrestricted Subsidiary” means any Subsidiary of Borrower designated as an
“Unrestricted Subsidiary” from time to time in accordance with Section 6.08.
Until so designated, each Subsidiary of Borrower shall be a Restricted
Subsidiary.

 

“U.S. Tax Compliance Certificate” has the meaning set forth in Section 10.20(a).

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

“Yen” and “¥” means lawful money of Japan.

 

28 

 

1.02     Use of Certain Terms.

 

(a)       All terms defined in this Agreement shall have the defined meanings
when used in any certificate or other document made or delivered pursuant hereto
or thereto, unless otherwise defined therein.

 

(b)       As used herein, unless the context requires otherwise, the masculine,
feminine and neuter genders and the singular and plural include one another.

 

(c)       The words “herein” and “hereunder” and words of similar import when
used in any Loan Document shall refer to the applicable Loan Document as a whole
and not to any particular provision thereof. The term “including” is by way of
example and not limitation. References herein to a Section, subsection or clause
shall, unless the context otherwise requires, refer to the appropriate Section,
subsection or clause in this Agreement.

 

(d)       The term “or” is disjunctive; the term “and” is conjunctive. The term
“shall” is mandatory; the term “may” is permissive.

 

Accounting Terms. All accounting terms not specifically or completely defined in
this Agreement shall be construed in conformity with, and all financial data
required to be submitted by this Agreement shall be prepared in conformity with,
GAAP applied on a consistent basis, as in effect from time to time in the United
States; provided that if Borrower notifies Administrative Agent that Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the Effective Date in GAAP or in the application thereof
on the operation of such provision, then (a) regardless of whether such any such
notice is given before or after such change in GAAP or the application thereof,
then such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith and (b) Administrative Agent and Borrower shall negotiate in good faith
to determine such adjustments and amendments to the applicable terms and
definitions as to make them consistent with the intent hereof, and promptly upon
Borrower and Administrative Agent reaching such agreement, Administrative Agent
shall notify Lenders of such adjustments and amendments, which shall be
conclusive and effective as amendments hereunder, unless Required Lenders object
to such adjustments within 30 days of receipt of notice.

 

Each Compliance Certificate shall be prepared in accordance with this Section
1.03, except for the exclusion of Unrestricted Subsidiaries from the
calculations therein. Notwithstanding anything to the contrary contained herein,
references herein to “Borrower and its Restricted Subsidiaries on a consolidated
basis” shall be deemed to refer to Borrower and its Restricted Subsidiaries
without taking into account the results or financial position of any
Unrestricted Subsidiary and without taking into account any interest of Borrower
or any of its Restricted Subsidiaries in any Unrestricted Subsidiary. Without
limiting the foregoing, for purposes of determining compliance with any
provision of this Agreement and any related definitions, the determination of
whether a lease is to be treated as an operating lease or capital lease shall be
made without giving effect to any change in GAAP that becomes effective on or
after the date hereof that would require operating leases to be treated
similarly to capital leases, including as a result of the implementation of
proposed ASU Topic 840, or any successor or similar proposal. Notwithstanding
any other provision contained herein, all terms of an accounting or financial
nature used herein shall be construed, and all computations of amounts and
ratios referred to herein shall be made, without giving effect to any election
under Financial Accounting Standards Board Accounting Standards Codification 825
(or any other Financial Accounting Standard having a similar result or effect)
to value any Indebtedness or other liabilities of Borrower or any Subsidiary at
“fair value”, as defined therein.

 

29 

 

1.04     Rounding. Any financial ratios required to be maintained by Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed in this Agreement and rounding
the result up or down to the nearest number (with a round-up if there is no
nearest number) to the number of places by which such ratio is expressed in this
Agreement.

 

1.05     Exhibits and Schedules. All exhibits and schedules to this Agreement,
either as originally existing or as the same may from time to time be
supplemented, modified or amended, are incorporated herein by this reference. A
matter disclosed on any Schedule shall be deemed disclosed on all Schedules.

 

1.06     References to Agreements and Laws. Unless otherwise expressly provided
herein, (a) references to agreements (including the Loan Documents) and other
contractual instruments shall include all amendments, restatements, extensions,
supplements and other modifications thereto (unless prohibited by any Loan
Document), and (b) references to any Law shall include all statutory and
regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

 

1.07     Pro Forma Calculations. For the purposes of calculating Annualized
EBITDA of Borrower and its Restricted Subsidiaries, on a consolidated basis, for
any period (a “Test Period”), (i) if at any time from the period commencing on
the first day of such Test Period and ending on the last day of such Test Period
(or, in the case of any pro forma calculation required to be made pursuant
hereto in respect of the designation of a Restricted Subsidiary as an
Unrestricted Subsidiary that is a Material Disposition or the designation of an
Unrestricted Subsidiary as a Restricted Subsidiary that is a Material
Acquisition, ending on the date such Material Disposition or Material
Acquisition is consummated after giving effect thereto), Borrower or any
Restricted Subsidiary shall have made any Material Disposition, the Annualized
EBITDA for such Test Period shall be reduced by an amount equal to the
Annualized EBITDA (if positive) for such Test Period attributable to the assets
which are the subject of such Material Disposition or increased by an amount
equal to the Annualized EBITDA (if negative) for such Test Period attributable
to such assets; (ii) if during such Test Period Borrower or any Restricted
Subsidiary shall have made a Material Acquisition, Annualized EBITDA of Borrower
and its Restricted Subsidiaries, on a consolidated basis, for such Test Period
shall be calculated after giving pro forma effect thereto (including the
incurrence or assumption of any Indebtedness in connection therewith) as if such
Material Acquisition (and the incurrence or assumption of any such Indebtedness)
occurred on the first day of such Test Period; and (iii) if during such Test
Period any Person that subsequently became a Restricted Subsidiary or was merged
with or into Borrower or any Restricted Subsidiary since the beginning of such
Test Period shall have entered into any Material Disposition or Material
Acquisition that would have required an adjustment pursuant to clause (i) or
(ii) above if made by Borrower or a Restricted Subsidiary during such Test
Period, Annualized EBITDA of Borrower and its Restricted Subsidiaries, on a
consolidated basis, for such Test Period shall be calculated after giving pro
forma effect thereto as if such Material Disposition or Material Acquisition
occurred on the first day of such Test Period. For the purposes of this section,
whenever pro forma effect is to be given to a Material Disposition or Material
Acquisition and the amount of income or earnings related thereto, the pro forma
calculations shall be determined in good faith by a Responsible Officer of
Borrower. Comparable adjustments shall be made in connection with any
determination of Annualized EBITDA.

 

SECTION 2

THE REVOLVING COMMITMENTS AND EXTENSIONS OF CREDIT

 

2.01     Amount and Terms of Revolving Commitments.

 

30 

 

(a)       Subject to the terms and conditions set forth in this Agreement,
during the Revolving Commitment Period, each Lender severally agrees to make,
Convert and Continue revolving credit loans (“Revolving Loans”) in Dollars or
any Alternative Currency in such amounts as Borrower may from time to time
request; provided, however, that (i) the Dollar Amount of the Outstanding
Revolving Obligations of each Lender shall not exceed such Lender’s Revolving
Commitment at any time, (ii) the Dollar Amount of the Outstanding Revolving
Obligations of all Lenders plus the aggregate principal amount of all
outstanding Competitive Loans shall not exceed the combined Revolving
Commitments at any time. The Revolving Facility is a revolving credit and,
subject to the foregoing and the other terms and conditions hereof, Borrower may
borrow, Convert, Continue, prepay and reborrow Revolving Loans as set forth
herein without premium or penalty.

 

(b)       At any time after the Effective Date, Borrower and any one or more
Lenders (including any New Lender) may agree that such Lender or Lenders shall
make or increase the amount of their Revolving Commitments by executing and
delivering to Administrative Agent an Increased Revolving Commitment Activation
Notice specifying the amount of such increase or new Revolving Commitment and
the applicable Increased Revolving Commitment Closing Date. Notwithstanding the
foregoing, (i) at no time may the combined Revolving Commitments exceed
$10,000,000,000, (ii) Revolving Commitments may not be made or increased after
the occurrence of a Default or Event of Default that is continuing, including
after giving effect to the incremental Revolving Commitments in question, and
(iii) any increase effected pursuant to this Section 2.01(b) shall be in a
minimum amount of at least $25,000,000. No Lender shall have any obligation to
participate in any increase described in this Section 2.01(b) unless it agrees
to do so in its sole discretion.

 

(c)       Any additional bank or financial institution (each, a “New Lender”)
that, in the case of an institution that is not an Affiliate of a then-existing
Lender, with the consent of Administrative Agent and each Issuing Lender (which
consent, in each case, shall not be unreasonably withheld), elects to become a
“Lender” under this Agreement in connection with an increase described in
Section 2.01(b) shall execute a New Lender Supplement (each, a “New Lender
Supplement”), substantially in the form of Exhibit E-1, whereupon such bank or
financial institution shall become a Lender for all purposes and to the same
extent as if originally a party hereto and shall be bound by and entitled to the
benefits of this Agreement.

 

(d)       On each Increased Revolving Commitment Closing Date on which there are
Revolving Loans outstanding, each Lender (including any New Lender) that has
made or increased its Revolving Commitment shall make a Revolving Loan, the
proceeds of which will be used to prepay the Revolving Loans of other Lenders,
so that, after giving effect thereto, the resulting Revolving Loans outstanding
are allocated among the Lenders on a pro rata basis based on the respective
Revolving Percentages of the Lenders after giving effect to the increase of
Revolving Commitments pursuant to Section 2.01(b) on such Increased Revolving
Commitment Closing Date.

 

(e)       Borrower shall repay (i) all outstanding Revolving Loans made to it
and all amounts funded by the Lenders as cash collateral pursuant to Section
2.03(d) on the Revolving Termination Date, the Extended Revolving Termination
Date or the Second Extended Revolving Termination Date, as applicable, and (ii)
the then unpaid principal amount of each Competitive Loan made to it on the last
day of the Interest Period applicable to such Loan. Borrower may request that
the Revolving Commitments and Letter of Credit Commitments be extended for
additional one-year periods by providing written notice to Administrative Agent
(“Notice Date”) not more than two times prior to the Revolving Termination Date
or the Extended Revolving Termination Date, as applicable. If a Lender or a New
Lender agrees, in its individual and sole discretion, to extend its Revolving
Commitments and/or Letter of Credit Commitments (such Lender or New Lender, an
“Extending Lender” or “New Extending Lender”, as the case may be), it will
notify Administrative Agent in writing of its decision to do so and

 

31 

 

the maximum amount of Revolving Commitments and, if applicable, Letter of Credit
Commitments it agrees to so extend no later than 30 days after the applicable
Notice Date, which notice shall be irrevocable. Administrative Agent will notify
Borrower, in writing, of the Lenders’ decisions no later than 35 days after the
applicable Notice Date (“Extension Effectiveness Date”). As of the Extension
Effectiveness Date, the Extending Lenders’ and the New Extending Lenders’
Revolving Commitments and Letter of Credit Commitments will be extended for an
additional year from the Revolving Termination Date (the “Extended Revolving
Termination Date”) or the Extended Revolving Termination Date (the “Second
Extended Revolving Termination Date”), as applicable; provided that (i) more
than 50% of the aggregate Revolving Commitments outstanding on the applicable
Extension Effectiveness Date are extended or otherwise committed to by Extending
Lenders and any New Extending Lenders (ii) no Default or Event of Default shall
have occurred and be continuing on the applicable Extension Effectiveness Date
after giving effect to the requested extension and (iii) the remaining tenor of
Revolving Commitments of any Extending Lender and any New Extending Lender shall
not exceed five years from the applicable Extension Effectiveness Date after
giving effect to the requested extension. No Lender shall be required to consent
to any such extension request, and any Lender that declines or does not respond
in writing to Borrower’s request for commitment renewal (a “Declining Lender”)
will have its Revolving Commitments and Letter of Credit Commitment terminated
on the then-existing Revolving Termination Date or Extended Revolving
Termination Date, as applicable (without regard to any renewals by other
Lenders). Borrower will have the right to remove or replace any Declining
Lenders in accordance with Section 10.21.

 

2.02     Procedure for Revolving Loan Borrowings.

 

(a)       Borrower may irrevocably request a Borrowing of Revolving Loans on any
Business Day in a Minimum Amount therefor by delivering a Request for Extension
of Credit therefor by Requisite Notice to Administrative Agent not later than
the Requisite Time therefor. All Borrowings denominated in Dollars shall
constitute Base Rate Loans unless properly and timely otherwise designated as
set forth in the prior sentence. All Borrowings denominated in any Alternative
Currency shall constitute Eurodollar Base Rate Loans. Each Competitive Loan
shall be made in accordance with the procedures set forth in Section 2.04.
Notwithstanding anything herein to the contrary, any request for a Certain Funds
Credit Extension may be revocable or made contingent on the closing of the
Target Acquisition (or a portion of the Target Acquisition, including any
acquisition of Target shares during the Certain Funds Period); provided that any
request for a Certain Funds Credit Extension shall certify that the proceeds
thereof shall be used solely for Certain Funds Purposes.

 

(b)       Following receipt of a Request for Extension of Credit, Administrative
Agent shall promptly notify each Lender by Requisite Notice of its Revolving
Percentage thereof. Each Lender (subject to clause (d) below) shall make the
funds for its Revolving Loan available to Administrative Agent in the requested
currency at Administrative Agent’s Office not later than the Requisite Time
therefor on the Business Day specified in such Request for Extension of Credit.
Upon satisfaction of the applicable conditions set forth in Section 4.02, all
funds so received shall be made available to Borrower in like funds received.

 

(c)       The failure of any Lender to make any Revolving Loan on any date shall
not relieve any other Lender of any obligation to make a Revolving Loan on such
date, but the Revolving Commitments and Competitive Bids of the Lenders are
several and no Lender shall be responsible for the failure of any other Lender
to so make its Revolving Loan. Borrower shall have the right to replace any
Lender which fails to make a Revolving Loan when obligated to do so in
accordance with Section 10.21.

 

(d)       Each Lender may, at its option, make any Loan available to Borrower by
causing any foreign or domestic branch or Affiliate of such Lender to make such
Loan; provided that any exercise

 

32 

 

of such option shall not affect the obligation of Borrower to repay such Loan in
accordance with the terms of this Agreement; provided that, for the avoidance of
doubt, Borrower shall not be required to pay a greater amount under the
increased costs provisions (including yield protection and taxes) of Section 3
hereof than it would have paid in the absence of the exercise of such option.

 

2.03     Letters of Credit.

 

(a)       Subject to the terms and conditions set forth in this Agreement,
during the period from and including the Effective Date to, but not including
the Letter of Credit Expiration Date, each Issuing Lender shall take such Letter
of Credit Actions denominated in Dollars or any Alternative Currency as Borrower
may from time to time request; provided, however, that (i) the Outstanding
Revolving Obligations of each Lender shall not exceed such Lender’s Revolving
Commitment at any time, (ii) the Outstanding Revolving Obligations of all
Lenders plus the aggregate principal amount of all outstanding Competitive Loans
shall not exceed the combined Revolving Commitments at any time, (iii) the
Letter of Credit Usage shall not exceed the Letter of Credit Sublimit at any
time and (iv) the Letter of Credit Usage in respect of Letters of Credit issued
by each Issuing Lender shall not exceed the Letter of Credit Commitment of such
Issuing Lender at any time. All Existing Letters of Credit shall be deemed to be
Letters of Credit issued hereunder on the Effective Date for the account of
Borrower, and the participations therein created pursuant to the Existing Credit
Agreement shall be superseded by participations created by Section 2.03(b)
hereof. Subject to subsection (f) below and unless consented to by the
applicable Issuing Lender and Administrative Agent, and except for any Existing
Letter of Credit which expires more than 12 months after the date of its
issuance or last renewal, no Letter of Credit may expire more than 12 months
after the date of its issuance or last renewal; provided, however, that (x)
subject to clause (y), no Letter of Credit shall expire after the Business Day
which is at least five days prior to the Revolving Termination Date (as it may
be extended) and (y) a Letter of Credit may expire up to the date that is one
year after the Revolving Termination Date (as it may be extended) with the
consent of the Issuing Lender in respect thereof (which consent shall not be
unreasonably withheld) so long as Borrower shall, at least 15 days prior to the
Revolving Termination Date (as it may be extended) (or for any Letters of Credit
issued after such date, the date of issuance) deposit cash in the Dollar Amount
equal to the Letter of Credit Usage applicable to it in a Letter of Credit Cash
Collateral Account. In the event that any Lender’s Commitment terminates prior
to an extended Revolving Termination Date as contemplated by Section 2.01(e),
the respective participations of the other Lenders in all outstanding Letters of
Credit shall be redetermined on the basis of their respective Commitments after
giving effect to such termination, and the participation therein of the Lender
whose Commitment is terminated shall terminate; provided that Borrower shall, if
and to the extent necessary to permit such redetermination of participations in
Letters of Credit within the limits of the Commitments which are not terminated,
prepay on such date all or a portion of the outstanding Revolving Loans, and
such redetermination and termination of participations in outstanding Letters of
Credit shall be conditioned upon their having done so. If any Letter of Credit
Usage remains or is expected to remain outstanding on the Revolving Termination
Date (as it may be extended), Borrower shall, at least 15 days prior to the
Revolving Termination Date (as it may be extended), deposit cash in an amount
equal to the Letter of Credit Usage applicable to it in a Letter of Credit Cash
Collateral Account.

 

(b)       Borrower may irrevocably request a Letter of Credit Action in a
Minimum Amount therefor (or, if such Letter of Credit Action is in respect of a
Letter of Credit denominated in an Alternative Currency, a Dollar Amount which
is in a Minimum Amount therefor) by delivering a Letter of Credit Application
therefor to the applicable Issuing Lender, with a copy to Administrative Agent,
not later than the Requisite Time therefor. Each Letter of Credit Action shall
be in a form acceptable to the applicable Issuing Lender in its sole discretion.
Each such request for a Letter of Credit Action shall, if Sections 4.02(b) and
(c) are applicable to such Letter of Credit Action, constitute a representation
and warranty by Borrower that the conditions set forth in Sections 4.02(b) and
(c) are satisfied. Unless

 

33 

 

Administrative Agent notifies the applicable Issuing Lender that such Letter of
Credit Action is not permitted hereunder, or the applicable Issuing Lender
notifies Administrative Agent that it has determined that such Letter of Credit
Action is contrary to any Laws or policies of such Issuing Lender, the
applicable Issuing Lender shall effect such Letter of Credit Action. This
Agreement shall control in the event of any conflict with any Letter of Credit
Application. Upon the issuance of a Letter of Credit (or, with respect to the
Existing Letters of Credit, on the Effective Date), each applicable Issuing
Lender shall be deemed to have sold and transferred to each Lender, and each
Lender shall be deemed to have purchased from each applicable Issuing Lender, a
participation therein in an amount equal to such Lender’s Revolving Percentage
times the Dollar Amount of such Letter of Credit. Each applicable Issuing Lender
represents and warrants to each Lender that it has all necessary power and
authority to sell and transfer such participation to each Lender, without breach
of any Contractual Obligation to any other Person, and that such participation
is free and clear of any adverse claim. Notwithstanding anything herein to the
contrary, Morgan Stanley Bank, N.A. as an Issuing Lender, shall only be
obligated to issue standby Letters of Credit, and shall only be obligated to do
so upon at least 3 Business Days’ prior written notice (or such shorter period
of time as Morgan Stanley Bank, N.A. shall approve in its sole discretion).

 

(c)       Borrower shall reimburse each Issuing Lender through Administrative
Agent for any payment that such Issuing Lender makes under a Letter of Credit
within one Business Day following demand by Administrative Agent or such Issuing
Lender in Dollars or in the applicable Alternative Currency in which such
payment was made; provided, however, that if the conditions precedent set forth
in Section 4.02 can be satisfied (except for the giving of a Request for
Extension of Credit), Borrower may request a Borrowing of Base Rate Loans in the
Dollar Amount necessary to reimburse such Issuing Lender for such payment
pursuant to Section 2.02 (without regard to the Minimum Amount requirements
thereof). If Borrower’s reimbursement of, or obligation to reimburse, any
amounts in any Alternative Currency would subject Administrative Agent, the
applicable Issuing Lender or any Lender to any stamp duty, ad valorem charge or
similar tax that would not be payable if such reimbursement were made or
required to be made in Dollars, Borrower shall pay the amount of any such tax
requested by Administrative Agent, the relevant Issuing Lender or Lender. If
Borrower fails to make such payment when due, then if such payment relates to a
Letter of Credit denominated in an Alternative Currency, automatically and with
no further action required, Borrower’s obligation to reimburse the applicable
payment by the applicable Issuing Lender shall be permanently converted into an
obligation to reimburse the Dollar Amount of such payment.

 

(d)       Upon any drawing under a Letter of Credit, the applicable Issuing
Lender shall notify Administrative Agent and Borrower. If Borrower fails to
timely make the payment required pursuant to subsection (c) above or to provide
cash collateral as required in subsection (a) above, such Issuing Lender shall
notify Administrative Agent of such fact and the Dollar Amount of such
unreimbursed payment or required cash collateral, as applicable. Administrative
Agent shall promptly notify each Lender of its Revolving Percentage of such
Dollar Amount by Requisite Notice. Each Lender shall make funds in an amount
equal to its Revolving Percentage of such Dollar Amount available to
Administrative Agent at Administrative Agent’s Office not later than the
Requisite Time therefor on the Business Day specified by Administrative Agent.
Administrative Agent shall remit the funds so received to such Issuing Lender in
the case of reimbursement of a Letter of Credit drawing or to Administrative
Agent for deposit in a Letter of Credit Cash Collateral Account, as applicable.
The obligation of each Lender to so reimburse such Issuing Lender and fund such
Letter of Credit Cash Collateral Account shall be absolute and unconditional and
shall not be affected by the occurrence of a Default or Event of Default or any
other occurrence or event; provided that such Issuing Lender shall not have a
right to be so reimbursed in respect of a Letter of Credit if such Issuing
Lender issued such Letter of Credit after being notified by Administrative Agent
that such issuance was not permitted hereunder. Any such reimbursement shall not
relieve or otherwise impair the obligation of Borrower to reimburse each Issuing

 

34 

 

Lender for the amount of any payment made by such Issuing Lender under any
Letter of Credit, together with interest as provided herein, or to provide cash
collateral.

 

(e)       If the conditions precedent set forth in Section 4.02 can be satisfied
(except for the giving of a Request for Extension of Credit) on any date
Borrower is obligated to, but fails to, reimburse an Issuing Lender for a
drawing under a Letter of Credit or to provide cash collateral as required in
subsection (a) above, the funding by Lenders pursuant to subsection (d) above
shall be deemed to be a Borrowing of Base Rate Loans (without regard to the
Minimum Amount therefor). If the conditions precedent set forth in Section 4.02
(except for the giving of a Request for Extension of Credit) cannot be satisfied
on the date Borrower is obligated to, but fails to, reimburse an Issuing Lender
for a drawing under a Letter of Credit or to provide cash collateral in respect
of a Letter of Credit, the funding by Lenders pursuant to the previous
subsection shall be deemed to be a funding by each Lender of its participation
in such Letter of Credit, and each Lender making such funding shall thereupon
acquire a pro rata participation, to the extent of its payment, in the claim of
such Issuing Lender against Borrower in respect of such payment or obligation to
provide cash collateral and shall share, in accordance with that pro rata
participation, in any payment made by Borrower with respect to such claim. Any
amounts made available by a Lender under its participation shall be payable by
Borrower upon demand of Administrative Agent (or, if earlier, on the Revolving
Termination Date, the Extended Revolving Termination Date or the Second Extended
Revolving Termination Date, as applicable), and shall bear interest at a rate
per annum equal to the Default Rate.

 

(f)       Borrower may request Letters of Credit that have automatic extension
or renewal provisions (“evergreen” Letters of Credit), so long as the applicable
Issuing Lender consents thereto and has the right not to permit any such
extension or renewal at least annually within a notice period to be agreed upon
at the time each such Letter of Credit is issued. Once an evergreen Letter of
Credit (including any Existing Letter of Credit) is issued, unless
Administrative Agent has notified the applicable Issuing Lender that Required
Lenders have elected not to permit such extension or renewal, Borrower,
Administrative Agent and Lenders shall be deemed to have authorized (but may not
require) such Issuing Lender to permit the renewal of such evergreen Letter of
Credit at any time to a date not later than five Business Days prior to the
Revolving Termination Date (as it may be extended) or such later date as may be
permitted pursuant to clause (y) of the second proviso of Section 2.03(a). Such
Issuing Lender may elect not to permit an evergreen Letter of Credit to be
extended or renewed at any time. If such Issuing Lender so elects, it will
promptly give Administrative Agent notice of such election. Administrative Agent
will promptly notify Lenders of the non-extension or non-renewal of any
evergreen Letter of Credit.

 

(g)       The obligation of Borrower to pay to each Issuing Lender the amount of
any payment made by such Issuing Lender under any Letter of Credit shall be
absolute, unconditional, and irrevocable. Without limiting the foregoing,
Borrower’s obligations shall not be affected by any of the following
circumstances:

 

(i) Any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto;

 

(ii) Any amendment or waiver of or any consent to departure from such Letter of
Credit, this Agreement or any other agreement or instrument relating hereto or
thereto;

 

(iii) The existence of any claim, setoff, defense or other rights which Borrower
may have at any time against such Issuing Lender, Administrative Agent or any
Lender, any beneficiary of such Letter of Credit (or any persons or entities for
whom any such beneficiary may be acting) or any other Person, whether in
connection with such Letter of

 

35 

 

Credit, this Agreement or any other agreement or instrument relating thereto, or
any unrelated transactions;

 

(iv) Any demand, statement or any other document presented under such Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect whatsoever so
long as any such document appeared to comply with the terms of such Letter of
Credit;

 

(v) Any payment by such Issuing Lender in good faith under such Letter of Credit
against presentation of a draft or any accompanying document which does not
strictly comply with the terms of such Letter of Credit, or any payment made by
such Issuing Lender under such Letter of Credit to any Person purporting to be a
trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, liquidation, receiver or other representative of or successor to any
beneficiary or any transferee of such Letter of Credit, including any arising in
connection with any proceeding under any Debtor Relief Laws;

 

(vi) Any error in the transmission of any message relating to such Letter of
Credit not caused by such Issuing Lender, or any delay or interruption in any
such message;

 

(vii) Any error, neglect or default of any correspondent of such Issuing Lender
in connection with such Letter of Credit;

 

(viii) Any consequence arising from acts of God, wars, insurrections, civil
unrest, disturbances, labor disputes, emergency conditions or other causes
beyond the control of such Issuing Lender;

 

(ix) So long as such Issuing Lender in good faith determines that the document
appears to comply with the terms of such Letter of Credit, the form, accuracy,
genuineness or legal effect of any contract or document referred to in any
document submitted to such Issuing Lender in connection with such Letter of
Credit; and

 

(x) Any other circumstances whatsoever where such Issuing Lender has acted in
good faith.

 

In addition, Borrower will promptly examine a copy of each Letter of Credit and
amendments thereto delivered to it and, in the event of any claim of
noncompliance with Borrower’s instructions or other irregularity, Borrower will
immediately notify the applicable Issuing Lender in writing. Borrower shall be
conclusively deemed to have waived any such claim against such Issuing Lender
and its correspondents unless such notice is given as aforesaid.

 

(h)       Each Lender and Borrower agree that, in paying any drawing under a
Letter of Credit, no Issuing Lender shall have any responsibility to obtain any
document (other than any sight draft, certificates and documents expressly
required by the Letter of Credit) or to ascertain or inquire as to the validity
or accuracy of any such document or the authority of the Person executing or
delivering any such document. No Issuing Lender, Administrative Agent-Related
Person or any of the respective correspondents, participants or assignees of any
Issuing Lender shall be liable to any Lender for any action taken or omitted in
connection herewith at the request or with the approval of Lenders or Required
Lenders, as applicable, any action taken or omitted in the absence of gross
negligence or willful misconduct or the due execution, effectiveness, validity
or enforceability of any document or instrument

 

36 

 

related to any Letter of Credit. Borrower hereby assumes all risks of the acts
or omissions of any beneficiary or transferee relative to any Issuing Lender,
any Lender or any Administrative Agent-Related Person with respect to its use of
any Letter of Credit; provided, however, that this assumption is not intended
to, and shall not, preclude Borrower’s pursuing such rights and remedies as it
may have against the beneficiary or transferee at law or under any other
agreement. No Issuing Lender, Administrative Agent-Related Person or any of the
respective correspondents, participants or assignees of any Issuing Lender shall
be liable or responsible for any of the matters described in subsection (g)
above in the absence of such Person’s gross negligence or willful misconduct. In
furtherance and not in limitation of the foregoing, any Issuing Lender may
accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and such Issuing Lender shall not be responsible
for the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.

 

(i)       Unless otherwise expressly agreed by the applicable Issuing Lender and
Borrower when a Letter of Credit is issued and subject to applicable Laws,
performance under Letters of Credit by each Issuing Lender, its correspondents,
and beneficiaries will be governed by, as applicable, the rules of the
International Standby Practices 1998, or such later revision as may be published
by the Institute of International Banking Law & Practice, or the Uniform Customs
and Practice for Documentary Credits, International Chamber of Commerce
Publication No. 500, as the same may be revised from time to time.

 

(j)       Borrower shall pay to Administrative Agent on each Applicable Payment
Date in arrears, for the account of each Lender in accordance with its Revolving
Percentage, a Letter of Credit fee in Dollars at a rate equal to the Applicable
Amount times the actual daily maximum Dollar Amount available to be drawn under
each Letter of Credit requested by Borrower since the later of the Effective
Date and the previous Applicable Payment Date. Borrower shall pay directly to
each Issuing Lender of an Existing Letter of Credit any fees and expenses
payable in respect of such Existing Letter of Credit for any period prior to the
Effective Date. If there is any change in the Applicable Amount during any
quarter, the actual daily Dollar Amount shall be computed and multiplied by the
Applicable Amount separately for each period during such quarter that such
Applicable Amount was in effect.

 

(k)       Borrower shall pay directly to each Issuing Lender, for its sole
account, a fronting fee for each Letter of Credit requested by Borrower in such
amount and at such times as may be set forth in a separate letter agreement
between Borrower and such Issuing Lender. In addition, Borrower shall pay
directly to each Issuing Lender, upon demand, for its sole account, its
customary documentary and processing charges in accordance with its standard
schedule, as from time to time in effect, for any Letter of Credit Action or
other occurrence relating to a Letter of Credit requested by Borrower for which
such charges are customarily made. Such fees and charges are nonrefundable.

 

(l)       Each Issuing Lender shall deliver to Administrative Agent, not later
than the 20th day after each calendar quarter ending after the Effective Date, a
written report, in form reasonably satisfactory to Administrative Agent, setting
forth the Letters of Credit issued by such Issuing Lender and outstanding as of
the last day of such calendar quarter, any Letter of Credit Actions effected
during such calendar quarter, and any draws made under such Letters of Credit
during such calendar quarter.

 

(m)       Each Issuing Lender may, at its option, issue any Letter of Credit and
make any funds available in connection with any Letter of Credit by causing any
foreign or domestic branch or Affiliate of such Issuing Lender to take such
action; provided that any exercise of such option shall not affect any
obligation of Borrower; provided that, for the avoidance of doubt, Borrower
shall not be

 

37 

 

required to pay a greater amount under the increased costs provisions (including
yield protection and taxes) of Section 3 hereof than it would have paid in the
absence of the exercise of such option.

 

2.04     Competitive Bid Procedure. (a) Subject to the terms and conditions set
forth herein, during the period from and including the Effective Date to, but
not including, the Revolving Termination Date (as it may be extended), Borrower
may request Competitive Bids and may (but shall not have any obligation to)
accept Competitive Bids and borrow Competitive Loans; provided that Outstanding
Revolving Obligations of all Lenders plus the aggregate principal amount of
outstanding Competitive Loans at any time shall not exceed the combined
Revolving Commitments. To request Competitive Bids, Borrower shall notify
Administrative Agent of such request by telephone not later than the Requisite
Time therefor; provided that Borrower may submit up to (but not more than) two
Competitive Bid Requests on the same day, but no Competitive Bid Request or
Requests shall be made within five Business Days after the date of any previous
Competitive Bid Request or Requests, unless any and all such previous
Competitive Bid Requests shall have been withdrawn or all Competitive Bids
received in response thereto rejected. Each such telephonic Competitive Bid
Request shall be confirmed promptly by hand delivery or telecopy to
Administrative Agent of a written Competitive Bid Request in a form approved by
Administrative Agent and signed by Borrower. Each such telephonic and written
Competitive Bid Request shall specify the following information:

 

(i) the aggregate amount of the requested Borrowing (which shall be at least the
Minimum Amount therefor);

 

(ii) the date of such Borrowing, which shall be a Business Day;

 

(iii) whether such Borrowing is to be a Borrowing of Eurodollar Rate Loans or of
Fixed Rate Loans (it being understood and agreed that each Borrowing of
Competitive Loans shall be comprised entirely of Eurodollar Rate Loans or Fixed
Rate Loans); and

 

(iv) the Interest Period to be applicable to such Borrowing, which shall be a
period contemplated by the definition of the term “Interest Period”.

 

Promptly following receipt of a Competitive Bid Request in accordance with this
Section, Administrative Agent shall notify the Lenders of the details thereof by
telecopy, inviting the Lenders to submit Competitive Bids.

 

(b)       Each Lender may (but shall not have any obligation to) make one or
more Competitive Bids to Borrower in response to a Competitive Bid Request. Each
Competitive Bid by a Lender must be in a form approved by Administrative Agent
and must be received by Administrative Agent by telecopy, in the case of a
Competitive Borrowing of Eurodollar Rate Loans, not later than 9:30 a.m., New
York City time, three Business Days before the proposed date of such Competitive
Borrowing, and in the case of a Borrowing of Fixed Rate Loans, not later than
9:30 a.m., New York City time, on the proposed date of such Competitive
Borrowing. Competitive Bids that do not conform substantially to the form
approved by Administrative Agent may be rejected by Administrative Agent, and
Administrative Agent shall notify the applicable Lender as promptly as
practicable. Each Competitive Bid shall specify (i) the principal amount (which
shall be a minimum of $10,000,000 and an integral multiple of $1,000,000 and
which may equal the entire principal amount of the Competitive Borrowing
requested by Borrower) of the Competitive Loan or Loans that the Lender is
willing to make, (ii) the Competitive Bid Rate or Rates at which the Lender is
prepared to make such Loan or Loans (expressed as a percentage rate per annum in
the form of a decimal to no more than four decimal places) and (iii) the
Interest Period applicable to each such Loan and the last day thereof.

 

38 

 

(c)       Administrative Agent shall promptly notify Borrower by telecopy of the
Competitive Bid Rate and the principal amount specified in each Competitive Bid
and the identity of the Lender that shall have made such Competitive Bid.

 

(d)       Subject only to the provisions of this paragraph, Borrower may accept
or reject any Competitive Bid. Borrower shall notify Administrative Agent by
telephone, confirmed by telecopy in a form approved by Administrative Agent,
whether and to what extent it has decided to accept or reject each Competitive
Bid, in the case of a Competitive Borrowing of Eurodollar Rate Loans, not later
than 10:30 a.m., New York City time, three Business Days before the date of the
proposed Competitive Borrowing, and in the case of a Borrowing of Fixed Rate
Loans, not later than 10:30 a.m., New York City time, on the proposed date of
the Competitive Borrowing; provided that (i) the failure of Borrower to give
such notice shall be deemed to be a rejection of each Competitive Bid, (ii)
Borrower shall not accept a Competitive Bid made at a particular Competitive Bid
Rate if Borrower rejects a Competitive Bid made at a lower Competitive Bid Rate
with respect to the same Competitive Bid Request, (iii) the aggregate amount of
the Competitive Bids accepted by Borrower shall not exceed the aggregate amount
of the requested Competitive Borrowing specified in the related Competitive Bid
Request, (iv) to the extent necessary to comply with clause (iii) above,
Borrower may accept Competitive Bids at the same Competitive Bid Rate in part,
which acceptance, in the case of multiple Competitive Bids at such Competitive
Bid Rate, shall be made pro rata in accordance with the amount of each such
Competitive Bid, and (v) except pursuant to clause (iv) above, no Competitive
Bid shall be accepted for a Competitive Loan unless such Competitive Loan is in
a minimum principal amount of $5,000,000 and an integral multiple of $1,000,000;
provided further that if a Competitive Loan must be in an amount less than
$5,000,000 because of the provisions of clause (iv) above, such Competitive Loan
may be for a minimum of $1,000,000 or any integral multiple thereof, and in
calculating the pro rata allocation of acceptances of portions of multiple
Competitive Bids at a particular Competitive Bid Rate pursuant to clause (iv)
the amounts shall be rounded to integral multiples of $1,000,000 in a manner
determined by Borrower. A notice given by Borrower pursuant to this paragraph
shall be irrevocable.

 

(e)       Administrative Agent shall promptly notify each bidding Lender by
telecopy whether or not its Competitive Bid has been accepted (and, if so, the
amount and Competitive Bid Rate so accepted), and each successful bidder will
thereupon become bound, subject to the terms and conditions hereof, to make the
Competitive Loan in respect of which its Competitive Bid has been accepted.

 

(f)       If Administrative Agent shall elect to submit a Competitive Bid in its
capacity as a Lender, it shall submit such Competitive Bid directly to Borrower
at least one quarter of an hour earlier than the time by which the other Lenders
are required to submit their Competitive Bids to Administrative Agent pursuant
to paragraph (b) of this Section.

 

2.05     Reduction or Termination of Revolving Commitments. Upon Requisite
Notice to Administrative Agent not later than the Requisite Time therefor,
Borrower may at any time and from time to time, without premium or penalty,
permanently and irrevocably reduce the Revolving Commitments, in a Minimum
Amount therefor to an amount not less than the sum of the Outstanding Revolving
Obligations at such time plus the aggregate principal amount of outstanding
Competitive Loans at any time, or terminate the Revolving Commitments. Any such
reduction or termination shall be accompanied by payment of all accrued and
unpaid commitment fees with respect to the portion of the Revolving Commitments
being reduced or terminated. Administrative Agent shall promptly notify Lenders
of any such request for reduction or termination of the Revolving Commitments.
Each Lender’s Revolving Commitment shall be reduced pro rata by the amount of
such reduction.

 

2.06 Prepayments.

 

39 

 

(a)       Upon Requisite Notice to Administrative Agent not later than the
Requisite Time therefor, Borrower may at any time and from time to time
voluntarily prepay Loans made to it in part in the Minimum Amount therefor or in
full without premium or penalty; provided that Borrower may not prepay any
Competitive Loan without the prior written consent of the Lender thereof.
Administrative Agent will promptly notify each relevant Lender thereof and of
such Lender’s percentage of such prepayment. Any prepayment of a Eurodollar Rate
Loan shall be accompanied by all accrued interest thereon, together with the
costs set forth in Section 3.05.

 

(b)       If for any reason (other than a result of currency fluctuation, which
prepayment requirement shall be governed by Section 2.15) the Dollar Amount of
the Outstanding Revolving Obligations of all Lenders plus the aggregate
principal amount of outstanding Competitive Loans at any time exceeds the
combined Revolving Commitments from time to time in effect, Borrower shall
immediately prepay Revolving Loans and/or deposit cash in a Letter of Credit
Cash Collateral Account in an aggregate amount equal to such excess.

 

2.07     Documentation of Loans.

 

(a)       Upon the request of any Lender made through Administrative Agent, a
Lender’s Loans may be evidenced by one or more Notes of Borrower, instead of or
in addition to its loan accounts or records. Each such Lender may attach
schedules to its Notes and endorse thereon the date, amount and maturity of its
Loans and payments with respect thereto. Any failure so to record or any error
in doing so shall not, however, limit or otherwise affect the obligation of
Borrower to pay any amount owing with respect to the Obligations.

 

(b)       Administrative Agent shall maintain, at Administrative Agent’s Office,
a register for the recordation of the names and addresses of Lenders and the
Revolving Commitments and Extensions of Credit of each Lender from time to time
(the “Register”). The Register shall be available for inspection by Borrower or
any Lender at any reasonable time and from time to time upon reasonable prior
notice. Administrative Agent shall maintain the Register, acting, solely for
this administrative purpose only, as a non-fiduciary agent for Borrower (it
being acknowledged and agreed that Administrative Agent and each Administrative
Agent-Related Person, in such capacity, shall constitute Indemnitees under
Section 10.13).

 

(c)       Administrative Agent shall record in the Register the Revolving
Commitment and Extensions of Credit from time to time of each Lender, and each
repayment or prepayment in respect thereof. Any recordation shall be conclusive
and binding on Borrower and each Lender, absent manifest error; provided,
however, that the failure to make any such recordation, or any error in such
recordation, shall not affect any Lender’s Revolving Commitment or Outstanding
Revolving Obligations or outstanding Competitive Loans.

 

(d)       Each Lender shall record on its internal loan accounts or records (and
may record on the Note(s) held by such Lender) the amount of each Extension of
Credit made by it and each payment in respect thereof; provided that the failure
to make any such recordation, or any error in such recordation, shall not affect
any Lender’s Revolving Commitment or Outstanding Revolving Obligations or
outstanding Competitive Loans; and provided, further, that in the event of any
inconsistency between the Register and any Lender’s records, the recordations in
the Register shall govern, absent manifest error.

 

(e)       Borrower, Administrative Agent and Lenders shall deem and treat the
Persons listed as Lenders in the Register as the holders of the corresponding
Revolving Commitments and Extensions of Credit listed therein for all purposes
hereof, and no assignment or transfer of any such Revolving Commitment or
Extensions of Credit shall be effective, in each case, unless and until an

 

40 

 

Assignment and Assumption effecting the assignment or transfer thereof shall
have been accepted by Administrative Agent and recorded in the Register. Prior
to such recordation, all amounts owed with respect to the applicable Revolving
Commitment or Outstanding Revolving Obligations or outstanding Competitive Loans
shall be owed to the Lender listed in the Register as the owner thereof, and any
request, authority or consent of any Person who, at the time of making such
request or giving such authority or consent, is listed in the Register as a
Lender shall be conclusive and binding on any subsequent holder, assignee or
transferee of the corresponding Revolving Commitments or Outstanding Revolving
Obligations or outstanding Competitive Loans.

 

2.08     Continuation and Conversion Option.

 

(a)       Subject to Section 2.08(d), Borrower may irrevocably request a
Conversion or Continuation of Loans on any Business Day in a Minimum Amount
therefor by delivering a Request for Extension of Credit therefor by Requisite
Notice to Administrative Agent not later than the Requisite Time therefor. All
Conversions and Continuations of Loans denominated in Dollars shall constitute
Base Rate Loans unless properly and timely otherwise designated as set forth in
the prior sentence.

 

(b)       Unless Borrower pays all amounts due under Section 3.05, if any, a
Eurodollar Rate Loan may be Continued or Converted only on the last day of the
Interest Period for such Eurodollar Rate Loan. During the existence of an Event
of Default, Administrative Agent may (and upon the request of the Required
Lenders shall) prohibit Loans from being requested as, Converted into, or
Continued as Eurodollar Rate Loans, and Required Lenders may demand that any or
all of the then outstanding Eurodollar Rate Loans be Converted immediately into
Base Rate Loans.

 

(c)       Administrative Agent shall promptly notify Borrower and Lenders of the
interest rate applicable to any Eurodollar Rate Loan upon determination of the
same. Administrative Agent shall from time to time notify Borrower and Lenders
of any change in JPMorgan Chase’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.

 

(d)       Notwithstanding anything to the contrary contained herein, Competitive
Loans may not be Converted or Continued.

 

2.09     Interest.

 

(a)       Subject to subsection (b) below, and unless otherwise specified
herein, Borrower hereby promises to pay interest on the unpaid principal amount
of each Loan made to it (before and after default, before and after maturity,
before and after judgment and before and after the commencement of any
proceeding under any Debtor Relief Laws) from the date borrowed until paid in
full (whether by acceleration or otherwise) on each Applicable Payment Date at a
rate per annum equal to:

 

(i)        in the case of Base Rate Loans, the Base Rate plus the Applicable
Amount for such type of Loan;

 

(ii)        in the case of Eurodollar Rate Loans (other than Competitive Loans),
the Eurodollar Rate for the Interest Period in effect for such Borrowing plus
the Applicable Amount for such type of Loan;

 

(iii)        in the case of Competitive Loans that are Eurodollar Rate Loans,
the Eurodollar Rate for the Interest Period in effect for such Borrowing plus
(or minus, as the case may be) Margin applicable to such Loan; and

 

41 

 

(iv)        in the case of Fixed Rate Loans, at the Fixed Rate applicable to
such Loan.

 

(b)       If any amount payable by Borrower under any Loan Document is not paid
when due (without regard to any applicable grace periods), Borrower hereby
promises to pay interest (after as well as before entry of judgment thereon to
the extent permitted by law) on such amount at a fluctuating interest rate per
annum at all times equal to the Default Rate to the fullest extent permitted by
applicable Law. Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be payable upon demand.

 

(c)       On any Business Day, Borrower may call Administrative Agent and
request information as to the then current Eurodollar Base Rate or Base Rate,
and Administrative Agent shall provide such information.

 

2.10     Fees.

 

(a)       Commitment Fee. Borrower shall pay to Administrative Agent, for the
account of each Lender pro rata according to its Revolving Percentage, a
commitment fee equal to the Applicable Amount times the average daily amount of
the excess, if any, of its Revolving Commitment over its Outstanding Revolving
Obligations (it being understood, for avoidance of doubt, that for purposes of
the calculation of the commitment fee, Competitive Loans shall not be deemed to
be a utilization of the Revolving Facility). The commitment fee shall accrue at
all times from the Effective Date until the Revolving Termination Date (as it
may be extended) and shall be payable quarterly in arrears on each Applicable
Payment Date. If there is any change in the Applicable Amount during any
quarter, the actual daily amount shall be computed and multiplied by the
Applicable Amount separately for each period during such quarter that such
Applicable Amount was in effect. The commitment fee shall accrue at all
applicable times, including at any time during which one or more conditions in
Section 4 are not met.

 

(b)       Other Fees. Borrower agrees to pay to Administrative Agent and the
other parties hereto (and their respective Affiliates) the fees in the amounts
and on the dates previously agreed to in writing by Borrower and such parties
(or their respective Affiliates).

 

2.11     Computation of Interest and Fees. Computation of interest on Base Rate
Loans when the Base Rate is determined by JPMorgan Chase’s “prime rate” shall be
calculated on the basis of a year of 365 or 366 days, as the case may be, and
the actual number of days elapsed. Computation of all other types of interest
and all fees shall be calculated on the basis of a year of 360 days or, in the
case of any amount denominated in Sterling or Canadian Dollars, 365 days and the
actual number of days elapsed. Interest shall accrue on each Loan for the day on
which the Loan is made, and shall not accrue on a Loan, or any portion thereof,
for the day on which the Loan or such portion is paid, provided that any Loan
that is repaid on the same day on which it is made shall bear interest for one
day.

 

2.12     Making Payments.

 

(a)       Except as otherwise provided herein, all payments by Borrower or any
Lender hereunder shall be made to Administrative Agent at Administrative Agent’s
Office not later than the Requisite Time for such type of payment. All payments
received after such Requisite Time shall be deemed received on the next
succeeding Business Day for purposes of the calculation of interest and fees,
but not for purposes of determining whether a Default has occurred. All payments
of principal and interest shall be made in immediately available funds in
Dollars. All payments by Borrower shall be made without condition or deduction
for any counterclaim, defense, recoupment or setoff.

 

42 

 

(b)       Upon satisfaction of any applicable terms and conditions set forth
herein, Administrative Agent shall promptly make any amounts received in
accordance with Section 2.12(a) available in like funds received as follows: (i)
if payable to Borrower, by crediting a deposit account designated from time to
time by Borrower to Administrative Agent by Requisite Notice, and (ii) if
payable to any Lender, by wire transfer to such Lender at its Lending Office. If
such conditions are not so satisfied, Administrative Agent shall return any
funds it is holding to the Lenders making such funds available, without
interest.

 

(c)       Subject to the definition of “Interest Period,” if any payment to be
made by Borrower shall come due on a day other than a Business Day, payment
shall instead be considered due on the next succeeding Business Day, and such
extension of time shall be reflected in computing interest and fees.

 

(d)       UnlessSubject to Section 4.05, unless Borrower or any Lender has
notified Administrative Agent, prior to the Requisite Time any payment to be
made by it is due, that it does not intend to remit such payment, Administrative
Agent may, in its sole and absolute discretion, assume that Borrower or such
Lender, as the case may be, has timely remitted such payment and may, in its
sole and absolute discretion and in reliance thereon, make such payment
available to the Person entitled thereto. If such payment was not in fact
remitted to Administrative Agent in immediately available funds, then:

 

(i) If Borrower failed to make such payment, each Lender shall forthwith on
demand repay to Administrative Agent the amount of such assumed payment made
available to such Lender, together with interest thereon in respect of each day
from and including the date such amount was made available by Administrative
Agent to such Lender to the date such amount is repaid to Administrative Agent
at the Federal Funds Rate; and

 

(ii) If any Lender failed to make such payment, Administrative Agent shall be
entitled to recover such corresponding amount on demand from such Lender. If
such Lender does not pay such corresponding amount upon Administrative Agent’s
demand therefor, Administrative Agent promptly shall notify Borrower, and
Borrower shall pay such corresponding amount to Administrative Agent.
Administrative Agent also shall be entitled to recover interest on such
corresponding amount in respect of each day from the date such corresponding
amount was made available by Administrative Agent to Borrower to the date such
corresponding amount is recovered by Administrative Agent, (A) from such Lender
at a rate per annum equal to the Federal Funds Rate, and (B) from Borrower, at a
rate per annum equal to the interest rate applicable to such Borrowing. Nothing
herein shall be deemed to relieve any Lender from its obligation to fulfill its
Revolving Commitment or to prejudice any rights which Administrative Agent or
Borrower may have against any Lender as a result of any default by such Lender
hereunder.

 

(e)       If Administrative Agent or any Lender is required at any time to
return to Borrower, or to a trustee, receiver, liquidator, custodian or any
official under any proceeding under Debtor Relief Laws, any portion of a payment
made by Borrower, each Lender shall, on demand of Administrative Agent, return
its share of the amount to be returned, plus interest thereon from the date of
such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate.

 

2.13     Funding Sources. Nothing in this Agreement shall be deemed to obligate
any Lender to obtain the funds for any Loan in any particular place or manner or
to constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.

 

43 

 

2.14     Defaulting Lenders. Notwithstanding any provision of this Agreement to
the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

 

(a)       Fees set forth in Section 2.10(a) shall cease to accrue on the
unfunded portion of the Commitments of such Defaulting Lender;

 

(b)       To the extent permitted by applicable Law, any voluntary prepayment of
Revolving Loans shall, if Borrower so directs at the time of making such
voluntary prepayment, be applied to the Revolving Loans of other Lenders as if
such Defaulting Lender had no Revolving Loans outstanding and the Aggregate
Exposure of such Defaulting Lender in respect of its Revolving Commitment were
zero;

 

(c)       The Aggregate Exposure of such Defaulting Lender shall not be included
in determining whether all Lenders or Required Lenders have taken or may take
any action hereunder (including any consent to any amendment, waiver or
modification pursuant to Section 10.01), provided that any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender which
affects such Defaulting Lender differently than other affected Lenders shall
require the consent of such Defaulting Lender and in any event, no such
amendment, modification, or waiver shall increase the Revolving Commitments or
the principal amount of any Loans of such Defaulting Lender, extend the maturity
date applicable thereto or decrease the rate of interest (including any
commitment fees) payable in respect thereof without the consent of such
Defaulting Lender;

 

(d)       If any Letter of Credit Usage exists at the time a Lender becomes a
Defaulting Lender then:

 

(i) all or any part of such Letter of Credit Usage shall be reallocated among
the Lenders that are not Defaulting Lenders in accordance with their respective
Revolving Percentages but, in any case, only to the extent the sum of the
Outstanding Revolving Obligations of all Lenders that are not Defaulting Lenders
plus such Defaulting Lender’s ratable participation in all Letter of Credit
Usage does not exceed the total of the Revolving Commitments of all Lenders that
are not Defaulting Lenders;

 

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, Borrower shall within one Business Day following notice
by Administrative Agent, either (x) cash collateralize such Defaulting Lender’s
participation in all Letter of Credit Usage (after giving effect to any partial
reallocation pursuant to clause (i) above) in a Letter of Credit Cash Collateral
Account for so long as such Letter of Credit is outstanding or (y) backstop such
Letter of Credit Usage with a letter of credit reasonably satisfactory to the
Issuing Lender;

 

(iii) if Borrower cash collateralizes or backstops any portion of such
Defaulting Lender’s Letter of Credit Usage pursuant to this subsection (d),
Borrower shall not be required to pay any fees to such Defaulting Lender
pursuant to Section 2.03(j) with respect to such Defaulting Lender’s Letter of
Credit Usage during the period such Defaulting Lender’s Letter of Credit Usage
is cash collateralized or backstopped;

 

(iv) if the Letter of Credit Usage attributable to the Defaulting Lenders is
reallocated pursuant to this subsection (d), then the fees payable to the
non-Defaulting Lenders pursuant to Section 2.03(j) and Section 2.10(a) shall be
adjusted in accordance

 

44 

 

with the non-Defaulting Lenders’ respective Revolving Percentages to account for
such reallocation; and

 

(v) if any Defaulting Lender’s participation in all Letter of Credit Usage is
neither cash collateralized, backstopped nor reallocated pursuant to this
subsection (d), then, without prejudice to any rights or remedies of Issuing
Lenders or any Lender hereunder, all Letter of Credit fees payable under Section
2.03(j) with respect to such Defaulting Lender’s remaining participation in all
Letter of Credit Usage shall be payable to the applicable Issuing Lenders until
such participation in all Letter of Credit Usage is backstopped, cash
collateralized and/or reallocated

 

(e)       So long as any Lender is a Defaulting Lender, no Issuing Lender shall
be required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure will be 100% covered by the Revolving
Commitments of the non-Defaulting Lenders and/or cash collateral or backstop
letters of credit will be provided by Borrower in accordance with subsection (d)
of this Section, and participating interests in any such newly issued or
increased Letter of Credit shall be allocated among non-Defaulting Lenders that
are Lenders in a manner consistent with subsection (d)(i) of this Section (and
Defaulting Lenders shall not participate therein).

 

(f)       In the event that each of Administrative Agent, Borrower and Issuing
Lenders agrees that a Defaulting Lender has adequately remedied all matters that
caused such Lender to be a Defaulting Lender, then the Letter of Credit Usage of
the Lenders shall be readjusted to reflect the inclusion of such formerly
Defaulting Lender’s Revolving Commitment and on such date such formerly
Defaulting Lender shall purchase at par such of the Revolving Loans of the other
Lenders as Administrative Agent shall determine may be necessary in order for
such formerly Defaulting Lender to hold such Revolving Loans in accordance with
its Revolving Percentage.

 

2.15     Currency Equivalents.

 

(a)       Administrative Agent shall determine the Dollar Amount of (i) the
Letter of Credit Usage in respect of Letters of Credit denominated in an
Alternative Currency based on the Exchange Rate (A) on or about the date of the
related notice requesting the issuance of such Letter of Credit and (B) at such
other times as Administrative Agent may elect in its discretion (but in no case
more frequently than monthly), (ii) the Loans denominated in an Alternative
Currency based on the Exchange Rate (A) on or about the date of the related
notice requesting any Borrowing, Continuation or Conversion and (B) at such
other times as Administrative Agent may elect in its discretion (but in no case
more frequently than monthly) and (iii) any other amount to be converted into
Dollars in accordance with the provisions hereof at the time of such conversion.

 

(b)       If after giving effect to any such determination of a Dollar Amount,
the Letter of Credit Usage exceeds 105% of the Letter of Credit Sublimit,
Borrower shall, within five Business Days of receipt of notice thereof from
Administrative Agent setting forth such calculation in reasonable detail,
deposit cash collateral in a Letter of Credit Cash Collateral Account in an
amount equal to such excess. If after giving effect to any such determination of
a Dollar Amount, the Dollar Amount of the Outstanding Revolving Obligations of
all Lenders plus the aggregate principal amount of outstanding Competitive Loans
at any time exceeds the combined Revolving Commitments from time to time in
effect by more than 105%, Borrower shall, immediately upon receipt of notice
thereof from Administrative Agent setting forth such calculation in reasonable
detail, prepay Revolving Loans and/or deposit cash in a Letter of Credit Cash
Collateral Account in an aggregate amount equal to such excess in accordance
with Section 2.06(b).

 

45 

 

SECTION 3

TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01     Taxes.

 

(a)       To the extent permitted by Law, any and all payments by or on account
of Borrower to or for the account of any Lender Party under any Loan Document
shall be made free and clear of and without deduction or withholding for or on
account of any and all present or future income, stamp or other taxes, duties,
levies, imposts, deductions, assessments, fees, withholdings or similar charges,
now or hereafter imposed, levied, collected, withheld or assessed and all
interest, additions to tax, or penalties with respect thereto, excluding, (w) in
the case of a Lender Party, taxes imposed on or measured by its net income, and
franchise taxes (imposed in lieu of net income taxes) imposed on it, (I) by the
jurisdiction (or any political subdivision thereof) under the Laws of which the
Lender Party is organized or maintains a Lending Office, or (II) by reason of
any present or former connection between such Lender Party and the jurisdiction
imposing such taxes, other than solely as a result of this Agreement or any Note
or any transaction contemplated thereby, (x) with respect to each Lender Party,
taxes imposed by reason of any present or former connection between such Lender
Party and the jurisdiction imposing such taxes, other than solely as a result of
this Agreement or any Note or any transaction contemplated hereby, (y) in the
case of a Lender Party organized under the Laws of a jurisdiction outside the
United States (other than an assignee pursuant to a request by Borrower under
Section 3.06(b)), any withholding tax that is imposed on amounts payable to such
Lender Party at the time such Lender Party becomes a party to this Agreement (or
designates a new lending office) or is attributable to such Lender Party’s
failure to comply with Section 10.20, except to the extent that such Lender
Party (or its assignor, if any) was entitled, at the time of designation of a
new lending office (or assignment), to receive additional amounts from Borrower
with respect to such withholding tax pursuant to this Section and (z)
withholding taxes imposed pursuant to FATCA (all non-excluded taxes, duties,
levies, imposts, deductions, assessments, fees, withholdings or similar charges,
and liabilities imposed on or with respect to any payment made by or on account
of any obligation of any Loan Party under any Loan Document being hereinafter
referred to as “Non-Excluded Taxes”). If Borrower or Administrative Agent shall
be required by any Laws to deduct any Non-Excluded Taxes from or in respect of
any sum payable under any Loan Document to any Lender Party, (i) the sum payable
shall be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section),
such Lender Party receives an amount equal to the sum it would have received had
no such deductions been made, (ii) Borrower or Administrative Agent shall make
such deductions or withholdings, (iii) Borrower or Administrative Agent shall
pay the full amount deducted or withheld to the relevant taxation authority or
other authority in accordance with applicable Laws and (iv) with respect to all
withholding taxes, within 30 days after the date of such payment by Borrower,
Borrower shall furnish to Administrative Agent (who shall forward the same to
such Lender Party) the original or a certified copy of a receipt evidencing
payment thereof.

 

(b)       In addition, Borrower agrees to pay, or at the option of
Administrative Agent timely reimburse it for the payment of, any and all present
or future stamp, court, documentary, intangible, recording, filing or other
similar taxes, charges or levies which arise from any payment made by it under
any Loan Document or from the execution, delivery, performance, enforcement or
registration of, or otherwise with respect to, any Loan Document except any such
taxes that are imposed with respect to an assignment by the Lender (hereinafter
referred to as “Other Taxes”).

 

(c)       Borrower agrees to indemnify each Lender Party for the full amount of
Non-Excluded Taxes and Other Taxes (including any Non-Excluded Taxes or Other
Taxes imposed or asserted by any jurisdiction on amounts payable under this
Section) paid by such Lender Party with respect to any

 

46 

 

Loan or Loan Document and any liability (including penalties, interest and
expenses) arising therefrom or with respect thereto; provided, however, that the
Borrower shall not be obligated to indemnify such Recipientrecipient pursuant to
this Section 3.01 in respect of interest, penalties and other liabilities
attributable to any Non-Excluded Taxes or Other Taxes, if such interest,
penalties other liabilities are attributable to the gross negligence or willful
misconduct of such Lender Party. After a Lender Party learns of the imposition
of Non-Excluded Taxes or Other Taxes, such Lender will act in good faith to
promptly notify the Borrower of its obligations hereunder. A certificate as to
the amount of such payment or liability delivered to the Borrower by a Lender
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender, shall be conclusive absent manifest error.

 

(d)       Notwithstanding anything to the contrary contained in this Section
3.01, all obligations of Borrower to any Lender under such Section 3.01 shall be
subject to, and conditioned upon such Lender’s compliance with its obligations,
if any, under Section 10.20.

 

(e)       If any Lender Party determines, in its sole discretion exercised in
good faith, that it has received a refund from a relevant taxing or governmental
authority in respect of any Non-Excluded Taxes or Other Taxes as to which it has
been indemnified by Borrower or with respect to which Borrower has paid
additional amounts pursuant to this Section 3.01, it shall pay over such refund
to Borrower (but only to the extent of indemnity payments made, or additional
amounts paid, by Borrower under this Section 3.01 with respect to the
Non-Excluded Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of such Lender Party and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided, that in the event such Lender Party is required to repay any
or all of such refund to such Governmental Authority (a “Refund Repayment
Requirement”), Borrower, upon the request of such Lender Party, agrees to repay
to such Lender Party the full amount of such Refund Repayment Requirement (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority). This subsection shall not be construed to require any Lender Party
to make available its tax returns (or any other information relating to its
taxes which it deems confidential) to Borrower or any other Person.

 

3.02     Illegality. If any Lender determines that any Laws have made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for such Lender or its applicable Lending Office to make, maintain or fund
Eurodollar Rate Loans, or materially restricts the authority of such Lender to
purchase or sell, or to take deposits of, Dollars in the applicable offshore
interbank market, or to determine or charge interest rates based upon the
Eurodollar Rate, then, on notice thereof by such Lender to Borrower through
Administrative Agent, the obligation of such Lender to make Eurodollar Rate
Loans shall be suspended until such Lender notifies Administrative Agent and
Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, Borrower shall, upon demand from such Lender
(with a copy to Administrative Agent), prepay or Convert all Eurodollar Rate
Loans of such Lender, either on the last day of the Interest Period thereof, if
such Lender may lawfully continue to maintain such Eurodollar Rate Loans to such
day, or immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans. Each Lender agrees to designate a different Lending
Office if such designation will avoid the need for such notice and will not, in
the good faith judgment of such Lender, otherwise be materially disadvantageous
to such Lender.

 

3.03     Inability to Determine Eurodollar Rates. If, in connection with any
Request for Extension of Credit involving any Eurodollar Rate Loan, (a)
Administrative Agent determines that (i) deposits in Dollars are not being
offered to banks in the applicable offshore dollar market for the applicable
amount and Interest Period of the requested Eurodollar Rate Loan or (ii)
adequate and reasonable means do not exist for determining the underlying
interest rate for such Eurodollar Rate Loan, or (b) Required Lenders (or, in the
case of a Competitive Loan that is a Eurodollar Rate Loan, the Lender

 

47 

 

that is required to make such Loan) determine that such underlying interest rate
does not adequately and fairly reflect the cost to Lenders (or Lender) of
funding such Eurodollar Rate Loan, Administrative Agent will promptly notify
Borrower and all Lenders. Thereafter, the obligation of Lenders (or Lender) to
make or maintain such Eurodollar Rate Loan shall be suspended until
Administrative Agent revokes such notice. Upon receipt of such notice, Borrower
may revoke any pending request for a Borrowing of Eurodollar Rate Loans or,
failing that, be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans in the amount specified therein.

 

3.04     Increased Cost and Reduced Return; Capital Adequacy.

 

(a)       If any Lender Party determines that the adoption of any Law or any
change in any Law or in the interpretation thereof effective after the date
hereof:

 

(i) Subjects such Lender Party to any tax (excluding taxes described in clauses
(w), (y) and (z) of Section 3.01(a), Non-Excluded Taxes and Other Taxes) on its
loans, loan principal, letters of credit, commitments, or other obligations, or
its deposits, reserves, other liabilities or capital attributable thereto with
respect to any Eurodollar Rate Loans or Fixed Rate Loans or its obligation to
make Eurodollar Rate Loans or Fixed Rate Loans;

 

(ii) Imposes or modifies any reserve, special deposit, compulsory loan,
insurance charge, or similar requirement (other than the reserve requirement
utilized in the determination of the Eurodollar Rate) relating to any extensions
of credit or other assets of, or any deposits with or other liabilities or
commitments of, such Lender Party (including its Revolving Commitment); or

 

(iii) Imposes on such Lender Party or on the offshore interbank market any other
condition, cost or expense (other than taxes) affecting this Agreement or any of
such extensions of credit or liabilities or commitments;

 

and the result of any of the foregoing is to increase the cost to such Lender
Party of making, Converting into, Continuing, or maintaining any Eurodollar Rate
Loans or Fixed Rate Loans or issuing or participating in Letters of Credit or to
reduce any sum received or receivable by such Lender Party under this Agreement
with respect to any Eurodollar Rate Loans or Fixed Rate Loans or Letter of
Credit, then from time to time upon demand of such Lender Party (with a copy of
such demand to Administrative Agent), Borrower shall pay to such Lender Party
such additional amounts as will compensate such Lender Party for such increased
cost or reduction.

 

(b)       If any Lender Party determines that the adoption of any Law or any
change in any Law or in the interpretation thereof effective after the date
hereof, including in regard to capital adequacy and liquidity, has the effect of
reducing the rate of return on the capital of such Lender Party or compliance by
such Lender Party (or its Lending Office) or any corporation controlling such
Lender Party as a consequence of such Lender Party’s obligations hereunder
(taking into consideration its policies with respect to capital adequacy and
liquidity and such Lender Party’s desired return on capital and desired
liquidity levels), then from time to time upon demand of such Lender Party (with
a copy to Administrative Agent), Borrower shall pay to such Lender Party such
additional amounts as will compensate such Lender Party for such reduction.

 

(c)       Notwithstanding the foregoing provisions of this Section, a Lender
Party shall not be entitled to compensation pursuant to this Section in respect
of any Competitive Loan if the adoption of or change in Law or in the
interpretation thereof that would otherwise entitle it to such compensation
shall

 

48 

 

have been publicly announced prior to submission of the Competitive Bid pursuant
to which such Loan was made.

 

(d)      Notwithstanding anything herein to the contrary (i) all requests,
rules, guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or by United States or foreign regulatory
authorities, in each case pursuant to Basel III, and (ii) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder or issued in connection therewith or in
implementation thereof, shall in each case be deemed to be a change in Law,
regardless of the date enacted, adopted, issued or implemented.

 

3.05     Breakfunding Costs. Subject to Section 3.06(a), upon demand of any
Lender (with a copy to Administrative Agent) from time to time, Borrower shall
promptly compensate such Lender for and hold such Lender harmless from any
actual loss, cost or expense incurred by it as a result of:

 

(a)       Any Continuation, Conversion, payment or prepayment by Borrower of any
Eurodollar Rate Loan or Fixed Rate Loan on a day other than the last day of the
Interest Period for such Eurodollar Rate Loan or Fixed Rate Loan (whether
voluntary, mandatory, automatic, by reason of acceleration or otherwise);

 

(b)       Any failure by Borrower (for a reason other than the failure of such
Lender to make a Eurodollar Rate Loan or Fixed Rate Loan) to prepay, borrow,
Continue or Convert any Eurodollar Rate Loan or Fixed Rate Loan on the date or
in the amount notified by Borrower; or

 

(c)       Any failure by Borrower to borrow any Competitive Loan after accepting
the Competitive Bid to make such Loan;

 

excluding any loss of anticipated profits but including any loss or expense
arising from the liquidation or reemployment of funds obtained by it to maintain
such Loan or from fees payable to terminate the deposits from which such funds
were obtained.

 

3.06     Matters Applicable to all Requests for Compensation.

 

(a)       A certificate of Administrative Agent or any Lender claiming
compensation under this Section 3 and setting forth the additional amount or
amounts to be paid to it hereunder shall be conclusive in the absence of clearly
demonstrable error; provided that such certificate (i) sets forth with
reasonable specificity the calculation of the amount to be paid, (ii) states
that Administrative Agent or such Lender, as applicable, is treating
substantially all similarly situated borrowers in a manner that is consistent
with the treatment afforded Borrower hereunder, (iii) is delivered within 90
days of the later of the date of the event giving rise to such compensation and
the date Administrative Agent or such Lender knew or, with the exercise of
reasonable care, should have known of the requirements for such compensation,
and (iv) confirms (in the case of a claim for compensation under Section 3.01 or
Section 3.04) that either a change in Administrative Agent’s Office or Lending
Office, as the case may be, of Administrative Agent or such Lender, as the case
may be, would not have eliminated the request for compensation or that such
change would have been otherwise disadvantageous to Administrative Agent or such
Lender, as the case may be. In determining the amount of such compensation,
Administrative Agent or any Lender may use any reasonable averaging and
attribution methods.

 

(b)       Upon any Lender becoming prohibited from making, maintaining or
funding Eurodollar Rate Loans pursuant to Section 3.02, or upon any Lender
making a claim for compensation

 

49 

 

under Section 3.01 or Section 3.04, Borrower may remove or replace such Lender
in accordance with Section 10.21.

 

3.07     Survival. All of Borrower’s obligations under this Section 3 shall
survive termination of the Revolving Commitments and payment in full of all
Obligations.

 

SECTION 4

CONDITIONS PRECEDENT TO EXTENSIONS OF CREDIT

 

4.01     Conditions Precedent to Effective Date. The agreement of each Lender to
make the initial Extension of Credit requested to be made by it is subject to
the satisfaction, on or before June 30, 2016, of the conditions precedent set
forth in this Section 4.014.01 (all of which have been irrevocably satisfied or
waived as of May 26, 2016):

 

(a)       Receipt by Administrative Agent of each of the following, each of
which shall be originals, facsimiles or pdf copies unless otherwise specified,
each properly executed by a Responsible Officer of the applicable Loan Party,
each dated on, or in the case of third party certificates, recently before, the
Effective Date and each in form and substance reasonably satisfactory to
Administrative Agent:

 

(i) Executed counterparts of (a) this Agreement, executed and delivered by
Borrower, Administrative Agent and each Person listed on Schedule 2.01 and (b)
the Guarantee Agreement, executed and delivered by each Guarantor (provided that
the requirements of this clause (i) may be satisfied by customary written
evidence reasonably satisfactory to Administrative Agent (which may include
electronic transmission of a signed signature page) that such party has signed a
counterpart to this Agreement or the Guarantee Agreement (as applicable));

 

(ii) Administrative Agent shall have received a certificate of each Loan Party,
dated the Effective Date and executed by a secretary, assistant secretary or
Responsible Officer thereof, which shall (A) certify that attached thereto are
(x) a true and complete copy of the certificate or articles of incorporation,
formation or organization of such Loan Party certified by the relevant authority
of its jurisdiction of organization, which certificate or articles of
incorporation, formation or organization of such Loan Party attached thereto
have not been amended (except as attached thereto) since the date reflected
thereon, (y) a true and correct copy of the by-laws or operating, management,
partnership or similar agreement of such Loan Party, together with all
amendments thereto as of the Effective Date and such by-laws or operating,
management, partnership or similar agreement are in full force and effect and
(z) a true and complete copy of the resolutions or written consent, as
applicable, of its board of directors, board of managers, sole member or other
applicable governing body authorizing the execution, delivery and performance of
the Loan Documents, and, in the case of Borrower, the borrowings and other
obligations thereunder, which resolutions or consent have not been modified,
rescinded or amended (other than as attached thereto) and are in full force and
effect, and (B) identify by name and title and bear the signatures of the
officers, managers, directors or authorized signatories of such Loan Party
authorized to sign the Loan Documents to which such Loan Party is a party on the
Effective Date;

 

(iii) A certificate signed by a Responsible Officer of Borrower certifying (A)
that the conditions specified in Sections 4.01(e) and (f) have been satisfied
and (B) that

 

50 

 

there has been no event or circumstance since the date of the Reference
Statements which has a Material Adverse Effect;

 

(iv) An opinion of counsel to Borrower in form and substance reasonably
satisfactory to Administrative Agent; and

 

(v) All information requested by any Lender in writing at least five Business
Days prior to the Effective Date, to the extent necessary to enable such Lender
to identify Borrower and Guarantors to the extent required for compliance with
the PATRIOT Act or other “know your customer” rules and regulations (which
requested information shall have been received at least two Business Days prior
to the Effective Date).

 

(b)       Any fees required to be paid on or before the Effective Date shall
have been paid.

 

(c)       Administrative Agent shall have received notice that substantially
simultaneously with the Effective Date, the Existing Credit Agreement shall have
been terminated in accordance with the terms of the Existing Credit Agreement,
and all principal, interest and fees owing thereunder shall have been paid.

 

(d)       Lenders shall have received (i) audited consolidated financial
statements of Borrower and its Subsidiaries for the most recent fiscal year
ended prior to the Effective Date as to which such financial statements are
available and (ii) unaudited interim consolidated financial statements of
Borrower and its Subsidiaries for each quarterly period, if any, ended
subsequent to the date of the financial statements delivered pursuant to clause
(i) of this paragraph as to which such financial statements are available. The
documents referred to in the preceding sentence shall be deemed delivered
hereunder by the filing by Borrower of its quarterly report on Form 10-Q or
annual report on Form 10-K (as applicable) on the date on which such documents
are posted on Borrower’s behalf on an Internet website to which each Lender and
Administrative Agent has access.

 

(e)       The representations and warranties made by Borrower herein, or which
are contained in any certificate, document or financial or other statement
furnished at any time under or in connection herewith or therewith, shall be
correct in all material respects on and as of the Effective Date.

 

(f)       No Default or Event of Default shall have occurred and be continuing.

 

(g)       Unless waived by Administrative Agent, Borrower shall have paid all
Attorney Costs of Administrative Agent to the extent invoiced prior to or on the
Effective Date.

 

4.02     Conditions to allCertain Extensions of Credit. TheOther than with
respect to any Certain Funds Credit Extension (which shall be subject to Section
4.03), the obligation of each Lender to honor any Request for Extension of
Credit (including the initial Extension of Credit, but other than a Conversion
or Continuation) is subject to the following conditions precedent:

 

(a)       The representations and warranties of Borrower contained in Section 5
(other than Sections 5.04(b) and 5.05) of this Agreement shall be correct in all
material respects on and as of the date of such Extension of Credit as if made
on and as of such date, except to the extent any such representation and
warranty specifically relates to any earlier date, in which case such
representation and warranty shall have been true and correct in all material
respects on and as of such earlier date.

 

(b)       No Default or Event of Default exists, or would result from such
Extension of Credit or the use thereof.

 

51 

 

Each Request for Extension of Credit by Borrower shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.02(a)
and (b) have been satisfied on and as of the date of such Extension of Credit.

 

4.03     Conditions to Certain Funds Credit Extensions. Notwithstanding anything
in this Agreement to the contrary, the obligation of each Lender to honor any
Request for Extension of Credit in respect of any Certain Funds Credit Extension
during the Certain Funds Period is subject solely to the following conditions
precedent:

 

(a)       The Amendment No. 1 Effective Date shall have occurred.

 

(b)       No Draw-Stop Event shall have occurred and be continuing or would
result from the proposed Certain Funds Credit Extension to be made on such date.

 

(c)       No Major Event of Default shall have occurred and be continuing or
would result from the proposed Certain Funds Credit Extension to be made on such
date.

 

(d)       It shall not be illegal for any Lender to lend and there is no
injunction, restraining order or equivalent prohibiting any Lender from funding
its portion of such Certain Funds Credit Extensions; provided, that such Lender
has used commercially reasonable efforts to fund its such Certain Funds Credit
Extensions through an Affiliate of such Lender not subject to such legal
restriction; provided, further, that the occurrence of such event in relation to
one Lender shall not relieve any other Lender of its obligations hereunder.

 

(e)       The Administrative Agent shall have received a Request for Extension
of Credit otherwise in accordance with the requirements of this Agreement.

 

4.04     4.03 Determinations Under SectionSections 4.01, 4.02 and 4.03. For
purposes of determining compliance with the conditions specified in Section
4.01, 4.02 and 4.03 (as applicable), each Lender shall be deemed to have
consented to, approved or accepted or to be satisfied with each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to the Lenders unless an officer of Administrative Agent
responsible for the transactions contemplated by this Agreement shall have
received notice from such Lender prior to the Effective Date, the Amendment No.
1 Effective Date or the date of any Extension of Credit, as applicable,
specifying its objection thereto. Administrative Agent (or its counsel) shall
promptly notify the Lenders and Borrower in writing of the occurrence of the
Effective Date, which writing and of the occurrence of the Amendment No. 1
Effective Date, which writings shall be conclusive and irrevocable.

 

4.05     Actions by Lenders During Certain Funds Period. Notwithstanding (x)
anything to the contrary in this Agreement or any other Loan Document or (y)
that any condition set forth in Section 4.01, Section 4.02 or Section 4.03 may
subsequently be determined not to have been satisfied, during the Certain Funds
Period (unless (i) a Major Event of Default has occurred and is continuing or,
in respect of clause (c) below, would result therefrom, (ii) in respect of
clause (c) below, the conditions set forth in Section 4.03, as applicable, are
not satisfied or (iii) it becomes illegal for any Lender to maintain its
Revolving Commitment; provided that such Lender has used commercially reasonable
efforts to maintain its Commitment through an Affiliate of such Lender not
subject to a legal restriction and that the occurrence of such event in relation
to one Lender shall not enable any other Lender to cancel its Revolving
Commitment), each Lender shall comply with its obligations to fund any Certain
Funds Credit Extension under the Loan Documents and no Lender shall:

 

(a)       cancel any of its Revolving Commitments;

 

52 

 

(b)       rescind, terminate or cancel any Loan Document or exercise any similar
right or remedy or make or enforce any claim under any Loan Document it may have
to the extent to do so would prevent or limit the funding of any Borrowing in
respect of any Certain Funds Credit Extension;

 

(c)       refuse to fund any Loan in respect of any Certain Funds Credit
Extension;

 

(d)       exercise any right of set-off or counterclaim in respect of any Loan
to the extent to do so would prevent or limit the funding of any Borrowing in
respect of any Certain Funds Credit Extension;

 

(e)       cancel, accelerate or cause repayment or prepayment of any amounts
owing under any Loan Document to the extent to do so would prevent or limit the
funding of any Certain Funds Credit Extension; or

 

(f)       take any other action or make or enforce any claim or exercise any
rights, entitlements or remedies it may have against any Loan Party or under the
terms of any Loan Document to the extent to do so would, directly or indirectly,
alter the conditions to drawing of a Certain Funds Credit Extension in a manner
that is adverse to Borrower;

 

provided that immediately upon the expiration of the Certain Funds Period all
such rights, remedies and entitlements (to the extent otherwise available) shall
be available to the Lenders notwithstanding that they may not have been used or
been available for use during the Certain Funds Period.

 

SECTION 5

REPRESENTATIONS AND WARRANTIES

 

Subject to Section 4.05, Borrower represents and warrants to Administrative
Agent and Lenders that:

 

5.01      Existence and Qualification; Power; Compliance with Laws. Each of
Borrower and its Restricted Subsidiaries (a) is a corporation, partnership or
limited liability company duly organized or formed, validly existing and in good
standing under the Laws of the state of its organization, except, with respect
to any Restricted Subsidiary that is not a Loan Party, to the extent that the
failure to be so organized, formed, validly existing or in good standing does
not have a Material Adverse Effect, and (b) is in compliance with all Laws,
except to the extent that noncompliance does not have a Material Adverse Effect.

 

5.02      Power; Authorization; Enforceable Obligations. Each Loan Party has the
power and authority and the legal right to execute, deliver and perform each
Loan Document to which it is a party, and has taken all necessary organizational
action to authorize the execution, delivery and performance of each Loan
Document to which it is a party. Except for such consents, authorizations,
filings or other acts which have been duly made or obtained and are in full
force and effect, no consent or authorization of, filing with, or other act by
or in respect of any Governmental Authority is required for the due execution,
delivery or performance of this Agreement or any of the other Loan Documents,
except as would not reasonably be expected to have a material adverse effect on
the validity or enforceability of this Agreement or the Guarantee Agreement.
Each Loan Document has been duly executed and delivered on behalf of each Loan
Party party thereto, and constitutes a legal, valid and binding obligation of
each Loan Party party thereto, enforceable against each such Loan Party in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other Laws affecting creditors’ rights

 

53 

 

generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

 

5.03     No Legal Bar. The execution, delivery, and performance by each Loan
Party of the Loan Documents to which it is a party do not and will not (a)
violate or conflict with, or result in a breach of, or require any consent under
(i) such Loan Party’s organizational documents, (ii) any applicable Laws which
has a Material Adverse Effect, or (iii) any Contractual Obligation, license or
franchise of any Loan Party or by which any Loan Party or its property is bound
or subject, in each case with respect to this clause (iii), which has a Material
Adverse Effect or (b) constitute a default under any such Contractual
Obligation, license or franchise which has a Material Adverse Effect.

 

5.04     Financial Statements; No Material Adverse Effect.

 

(a)       The Reference Statements fairly present, in all material respects, the
financial condition of Borrower and its consolidated Subsidiaries as of the date
thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein.

 

(b)       From December 31, 2015 to the Effective Date, there has been no event
or circumstance which has a Material Adverse Effect.

 

5.05     Litigation. Except as disclosed in Borrower’s public filings prior to
the Effective Date, no litigation, investigation or proceeding of or before an
arbitrator or Governmental Authority is pending or, to the knowledge of
Borrower, threatened by or against Borrower or any of its Restricted
Subsidiaries or against any of their properties or revenues that has a Material
Adverse Effect.

 

5.06     Use of Proceeds. Borrower will use the proceeds of the Extensions of
Credit for general corporate purposes; provided that the proceeds of any Certain
Funds Credit Extension shall only be used for Certain Funds Purposes. No part of
the proceeds of any Extensions of Credit hereunder will be used for “purchasing”
or “carrying” “margin stock” as so defined in a manner which violates, or which
would be inconsistent with, the provisions of Regulations T, U, or X of the
Board of Governors of the Federal Reserve System.

 

5.07     Anti-Corruption Laws and Sanctions. Borrower has implemented and
maintains in effect policies and procedures reasonably designed to promote
compliance by Borrower, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions, and Borrower, its Subsidiaries and to the knowledge of Borrower its
officers, directors, employees and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects. None of
(a) Borrower, any Subsidiary or, to the knowledge of Borrower or such
Subsidiary, any of their respective directors, officers or employees, or (b) to
the knowledge of Borrower, any agent of Borrower or any Subsidiary that will act
in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person.

 

SECTION 6

AFFIRMATIVE COVENANTS

 

SoSubject to Section 4.05, so long as any Obligation remains unpaid, or any
portion of the Revolving Commitments remains outstanding, Borrower shall, and
shall (except in the case of Borrower’s reporting covenants), cause each
Restricted Subsidiary to:

 

54 

 

6.01     Financial Statements. Deliver to Administrative Agent and Lenders, in
form and detail satisfactory to Administrative Agent:

 

(a)       As soon as available but in any event within 105 days after the end of
each fiscal year of Borrower, consolidated balance sheets as at the end of such
fiscal year and related consolidated statements of income and cash flows for
such fiscal year of Borrower and its consolidated Subsidiaries and certified by
a Responsible Officer of Borrower, setting forth in comparative form the figures
for the previous fiscal year, all in reasonable detail, audited and accompanied
by a report and opinion of independent certified public accountants of
nationally recognized standing reasonably acceptable to Administrative Agent,
which report and opinion shall not be subject to any “going concern”
qualification or qualifications as to the scope of the audit.

 

(b)       As soon as available, but in any event within 60 days after the end of
each of the first three fiscal quarters of each fiscal year of Borrower ending
after the Effective Date, consolidated balance sheets as at the end of such
fiscal quarter, and related consolidated statements of income and cash flows for
such fiscal quarter and for the portion of Borrower’s fiscal year then ended, of
Borrower and its consolidated Subsidiaries, setting forth in each case in
comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail and certified by a Responsible Officer of Borrower as
fairly presenting in all material respects the financial condition, results of
operations and cash flows of Borrower and its consolidated Subsidiaries in
accordance with GAAP, subject only to pro forma adjustments and normal year-end
audit adjustments.

 

(c)       Financial statements and other documents required to be delivered
pursuant to this Section 6.01 or Section 6.02(b) may be delivered electronically
and if so delivered, shall be deemed to have been delivered (i) to the extent
such documents are included in materials otherwise filed with the U.S.
Securities and Exchange Commission, when such filing is available to the Lenders
on EDGAR or (ii) in any case, on the date on which such documents are posted on
Borrower’s behalf on an Internet website to which each Lender and Administrative
Agent has access.

 

6.02     Certificates, Notices and Other Information. Deliver to Administrative
Agent in form and detail satisfactory to Administrative Agent:

 

(a)       No later than the date required for the delivery of the financial
statements referred to in Sections 6.01(a) and (b), a duly completed Compliance
Certificate (which shall include reconciliation of certain financial information
with respect to the Restricted Group) signed by a Responsible Officer of
Borrower, which Compliance Certificate shall set forth the necessary adjustments
to exclude the Indebtedness and EBITDA attributed to Unrestricted Subsidiaries
from the calculations set forth therein and shall give pro forma effect to
Material Acquisitions and Material Dispositions in accordance with Section 1.07;

 

(b)       Promptly after the same are available, copies of all annual, regular,
periodic and special reports and registration statements which Borrower may file
or be required to file with the Securities and Exchange Commission under
Sections 13 or 15(d) of the Securities Exchange Act of 1934, and not otherwise
required to be delivered to Administrative Agent pursuant hereto;

 

(c)       Promptly after a Responsible Officer of Borrower obtaining knowledge
of the occurrence thereof, notice of any Default or Event of Default specifying
the nature thereof and what action Borrower has taken, is taking or proposes to
take with respect thereto;

 

55 

 

(d)       Promptly after a Responsible Officer of Borrower obtaining knowledge
of the occurrence thereof, notice of any ERISA Event that has a Material Adverse
Effect; and

 

(e)       Promptly after such request, such other data and information as from
time to time may be reasonably requested by Administrative Agent or any Lender
through Administrative Agent (it being understood that Borrower and its
Subsidiaries shall not be required to provide any information or documents that
are subject to confidentiality provisions, the nature of which prohibit such
disclosure, or would violate any attorney-client privilege).

 

6.03     Payment of Taxes. Pay and discharge when due all taxes, assessments and
governmental charges or levies imposed on it or on its income or profits or any
of its property, except for any such tax, assessment, charge or levy which is
being contested in good faith and by appropriate proceedings, if adequate
reserves with respect thereto are maintained on its books in accordance with
GAAP, and except for such payments which, if not paid, do not in the aggregate,
have a Material Adverse Effect.

 

6.04     Preservation of Existence. Preserve and maintain its existence,
licenses, permits, rights, franchises and privileges necessary or desirable in
the normal conduct of its business, except where failure to do so does not have
a Material Adverse Effect, and except that nothing in this Section 6.04 shall
prohibit any transaction permitted by Section 7.03.

 

6.05     Compliance With Laws. Comply with the requirements of all applicable
Laws and orders of any Governmental Authority, noncompliance with which has a
Material Adverse Effect.

 

6.06     Inspection Rights. At any time during regular business hours, upon
reasonable notice, and as often as reasonably requested, but subject to Section
10.17, permit Administrative Agent or any Lender, or any employee, agent or
representative thereof, to examine (and during the existence of an Event of
Default, make copies and abstracts from) the records and books of account of
Borrower and its Restricted Subsidiaries and to visit and inspect their
properties and to discuss their affairs, finances and accounts with any of their
officers and key employees; provided that, other than during the continuance of
an Event of Default, no more than one such examination, visit or inspection
shall occur during any calendar year. Notwithstanding the foregoing, it is
understood and agreed that Borrower and its Subsidiaries shall not be required
to provide or otherwise allow access to any information or documents that are
subject to confidentiality provisions, the nature of which prohibit such
disclosure, or would violate any attorney-client privilege.

 

6.07     Keeping of Records and Books of Account. Keep, in all material
respects, proper books of record and account, in which entries shall be made
sufficient to permit the preparation of consolidated financial statements in
accordance with GAAP.

 

6.08     Designation of Unrestricted Subsidiaries. So long as no Default or
Event of Default exists or arises as a result thereof and subject to the next
succeeding sentence, Borrower may from time to time designate a Restricted
Subsidiary as an Unrestricted Subsidiary or designate an Unrestricted Subsidiary
as a Restricted Subsidiary; provided that Borrower shall (a) provide
Administrative Agent written notification of such designation prior to or
concurrently therewith (which written notification Administrative Agent will
promptly forward to Lenders), (b) if such designation is a Material Acquisition
(in the case of the designation of an Unrestricted Subsidiary as a Restricted
Subsidiary) or a Material Disposition (in the case of the designation of a
Restricted Subsidiary as an Unrestricted Subsidiary), within 10 Business Days
after such notification, deliver to Administrative Agent a certificate, in form
reasonably acceptable to Administrative Agent, demonstrating pro-forma
compliance (in accordance with Section 1.07) with Section 7.06 immediately prior
to and after giving

 

56 

 

effect to such designation and (c) not designate as an Unrestricted Subsidiary
any Guarantor that is a Significant Subsidiary and that guarantees Material Debt
unless such Guarantor is simultaneously released from its guarantee of such
Material Debt. Notwithstanding anything to the contrary contained herein, (x)
each Guarantor shall at all times be a Restricted Subsidiary for all purposes
hereunder unless such Guarantor is simultaneously released as a Guarantor upon
such designation as contemplated pursuant to Section 6.10, (y) unless designated
as an Unrestricted Subsidiary in compliance with clause (z) below, each Cable
Subsidiary shall at all times be a Restricted Subsidiary for all purposes
hereunder, and (z) Borrower may designate a Cable Subsidiary as an Unrestricted
Subsidiary at any time when the Leverage Ratio (calculated after giving pro
forma effect to such designation) is less than or equal to 4.50 to 1.00.
Borrower hereby designates the Subsidiaries listed on Schedule 6.08 as
Unrestricted Subsidiaries.

 

6.09     Anti-Corruption Laws and Sanctions. Borrower will maintain in effect
and enforce policies and procedures reasonably designed to promote compliance by
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions.

 

6.10     Guarantors. Any time after the Effective Date, Borrower may cause any
of its Subsidiaries to guarantee the Obligations of Borrower hereunder by
delivering to Administrative Agent an Assumption Agreement to the Guarantee
Agreement, in form set forth on Annex 1 to the Guarantee Agreement and executed
by such proposed Guarantor. If, at any time following the Effective Date, a
Guarantor ceases to be a Restricted Subsidiary (including as a result of a
redesignation of such Restricted Subsidiary as an Unrestricted Subsidiary) or
ceases to be a Subsidiary, in each case as a result of a transaction not
otherwise prohibited hereunder, then such Guarantor’s guarantee of the
Obligations shall be automatically released and such Guarantor shall be
automatically released from its obligations under the Guarantee Agreement.  In
addition, if Borrower elects by notice in writing to Administrative Agent to
cause such Guarantor to be released from its guarantee of the Obligations, and a
Responsible Officer of Borrower certifies in writing that immediately after
giving effect to such release, no Default or Event of Default shall have
occurred and be continuing, then immediately upon the delivery of such notice
and certification to Administrative Agent such Guarantor’s guarantee of the
Obligations shall be automatically released and such Guarantor shall be
automatically released from its obligations under the Guarantee Agreement. 
Notwithstanding the foregoing, no Guarantor that is a Significant Subsidiary and
that guarantees any Material Debt may be released from the Guarantee Agreement
and its Guarantee Obligation thereunder, including as a result of being
designated as an Unrestricted Subsidiary, unless such Guarantor is
simultaneously released from its guarantee of such Material Debt. Administrative
Agent shall execute such documents as Borrower shall reasonably request to
evidence the release contemplated by this Section 6.10. 

 

SECTION 7

NEGATIVE COVENANTS

 

SoSubject to Section 4.05, so long as any Obligations remain unpaid, or any
portion of the Revolving Commitments remains outstanding:

 

7.01     Liens. Borrower shall not, nor shall it permit any Restricted
Subsidiary to, directly or indirectly, incur, assume or suffer to exist, any
Lien securing Indebtedness for borrowed money (including without duplication
Guaranty Obligations in respect thereof) upon any of its property, assets or
revenues, whether now owned or hereafter acquired, except:

 

(a)       Liens pursuant to any Loan Document;

 

57 

 

(b)       Liens existing on the date hereof securing Indebtedness for borrowed
money (including without duplication Guaranty Obligations in respect thereof)
that does not exceed $750,000,000 in the aggregate, and any renewals or
extensions thereof, provided that such Liens are not extended to cover any other
property, assets or revenues;

 

(c)       Liens in favor of Borrower or any Restricted Subsidiary;

 

(d)       Liens on “margin stock” (as defined in Regulation U of the Board of
Governors of the Federal Reserve System);

 

(e)       Liens on property acquired (by purchase, merger or otherwise) after
the date hereof, existing at the time of acquisition thereof (but not created in
anticipation thereof), or placed thereon (at the time of such acquisition or
within 180 days of such acquisition to secure a portion of the purchase price
thereof), and any renewals or extensions thereof, so long as the Indebtedness
secured thereby is permitted hereby; provided that such Liens do not and are not
extended to cover any other property;

 

(f)       To the extent constituting Liens securing Indebtedness for borrowed
money (including without duplication Guaranty Obligations in respect thereof),
Liens under Sale-Leaseback Transactions, and any renewals or extensions thereof,
so long as the Indebtedness secured thereby does not exceed $1,000,000,000 in
the aggregate;

 

(g)       Liens arising in connection with asset securitization transactions, so
long as the aggregate outstanding principal amount of the obligations secured
thereby does not exceed $2,000,000,000 at any one time;

 

(h)       Liens not otherwise permitted hereby which secure Indebtedness
incurred pursuant to Asset Monetization Transactions; and

 

(i)       (A) Liens on any assets of the Target Group which Liens (i) are
existing as of the Final Closing Date, (ii) are not incurred to secure
indebtedness financing the Target Acquisition and (iii) do not extend to other
assets other than (x) after acquired property that is automatically subject to
such Lien, (y) proceeds and products of such property and any replacement,
improvement, accessions or additions thereto and (B) any modification,
replacement, refinancing, renewal or extension of such Lien; and

 

(j)       (i) other Liens, so long as the aggregate outstanding principal amount
of the Indebtedness for borrowed money (including without duplication Guaranty
Obligations in respect thereof) secured thereby does not exceed at any time an
amount equal to (x) 15% of Consolidated Net Tangible Assets minus (y) the
amount, if any, of any unsecured Indebtedness incurred by any Restricted
Subsidiary that is not a Guarantor pursuant to Section 7.02.

 

7.02     Non-Guarantor Subsidiary Indebtedness. Borrower shall not permit any of
its Restricted Subsidiaries that are not Guarantors to create, incur, assume or
permit to exist any Indebtedness, except

 

(a)       Indebtedness existing on the date hereof, in an aggregate amount not
in excess of (i) the aggregate amount of the Asset Monetization Transactions set
forth on Schedule A plus (ii) $2,000,000,000, and all extensions, renewals and
replacements of such Indebtedness that do not increase the outstanding principal
amount thereof;

 

58 

 

(b)       Indebtedness of any Restricted Subsidiary to Borrower or any other
Restricted Subsidiary; and

 

(c)       (A) Indebtedness of the Target Group that (i) is existing as of the
Final Closing Date and (ii) is not incurred to finance the Target Acquisition
and (B) any modification, replacement, refinancing, renewal or extension of such
Indebtedness; and

 

(d)       (c) Indebtedness in an aggregate principal amount for all such
Restricted Subsidiaries that are not Guarantors not exceeding at any time (x)
15% of Consolidated Net Tangible Assets minus (y) the amount, if any, of
Indebtedness for borrowed money (including without duplication Guaranty
Obligations in respect thereof) of any Loan Party secured pursuant to Section
7.01(ij).

 

7.03     Fundamental Changes. (a) Borrower shall not (A) merge or consolidate
with or into any Person or (B) liquidate, wind-up or dissolve itself or (C)
sell, transfer or dispose of all or substantially all of its assets, provided
that nothing in this Section 7.03 shall be construed to prohibit Borrower from
reincorporating in another jurisdiction permitted by clause (iii) below,
changing its form of organization or merging into, or transferring all or
substantially all of its assets to, another Person so long as:

 

(i) either (x) Borrower shall be the surviving entity with substantially the
same assets immediately following the reincorporation or reorganization or (y)
the surviving entity or transferee (the “Successor Corporation”) shall,
immediately following the merger or transfer, as the case may be, (A) have
substantially all of the assets of Borrower immediately preceding the merger or
transfer, as the case may be, (B) have duly assumed all of Borrower’s
obligations hereunder and under the other Loan Documents in form and substance
satisfactory to Administrative Agent (and, if requested by Administrative Agent,
the Successor Corporation shall have delivered an opinion of counsel as to the
assumption of such obligations) and (C) either (I) have then-effective ratings
(or implied ratings) published by Moody’s or S&P applicable to such Successor
Corporation’s senior, unsecured, non-credit-enhanced, long term indebtedness for
borrowed money, which ratings shall be either Baa3 or higher (if assigned by
Moody’s) or BBB- or higher (if assigned by S&P) or (II) be acceptable to
Required Lenders;

 

(ii) immediately after giving effect to such transaction no Default or Event of
Default shall have occurred and be continuing; and

 

(iii) the Borrower or a Successor Corporation’s jurisdiction of organization
shall be a state within in the United States of America or the District of
Columbia.

 

(b)       Borrower and its Restricted Subsidiaries, taken as a whole, shall
continue to operate cable, media and other communications businesses as its
primary lines of business.

 

Notwithstanding anything to the contrary herein, for the avoidance of doubt,
this Section 7.03 shall not apply to the Target Acquisition or any transactions
undertaken to implement the Target Acquisition, in accordance with the Offer
Documents or the Scheme Documents and the Target Acquisition shall be permitted
hereunder.

 

7.04     ERISA. Borrower shall not, nor shall it permit any Restricted
Subsidiary to, directly or indirectly, at any time permit (a) any Plan to (i)
engage in any non-exempt “prohibited transaction” (as defined in Section 4975 of
the Code) or (ii) fail to comply with ERISA or any other Laws

 

59 

 

applicable to a Plan or (b) the occurrence of any ERISA Event; which, with
respect to each event described in clauses (a) or (b) above, has a Material
Adverse Effect.

 

7.05     Anti-Corruption Laws and Sanctions. Borrower will not request any
Borrowing or Letter of Credit, and Borrower shall not use, and shall not make
available to its Subsidiaries and its or their respective directors, officers,
employees and agents, the proceeds of any Borrowing or Letter of Credit (A) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (B) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, except to the extent such
activities, business or transaction are not prohibited by any Sanctions
applicable to Borrower or any of its Subsidiaries, or (C) in any manner that
would result in the violation of any Sanctions applicable to any party hereto.

 

7.06     Financial Covenant. Borrower shall not permit the Leverage Ratio as of
the end of any fiscal quarter of Borrower to be greater than 5.75 to 1.00.

 

SECTION 8

EVENTS OF DEFAULT AND REMEDIES

 

8.01     Events of Default. AnySubject to Section 4.05, any one or more of the
following events shall constitute an Event of Default:

 

(a)       Borrower fails to pay any principal on any of its Outstanding
Revolving Obligations or Competitive Loans (other than fees) on the date when
due; or

 

(b)       Borrower fails to pay any interest on any of its Outstanding Revolving
Obligations or Competitive Loans, or any commitment fees, within five days after
the date when due; or fails to pay any other fees or amount payable to
Administrative Agent or any Lender under any Loan Document within five days
after the date when due or, if applicable, after demand is made for the payment
thereof; or

 

(c)       Any default occurs in the observance or performance of any agreement
contained in Section 6.02(c), 7.03 or 7.06; or

 

(d)       Any Loan Party fails to perform or observe any other covenant or
agreement (not specified in subsections (a), (b) or (c) above) contained in any
Loan Document on its part to be performed or observed and such failure continues
for 30 days after notice thereof to Borrower from Administrative Agent or any
Lender; or

 

(e)       Any representation or warranty by any Loan Party in this Agreement or
any other Loan Document or any Compliance Certificate proves to have been
incorrect in any material respect when made or deemed made; or

 

(f)       (i) Borrower or any Restricted Subsidiary (x) defaults in any payment
when due (giving effect to any stated grace periods) of principal of or interest
on any Indebtedness (other than the Obligations) having an aggregate principal
amount in excess of the Threshold Amount or (y) defaults in the observance or
performance of any other agreement or condition relating to any Indebtedness
(other than the Obligations) or contained in any instrument or agreement
evidencing, securing or relating thereto, and as a consequence, Indebtedness
having an aggregate principal amount in excess of the Threshold Amount shall
have become due (automatically or otherwise) or shall have been required to be

 

60 

 

redeemed prior to its stated maturity (provided that to the extent that any
acceleration referred to in the preceding provisions of this Section 8.01(f) is
duly rescinded by the required holders of the applicable Indebtedness, such
acceleration shall cease to be an Event of Default hereunder, unless and except
to the extent that Administrative Agent has theretofore exercised remedies
hereunder pursuant to Section 8.02), or (ii) Borrower or any Guarantor shall
generally not pay its debts as they become due or shall admit in writing its
inability to pay its debts as they mature; or

 

(g)       The Guarantee Agreement, at any time after its execution and delivery
and for any reason other than the agreement of Required Lenders or all Lenders,
as may be required hereunder, or satisfaction in full of all the Obligations,
ceases to be in full force and effect or is declared by a court of competent
jurisdiction to be null and void, invalid or unenforceable in any material
respect; or Borrowera Guarantor denies in writing that it has any or further
liability or obligation under the Guarantee Agreement, or purports to revoke,
terminate or rescind the Guarantee Agreement in writing; or

 

(h)       A final non-appealable judgment against Borrower or any of its
Significant Subsidiaries is entered for the payment of money (which is not
covered by insurance) in excess of the Threshold Amount if such judgment remains
unsatisfied without procurement of a stay of execution for 60 calendar days
after the date of entry of such judgment; or

 

(i)       Borrower or any of its Significant Subsidiaries institutes or consents
to the institution of any proceeding under Debtor Relief Laws, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of that Person and the appointment continues undischarged or unstayed for 60
calendar days; or any proceeding under Debtor Relief Laws relating to any such
Person or to all or any part of its property is instituted without the consent
of that Person and continues undismissed or unstayed for 60 calendar days, or an
order for relief is entered in any such proceeding; or

 

(j)       There occurs any Change of Control.

 

8.02     Remedies Upon Event of Default. Without limiting any other rights or
remedies of Administrative Agent or Lenders provided for elsewhere in this
Agreement, or the other Loan Documents, or by applicable Law, or in equity, or
otherwise (but subject in all cases to the limitations set forth in Section
4.05):

 

(a)       Upon the occurrence, and during the continuance, of any Event of
Default (other than an Event of Default described in Section 8.01(i) that shall
occur following the Certain Funds Termination Date):

 

(i) Administrative Agent may, with the consent of the Required Lenders, and
(subject to the terms of Section 9) shall, upon the request of Required Lenders,
terminate the Revolving Commitments and/or declare all or any part of the unpaid
principal of all Loans, all interest accrued and unpaid thereon and all other
amounts payable under the Loan Documents to be immediately due and payable,
whereupon the same shall become and be immediately due and payable, without
protest, presentment, notice of dishonor, demand or further notice of any kind,
all of which are expressly waived by Borrower; and

 

(ii) Administrative Agent may, with the consent of the Required Lenders, and
(subject to the terms of Section 9) shall, upon the request of Required Lenders,
demand immediate payment by Borrower of an amount equal to the aggregate amount
of all

 

61 

 

outstanding Letter of Credit Usage to be held in a Letter of Credit Cash
Collateral Account.

 

(b)       Upon the occurrence ofIf (x) following the expiration of the Certain
Funds Period, any Event of Default described in Section 8.01(i) occurs or (y)
during the Certain Funds Period, an Event of Default described in Section
8.01(i) occurs that is a Major Event of Default, then:

 

(i) The Revolving Commitments and all other obligations of Administrative Agent
or Lenders shall automatically terminate without notice to or demand upon
Borrower, which is expressly waived by Borrower;

 

(ii) The unpaid principal of all Loans, all interest accrued and unpaid thereon
and all other amounts payable under the Loan Documents shall be immediately due
and payable, without protest, presentment, notice of dishonor, demand or further
notice of any kind, all of which are expressly waived by Borrower; and

 

(iii) An amount equal to the aggregate amount of all outstanding Letter of
Credit Usage shall be immediately due and payable to Administrative Agent
without notice to or demand upon Borrower, which is expressly waived by
Borrower, to be held in a Letter of Credit Cash Collateral Account.

 

(c)       Upon the occurrence of any Event of Default, Administrative Agent may,
with the consent of the Required Lenders, and (subject to the terms of Section
9) shall, upon the request of Required Lenders, protect, exercise and enforce
against Borrower the rights and remedies of Administrative Agent and Lenders
under the Loan Documents and such other rights and remedies as are provided by
Law or equity.

 

(d)       The order and manner in which Administrative Agent’s and Lenders’
rights and remedies are to be exercised shall be determined by Administrative
Agent or Required Lenders in their sole and absolute discretion. Regardless of
how a Lender may treat payments for the purpose of its own accounting, for the
purpose of computing the Obligations hereunder, payments received during the
existence of an Event of Default shall be applied first, to costs and expenses
(including Attorney Costs) incurred by Administrative Agent and each Lender (to
the extent that each Lender has a right to reimbursement thereof pursuant to the
Loan Documents), second, to the payment of accrued and unpaid interest on the
Obligations to and including the date of such application, third, to the payment
of, or as cash collateral for, the unpaid principal of the Obligations, and
fourth, to the payment of all other amounts (including fees) then owing to
Administrative Agent and Lenders under the Loan Documents, in each case paid pro
rata to each Lender in the same proportions that the aggregate Obligations owed
to each Lender under the Loan Documents bear to the aggregate Obligations owed
under the Loan Documents to all Lenders, without priority or preference among
Lenders, subject to the last parenthetical of Section 2.12.01(a) of the
Guarantee Agreement.

 

8.03     Clean-Up Period. Notwithstanding anything in any Loan Document to the
contrary, for a period commencing on the Amendment No. 1 Effective Date and
ending on the Clean-Up Period Termination Date, any breach of covenants,
misrepresentation or other Default or Event of Default (except as otherwise
specified in Section 10.01(c)) which arises with respect to the Target Group
only will be deemed not to be a breach of representation or warranty, a breach
of covenant, a Default or an Event of Default, as the case may be, if:

 

(a)       it relates exclusively to the Target Group (or any obligation to
procure or ensure any action in relation to the Target Group);

 

62 

 

(b)       it is capable of remedy and reasonable steps (consistent with
Borrower’s level of control of the Target) are being taken to remedy it;

 

(c)       the circumstances giving rise to it have not been procured by or
approved by Borrower or any of its Subsidiaries (other than a member of the
Target Group); and

 

(d)       it is not reasonably likely to have a Material Adverse Effect;

 

provided that, if the relevant circumstances are continuing on or after the
Clean-Up Period Termination Date, there shall be a breach of representation or
warranty, breach of covenant, Default or Event of Default, as the case may be,
notwithstanding this Section 8.03.

 

SECTION 9

THE AGENTS

 

9.01     Appointment. Each Lender hereby irrevocably designates and appoints
Administrative Agent as the agent of such Lender under this Agreement and the
other Loan Documents, and each such Lender irrevocably authorizes Administrative
Agent, in such capacity, to take such action on its behalf under the provisions
of this Agreement and the other Loan Documents and to exercise such powers and
perform such duties as are expressly delegated to Administrative Agent by the
terms of this Agreement and the other Loan Documents, together with such other
powers as are reasonably incidental thereto. Notwithstanding any provision to
the contrary elsewhere in this Agreement, Administrative Agent shall not have
any duties or responsibilities, except those expressly set forth herein, or any
fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against Administrative
Agent.

 

9.02     Delegation of Duties. Administrative Agent may execute any of its
duties under this Agreement and the other Loan Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. Administrative Agent shall not be responsible
for the negligence or misconduct of any agents or attorneys-in-fact selected by
it with reasonable care.

 

9.03     Exculpatory Provisions. Neither any Agent nor any of their respective
officers, directors, employees, agents, attorneys-in-fact or affiliates shall be
(i) liable for any action lawfully taken or omitted to be taken by it or such
Person under or in connection with this Agreement or any other Loan Document
(except to the extent that any of the foregoing are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from its or such Person’s own gross negligence or willful misconduct) or (ii)
responsible in any manner to any of the Lenders for any recitals, statements,
representations or warranties made by any Loan Party or any officer thereof
contained in this Agreement or any other Loan Document or in any certificate,
report, statement or other document referred to or provided for in, or received
by the Agents under or in connection with, this Agreement or any other Loan
Document or for the value, validity, effectiveness, genuineness, enforceability
or sufficiency of this Agreement or any other Loan Document or for any failure
of any Loan Party a party thereto to perform its obligations hereunder or
thereunder. The Agents shall not be under any obligation to any Lender to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party.

 

63 

 

9.04     Reliance by Administrative Agent. (a) Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any instrument,
writing, resolution, notice, consent, certificate, affidavit, letter, telecopy,
telex or teletype message, statement, order or other document or conversation
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons and upon advice and statements of legal counsel
(including counsel to Borrower), independent accountants and other experts
selected by Administrative Agent. Administrative Agent shall be fully justified
in failing or refusing to take any action under this Agreement or any other Loan
Document unless it shall first receive such advice or concurrence of the
Required Lenders (or, if so specified by this Agreement, all Lenders) as it
deems appropriate or it shall first be indemnified to its satisfaction by
Lenders against any and all liability and expense that may be incurred by it by
reason of taking or continuing to take any such action. Administrative Agent
shall in all cases be fully protected in acting, or in refraining from acting,
under this Agreement and the other Loan Documents in accordance with a request
of the Required Lenders (or, if so specified by this Agreement, all Lenders),
and such request and any action taken or failure to act pursuant thereto shall
be binding upon all Lenders and all future holders of the Loans.

 

(b)       For purposes of determining compliance with the conditions specified
in Section 4.01, absent Requisite Notice by such Lender to Administrative Agent
to the contrary, each Lender shall be deemed to have consented to, approved or
accepted or to be satisfied with, each document or other matter either sent by
Administrative Agent to each Lender for consent, approval, acceptance or
satisfaction, or required thereunder to be consented to or approved by or
acceptable or satisfactory to a Lender.

 

9.05     Notice of Default. Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
Administrative Agent has received notice from a Lender or Borrower referring to
this Agreement, describing such Default or Event of Default and stating that
such notice is a “notice of default”. In the event that Administrative Agent
receives such a notice, Administrative Agent shall give notice thereof to
Lenders. Administrative Agent shall take such action with respect to such
Default or Event of Default as shall be reasonably directed by the Required
Lenders (or, if so specified by this Agreement, all Lenders); provided that
unless and until Administrative Agent shall have received such directions,
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable in the best interests of Lenders.

 

9.06     Non-Reliance on Agents and Other Lenders. Each Lender expressly
acknowledges that neither the Agents nor any of their respective officers,
directors, employees, agents, attorneys-in-fact or affiliates have made any
representations or warranties to it and that no act by any Agent hereafter
taken, including any review of the affairs of a Loan Party or any affiliate of a
Loan Party, shall be deemed to constitute any representation or warranty by any
Agent to any Lender. Each Lender represents to the Agents that it has,
independently and without reliance upon any Agent or any other Lender, and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement. Each Lender also represents that it will, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates. Except for notices, reports and other
documents expressly required to be furnished to Lenders by Administrative Agent
hereunder, Administrative Agent shall not have any duty or responsibility to
provide any Lender with any credit or

 

64 

 

other information concerning the business, operations, property, condition
(financial or otherwise), prospects or creditworthiness of any Loan Party or any
affiliate of a Loan Party that may come into the possession of Administrative
Agent or any of its officers, directors, employees, agents, attorneys-in-fact or
affiliates.

 

9.07     Indemnification. Lenders agree to indemnify each Agent and Issuing
Lender in its capacity as such (to the extent not reimbursed by the Loan Parties
and without limiting the obligation of any Loan Party to do so), ratably
according to their respective Aggregate Exposure Percentage in effect on the
date on which indemnification is sought under this Section (or, if
indemnification is sought after the date upon which the Revolving Commitments
shall have terminated and the Loans shall have been paid in full, ratably in
accordance with such Aggregate Exposure Percentage immediately prior to such
date), from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind whatsoever that may at any time (whether before or after the payment of the
Loans) be imposed on, incurred by or asserted against such Agent in any way
relating to or arising out of, the Revolving Commitments, this Agreement, any of
the other Loan Documents or any documents contemplated by or referred to herein
or therein or the transactions contemplated hereby or thereby or any action
taken or omitted by such Agent under or in connection with any of the foregoing;
provided that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements that are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from such Agent’s
gross negligence or willful misconduct. The agreements in this Section shall
survive the payment of the Loans and all other amounts payable hereunder.

 

9.08     Agent in Its Individual Capacity. Each Agent and its affiliates may
make loans to, accept deposits from and generally engage in any kind of business
with any Loan Party and its affiliates as though such Agent were not an Agent.
With respect to its Loans made or renewed by it and with respect to any Letter
of Credit issued or participated in by it, each Agent shall have the same rights
and powers under this Agreement and the other Loan Documents as any Lender and
may exercise the same as though it were not an Agent, and the terms “Lender” and
“Lenders” shall include each Agent in its individual capacity.

 

9.09     Successor Administrative Agent. Administrative Agent may resign as
Administrative Agent upon 30 days’ notice to Lenders and Borrower. If
Administrative Agent shall resign as Administrative Agent under this Agreement
and the other Loan Documents, then the Required Lenders shall appoint from among
Lenders a successor agent for Lenders, which successor agent shall (unless an
Event of Default under Section 8.01(a), Section 8.01(b) or Section 8.01(i) with
respect to Borrower shall have occurred and be continuing) be subject to
approval by Borrower (which approval shall not be unreasonably withheld or
delayed), whereupon such successor agent shall succeed to the rights, powers and
duties of Administrative Agent, and the term “Administrative Agent” shall mean
such successor agent effective upon such appointment and approval, and the
former Administrative Agent’s rights, powers and duties as Administrative Agent
shall be terminated, without any other or further act or deed on the part of
such former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans. If no successor agent has accepted appointment as
Administrative Agent by the date that is 30 days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective, and Lenders
shall assume and perform all of the duties of Administrative Agent hereunder
until such time, if any, as the Required Lenders appoint a successor agent as
provided for above. After any retiring Administrative Agent’s resignation as
Administrative Agent, the provisions of this Section 9 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement and the other Loan Documents.

 

65 

 

9.10     Co-Documentation Agents and Syndication Agent. None of Co-Documentation
Agents nor Syndication Agent nor any Person identified on the cover page of this
Agreement as a Joint Lead Arranger and Joint Bookrunner shall have any right,
power, obligation, liability, responsibility or duty hereunder in its capacity
as such. Without limiting the foregoing, none of Co-Documentation Agents or
Syndication Agent in its capacity as such shall have or be deemed to have any
fiduciary relationship with any Lender. Each Lender acknowledges that it has not
relied, and will not rely, on any of Co-Documentation Agents or Syndication
Agent in deciding to enter into this Agreement or in taking or not taking action
hereunder.

 

9.11     Certain ERISA Matters.

 

(a)       Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, Administrative Agent and each Arranger and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of Borrower or any other Loan Party, that at least one of the following
is and will be true:

 

(i) such Lender is not using “plan assets” (within the meaning of 29 CFR
§ 2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit
Plans in connection with the Loans, the Letters of Credit, or the Commitments,

 

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

 

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

 

(iv) such other representation, warranty and covenant as may be agreed in
writing between Administrative Agent, in its sole discretion, and such Lender.

 

 

 



66 

 

(b)       In addition, unless Section 9.11(a)(i) is true with respect to a
Lender or such Lender has not provided another representation, warranty and
covenant as provided in sub-clause (iv) in the immediately preceding clause (a),
such Lender further (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, Administrative Agent and each Arranger and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of Borrower or any other Loan Party, that:

 

(i) none of Administrative Agent or any Arranger or any of their respective
Affiliates is a fiduciary with respect to the assets of such Lender (including
in connection with the reservation or exercise of any rights by Administrative
Agent under this Agreement, any other Loan Document or any documents related to
hereto or thereto),

 

(ii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50,000,000, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),

 

(iii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations),

 

(iv) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and

 

(v) no fee or other compensation is being paid directly to Administrative Agent
or any Arranger or any their respective Affiliates for investment advice (as
opposed to other services) in connection with the Loans, the Letters of Credit,
the Commitments or this Agreement.

 

(c)       Administrative Agent and each Arranger hereby informs the Lenders that
each such Person is not undertaking to provide impartial investment advice, or
to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof (i)
may receive interest or other payments with respect to the Loans, the
Commitments and this Agreement, (ii) may recognize a gain if it extended the
Loans or the Commitments for an amount less than the amount being paid for an
interest in the Loans or the Commitments by such Lender or (iii) may receive
fees or other payments in connection with the transactions contemplated hereby
or by the other Loan Documents or otherwise, including structuring fees,
commitment fees, arrangement fees, facility fees, upfront fees, underwriting
fees, ticking fees, agency fees, administrative agent or collateral agent fees,
utilization fees, minimum usage fees, letter of credit fees, fronting fees,
deal-away or alternate

 

67 

 

transaction fees, amendment fees, processing fees, term out premiums, banker’s
acceptance fees, breakage or other early termination fees or fees similar to the
foregoing.

 

SECTION 10

MISCELLANEOUS

 

10.01     Amendments; Consents. No amendment, modification, supplement,
extension, termination or waiver of any provision of this Agreement or any other
Loan Document, no approval or consent thereunder, and no consent to any
departure by any Loan Party therefrom shall be effective unless in writing
signed by each Loan Party party thereto and Required Lenders and acknowledged by
Administrative Agent (or signed by Administrative Agent with the prior written
consent of Required Lenders), and each such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given.
Notwithstanding the foregoing sentence, without the approval in writing of
Borrower, Administrative Agent and each Lender directly and adversely affected
thereby, no amendment, modification, supplement, termination, waiver, approval,
or consent may be effective to:

 

(a)       Reduce the amount of principal of any Outstanding Revolving
Obligations or Competitive Loans owed to such Lender;

 

(b)       Reduce the rate of interest payable on any Outstanding Revolving
Obligations or Competitive Loans owed to such Lender or the amount or rate of
any fee or other amount payable to such Lender under the Loan Documents, except
that Required Lenders may waive or defer the imposition of the Default Rate;

 

(c)       Waive an Event of Default consisting of the failure of Borrower to pay
when due principal, interest, any commitment fee, or any other amount payable to
such Lender under the Loan Documents;

 

(d)       Postpone any date scheduled for the payment of principal of, or
interest on, any Loan or any Letter of Credit reimbursement obligation or for
the payment of any commitment fee or for the payment of any other amount, in
each case payable to such Lender under the Loan Documents, or extend the term
of, or increase the amount of, such Lender’s Revolving Commitment (it being
understood that a waiver of any Event of Default not referred to in subsection
(c) above shall require only the consent of Required Lenders) or modify such
Lender’s share of the Revolving Commitments (except as contemplated hereby);

 

(e)       Amend or waive the definition of “Required Lenders” or the provisions
of this Section 10.01 or Section 10.06; or

 

(f)       Amend or waive any provision of this Agreement that expressly requires
the consent or approval of such Lender;

 

provided, however, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the affected Issuing Lender in addition to Required
Lenders or each affected Lender, as the case may be, affect the rights or duties
of such Issuing Lender, (ii) no amendment, waiver or consent shall, unless in
writing and signed by Administrative Agent in addition to Required Lenders or
each affected Lender, as the case may be, affect the rights or duties of
Administrative Agent, (iii) any fee letters may be amended, or rights or
privileges thereunder waived, in a writing executed by the parties thereto, (iv)
any amendment, waiver, or consent to a Letter of Credit Application which is not
inconsistent with Section 2.03 shall require only the written approval of
Borrower, Administrative Agent and the applicable Issuing

 

68 

 

Lender, (v) except as otherwise contemplated hereunder, without the written
consent of all Lenders, no amendment, waiver or consent shall release all or
substantially all of Guarantors from their obligations under the Guarantee
Agreement and (vi) without the written consent of all Lenders, no amendment,
waiver or consent shall add an Alternative Currency or change the currency of
any Loan or other amount outstanding hereunder.

 

In the event that any Lender does not consent to any proposed amendment,
supplement, modification (including the addition of an Alternative Currency),
consent or waiver of any provision of this Agreement or any other Loan Document
that requires the consent of each of the Lenders or each of the Lenders directly
and adversely affected thereby, so long as the consent of Required Lenders has
been obtained, Borrower shall be permitted to remove or replace such Lender in
accordance with Section 10.21.

 

Any amendment, modification, supplement, termination, waiver or consent pursuant
to this Section shall apply equally to, and shall be binding upon, all Lenders
and Administrative Agent.

 

For the avoidance of doubt, the Letter of Credit Commitment of any Issuing
Lender may be amended with the consent of Borrower and such Issuing Lender
without the need to obtain the consent of the other Lenders.

 

10.02     Requisite Notice; Electronic Communications.

 

(a)         Requisite Notice. Notices given in connection with any Loan Document
shall be delivered to the intended recipient at the number and/or address
(including email address) set forth in the case of Borrower, Administrative
Agent and Issuing Lenders on Schedule 10.02, and in the case of Lenders, on the
Administrative Questionnaire (or as otherwise specified from time to time by
such recipient in writing to Administrative Agent) and shall be given by (i)
irrevocable written notice or (ii) except as otherwise provided, irrevocable
telephonic (not voicemail) notice. Such notices may be delivered and shall be
effective as follows:

 

Mode of Delivery       Mail Effective on earlier of actual receipt and fourth
Business Day after deposit in U.S. Mail, first class postage pre-paid    
Courier or hand delivery When received     Telephone (not voicemail) When
conversation completed (must be confirmed in writing)     Facsimile When sent
(except that, if not given during normal business hours for the recipient, shall
be deemed to be giving at opening of business on next Business Day for
recipient)     Electronic Mail When delivered (usage subject to subsection (b)
below)

69 

 

(b)       Usage of Electronic Communications. Notices and other communications
to Administrative Agent, the Lenders and the Issuing Lender hereunder may be
delivered or furnished by using Electronic Systems pursuant to procedures
approved by Administrative Agent; provided that the foregoing shall not apply to
notices pursuant to Section 2 if such Lender has notified Administrative Agent
and Borrower that it is incapable of receiving notices under such Section by
Electronic Communications. Administrative Agent or Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
Electronic Communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

 

Unless Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an email address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return email or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next Business Day
for the recipient.

 

(c)       Any party hereto may change its address or telecopy number for notices
and other communications hereunder by notice to the other parties hereto.

 

(d)       Reliance by Administrative Agent and Lenders. Administrative Agent and
Lenders shall be entitled to rely and act upon any notices purportedly given by
or on behalf of Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. Borrower shall indemnify
Administrative Agent-Related Persons and Lenders from any loss, cost, expense or
liability as a result of relying on any notices purportedly given by or on
behalf of Borrower absent the gross negligence or willful misconduct of the
Person seeking indemnification.

 

(e)       Electronic Systems.

 

(i) Each Loan Party agrees that Administrative Agent may, but shall not be
obligated to, make Communications available to the Issuing Lenders and the other
Lenders by posting the Communications on Debt Domain, Intralinks, Syndtrak,
ClearPar or a substantially similar Electronic System.

 

(ii) Any Electronic System used by Administrative Agent is provided “as is” and
“as available.” The Agent Parties (as defined below) do not warrant the adequacy
of such Electronic Systems and expressly disclaim liability for errors or
omissions in the Communications. No warranty of any kind, express, implied or
statutory, including any warranty of merchantability, fitness for a particular
purpose, non-infringement of third-party rights or freedom from viruses or other
code defects, is made by any Agent Party in connection with the Communications
or any Electronic System. In no event shall Administrative Agent or any of its
Affiliates and its and their respective directors, officers, employees, agents
and advisors (collectively, the “Agent Parties”) have any liability to Borrower
or the other Loan Parties, any Lender, the Issuing Lender or any other Person or
entity for damages of any kind arising out of Borrower’s, any Loan Party’s or
Administrative Agent’s transmission of Communications through an Electronic

 

70 

 

System, except to the extent such damages arise from bad faith, gross negligence
or willful misconduct on the part of any Agent Party as determined by a final
non-appealable judgment of a court of competent jurisdiction, provided that in
no event shall any Agent Party be liable for any indirect, special, incidental
or consequential damages, losses or expenses (whether in tort, contract or
otherwise).

 

10.03     Attorney Costs and Expenses. Borrower agrees (a) to pay or reimburse
Administrative Agent, each Issuing Lender and Syndication Agent for all
reasonable and documented costs and expenses incurred in connection with the
development, preparation, negotiation and execution of the Loan Documents, and
to pay or reimburse Administrative Agent for all reasonable and documented costs
and expenses incurred in connection with the development, preparation,
negotiation and execution of any amendment, waiver, consent, supplement or
modification to, any Loan Documents, and any other documents prepared in
connection herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby, including all Attorney Costs of
one counsel to Administrative Agent, each Issuing Lender and Syndication Agent
and (b) to pay or reimburse Administrative Agent, each Issuing Lender and each
Lender for all reasonable and documented costs and expenses incurred in
connection with any restructuring, reorganization (including a bankruptcy
reorganization) or enforcement or attempted enforcement of, or preservation of
any rights under, any Loan Documents, and any other documents prepared in
connection herewith or therewith, or in connection with any refinancing or
restructuring of any such documents in the nature of a “workout” or of any
insolvency or bankruptcy proceeding, including Attorney Costs of one counsel to
Administrative Agent, each Issuing Lender and each Lender (and, if
representation of Administrative Agent, each Issuing Lender and each Lender in
such matter by a single counsel would be inappropriate based on the advice of
legal counsel due to the existence of an actual or potential conflict of
interest, of another firm of counsel for such affected Person(s) (taken as a
whole) and, if necessary, one firm of local counsel in any relevant local
jurisdiction (which may include a single special counsel acting in multiple
jurisdictions) for such affected Person(s)). The agreements in this Section
shall survive repayment of all Obligations.

 

10.04     Binding Effect; Assignment.

 

(a)       This Agreement and the other Loan Documents to which Borrower is a
party will be binding upon and inure to the benefit of Borrower, Administrative
Agent, Lenders and their respective successors and assigns, except that,
Borrower may not, except as permitted by Section 7.03, assign its rights
hereunder or thereunder or any interest herein or therein without the prior
written consent of all Lenders and any such attempted assignment shall be void.
Any Lender may at any time pledge a Note or any other instrument evidencing its
rights as a Lender under this Agreement (including to a Federal Reserve Bank or
other central bank having jurisdiction over such Lender or, if such Lender is a
fund, to any trustee or to any other representative of holders of obligations
owed or securities issued by such fund as security for such obligations or
securities) but no such pledge shall release such Lender from its obligations
hereunder or grant to any such pledgee the rights of a Lender hereunder absent
foreclosure of such pledge, and any transfer to any Person upon the enforcement
of such pledge shall be subject to this Section 10.04.

 

(b)       From time to time following the date of this Agreement, each Lender
may assign all or any portion of its rights and obligations under this Agreement
and the other Loan Documents to one or more Eligible Assignees, other than (i)
Borrower and its Subsidiaries and (ii) natural persons; provided that such
assignment shall be subject to Borrower’s consent (which shall not be
unreasonably withheld) at all times other than during the existence of an Event
of Default arising under Section 8.18.01(a), Section 8.18.01(b) or Section
8.18.01(i) and the consent of Administrative Agent and Issuing Lenders (which
consents shall not be unreasonably withheld); provided that the consent of
Borrower shall not be required with respect to an assignment to another Lender
unless such assignment, would result in the Revolving

 

71 

 

Commitment of such assignee and its Affiliates exceeding 15% of the aggregate
Revolving Commitments, as applicable, then outstanding. No such assignment shall
become effective unless and until a copy of a duly signed and completed
Assignment and Assumption shall be delivered to Administrative Agent. Except in
the case of an assignment (A) to another Lender or (B) of the entire remaining
Revolving Commitment of the assigning Lender, such assignment shall be in an
aggregate principal amount not less than the Minimum Amount therefor without the
consent of Borrower and Administrative Agent. The effective date of any
assignment shall be as specified in the Assignment and Assumption, but not
earlier than the date which is five Business Days after the date Administrative
Agent has received the Assignment and Assumption. Upon obtaining any consent
required as set forth this paragraph, any forms required by Section 10.20 and
payment of the requisite fee described below, the assignee named therein shall
be a Lender for all purposes of this Agreement to the extent of the Assigned
Interest (as defined in such Assignment and Assumption), and, except for rights
and obligations which by their terms survive termination of any Revolving
Commitments, the assigning Lender shall be released from any further obligations
under this Agreement to the extent of such Assigned Interest. Upon request,
Borrower shall execute and deliver new or replacement Notes to the assigning
Lender and the assignee Lender to evidence Loans made by them. Administrative
Agent’s consent to any assignment shall not be deemed to constitute any
representation or warranty by any Administrative Agent-Related Person as to any
matter. Administrative Agent shall record the information contained in the
Assignment and Assumption in the Register.

 

(c)       After receipt of a completed Assignment and Assumption, and receipt of
an assignment fee of $3,500 from such assignee and/or such assigning Lender
(including in the case of assignments to Affiliates of assigning Lenders),
Administrative Agent shall promptly accept such Assignment and Assumption and
record the information contained therein in the Register on the effective date
determined pursuant thereto.

 

(d)       Each Lender may from time to time, without the consent of any other
Person, grant participations to one or more other Persons that are Eligible
Assignees (including another Lender but excluding (x) Borrower and its
Subsidiaries and (y) natural persons) in all or any portion of its Loans,
Revolving Commitments, Extensions of Credit or any other interest of such Lender
hereunder and under the other Loan Documents; provided, however, that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, (iii) the participating bank or other financial
institution shall not be a Lender hereunder for any purpose except, if the
participation agreement so provides, for the purposes of the increased cost
provisions (including yield protection and taxes) of Section 3 (but only to the
extent that the cost of such benefits to Borrower does not exceed the cost which
Borrower would have incurred in respect of such Lender absent the participation)
and for purposes of Section 10.06, (iv) Borrower, Administrative Agent and the
other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement, and
(v) the consent of the holder of such participation interest shall not be
required for amendments or waivers of provisions of the Loan Documents;
provided, however, that the assigning Lender may, in any agreement with a
participant, give such participant the right to consent (as between the
assigning Lender and such participant) to any matter which (A) extends the
Revolving Termination Date as to such participant or any other date upon which
any payment of money is due to such participant, (B) reduces the rate of
interest owing to such participant or any fee or any other monetary amount owing
to such participant, or (C) reduces the amount of any scheduled payment of
principal owing to such participant. Any Lender that sells a participation to
any Person that is a “foreign corporation, partnership or trust” within the
meaning of the Code shall include in its participation agreement with such
Person a covenant by such Person that such Person will comply with the
provisions of Section 10.20 as if such Person were a Lender and provide that
Administrative Agent and Borrower shall be third party beneficiaries of such
covenant. Each Lender that sells or grants a participation shall (a) withhold or
deduct from each payment to the holder of such

 

72 

 

participation the amount of any tax required under applicable law to be withheld
or deducted from such payment and not withheld or deducted therefrom by Borrower
or Administrative Agent, (b) pay the tax so withheld or deducted by it to the
appropriate taxing authority in accordance with applicable law and (c) indemnify
Borrower and Administrative Agent for any losses, cost and expenses that they
may incur as a result of any failure to so withhold or deduct and pay such tax.

 

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of Borrower, maintain a register on which it enters the
name and address of each participant and the principal amounts (and stated
interest) of each participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any participant or any information relating to a
participant’s interest in any Revolving Commitments, Extensions of Credit or its
other obligations under any Loan Document) to any Person except to the extent
that such disclosure is necessary to establish that such Revolving Commitments,
Extensions of Credit or other obligation is in registered form under Section
5f.103-1 (c) of the United States Treasury Regulations. The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt,
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

 

Notwithstanding anything to the contrary in this Section 10.04, no assignment or
participation shall be permitted during the Certain Funds Period without the
written consent of Borrower (in its sole discretion) and any such attempted
assignment or participation without such written consent of Borrower shall be
null and void.

 

10.05     Set-off. InWithout prejudice to and subject to Section 4.05, in
addition to any rights and remedies of Administrative Agent and Lenders or any
assignee of any Lender or any Affiliate thereof (each, a “Proceeding Party”)
provided by law, upon the occurrence and during the continuance of any Event of
Default, each Proceeding Party is authorized at any time and from time to time,
without prior notice to Borrower, any such notice being waived by Borrower to
the fullest extent permitted by law, to proceed directly, by right of set-off,
banker’s lien or otherwise, against any assets of Borrower which may be in the
hands of such Proceeding Party (including all general or special, time or
demand, provisional or other deposits and other indebtedness owing by such
Proceeding Party to or for the credit or the account of Borrower) and apply such
assets against the Obligations then due and payable, irrespective of whether
such Proceeding Party shall have made any demand therefor. Each Lender agrees
promptly to notify Borrower and Administrative Agent after any such set-off and
application made by such Lender; provided, however, that the failure to give
such notice shall not affect the validity of such set-off and application.

 

10.06     Sharing of Payments. Each Lender severally agrees that if it, through
the exercise of any right of setoff, banker’s lien or counterclaim against
Borrower or otherwise, receives payment of the Obligations held by it that is
ratably more than any other Lender receives in payment of the Obligations held
by such other Lender, then, subject to applicable Laws, (a) such Lender
exercising the right of setoff, banker’s lien or counterclaim or otherwise
receiving such payment shall purchase, and shall be deemed to have
simultaneously purchased, from the other Lender a participation in the
Obligations held by the other Lender and shall pay to the other Lender a
purchase price in an amount so that the share of the Obligations held by each
Lender after the exercise of the right of setoff, banker’s lien or counterclaim
or receipt of payment shall be in the same proportion that existed prior to the
exercise of the right of setoff, banker’s lien or counterclaim or receipt of
payment; and (b) such other adjustments and purchases of participations shall be
made from time to time as shall be equitable to ensure that all Lenders

 

73 

 

share any payment obtained in respect of the Obligations ratably in accordance
with each Lender’s share of the Obligations immediately prior to, and without
taking into account, the payment; provided that, (i) if all or any portion of a
disproportionate payment obtained as a result of the exercise of the right of
setoff, banker’s lien, counterclaim or otherwise is thereafter recovered from
the purchasing Lender by Borrower or any Person claiming through or succeeding
to the rights of Borrower, the purchase of a participation shall be rescinded
and the purchase price thereof shall be restored to the extent of the recovery,
but without interest and (ii) this Section 10.06 shall not apply to any payments
made in accordance with the express provisions of this Agreement or the other
Loan Documents. Each Lender that purchases a participation in the Obligations
pursuant to this Section shall from and after the purchase have the right to
give all notices, requests, demands, directions and other communications under
this Agreement with respect to the portion of the Obligations purchased to the
same extent as though the purchasing Lender were the original owner of the
Obligations purchased. Borrower expressly consents to the foregoing arrangements
and agrees that any Lender holding a participation in an Obligation so purchased
may exercise any and all rights of setoff, banker’s lien or counterclaim with
respect to the participation as fully as if Lender were the original owner of
the Obligation purchased.

 

10.07   No Waiver; Cumulative Remedies.

 

(a)       No failure by any Lender or Administrative Agent to exercise, and no
delay by any Lender or Administrative Agent in exercising, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege under any
Loan Document preclude any other or further exercise thereof or the exercise of
any other right, remedy, power or privilege.

 

(b)       The rights, remedies, powers and privileges herein or therein provided
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by Law. Any decision by Administrative Agent or any Lender not to
require payment of any interest (including interest at the Default Rate), fee,
cost or other amount payable under any Loan Document or to calculate any amount
payable by a particular method on any occasion shall in no way limit or be
deemed a waiver of Administrative Agent’s or such Lender’s right to require full
payment thereof, or to calculate an amount payable by another method that is not
inconsistent with this Agreement, on any other or subsequent occasion.

 

(c)       Except with respect to Section 9.09, the terms and conditions of
Section 9 are for the sole benefit of the Agents and Lenders.

 

10.08   Usury. Notwithstanding anything to the contrary contained in any Loan
Document, the interest paid or agreed to be paid under the Loan Documents shall
not exceed the maximum rate of non-usurious interest permitted by applicable Law
(the “Maximum Rate”). If Administrative Agent or any Lender shall receive
interest in an amount that exceeds the Maximum Rate, the excessive interest
shall be applied to the principal of the Outstanding Revolving Obligations or,
if it exceeds the unpaid principal, refunded to Borrower. In determining whether
the interest contracted for, charged or received by Administrative Agent or any
Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate and spread, in
equal or unequal parts, the total amount of interest throughout the contemplated
term of the Obligations.

 

10.09   Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy,

 

74 

 

emailed pdf. or any other electronic means that reproduces an image of the
actual executed signature page shall be effective as delivery of an original
executed counterpart of this Agreement.

 

10.10   Integration. This Agreement, together with the other Loan Documents and
any letter agreements referred to herein, comprises the complete and integrated
agreement of the parties regarding the subject matter hereof and supersedes all
prior agreements, written or oral, on the subject matter hereof. In the event of
any conflict between the provisions of this Agreement and those of any other
Loan Document, the provisions of this Agreement shall control and govern;
provided that the inclusion of supplemental rights or remedies in favor of
Administrative Agent or Lenders in any other Loan Document shall not be deemed a
conflict with this Agreement. Each Loan Document was drafted with the joint
participation of the respective parties thereto and shall be construed neither
against nor in favor of any party, but rather in accordance with the fair
meaning thereof. THE LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE
PARTIES THERETO AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS BY SUCH PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN SUCH PARTIES.

 

10.11   Nature of Lenders’ Obligations. Nothing contained in this Agreement or
any other Loan Document and no action taken by Administrative Agent or Lenders
or any of them pursuant hereto or thereto may, or may be deemed to, make Lenders
a partnership, an association, a joint venture or other entity, either among
themselves or with Borrower or any Subsidiary or Affiliate of Borrower. Each
Lender’s obligation to make any Extension of Credit pursuant hereto is several
and not joint or joint and several. A default by any Lender will not increase
the Revolving Commitments attributable to any other Lender.

 

10.12   Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document shall survive the
execution and delivery thereof. Such representations and warranties have been or
will be relied upon by Administrative Agent and each Lender, notwithstanding any
investigation made by Administrative Agent or any Lender or on their behalf.

 

10.13   Indemnity by Borrower. Whether or not the transactions contemplated
hereby are consummated, Borrower agrees to indemnify, save and hold harmless
each Administrative Agent-Related Person, each other Agent, each Person
identified on the cover page of this Agreement as a Joint Lead Arranger and
Joint Bookrunner, each Issuing Lender and each Lender and their respective
Affiliates and their and their Affiliates’ respective directors, officers,
agents, attorneys and employees (collectively the “Indemnitees”) from and
against: (i) any and all claims, demands, actions or causes of action that are
asserted against any Indemnitee by any Person relating directly or indirectly to
a claim, demand, action or cause of action that such Person asserts or may
assert against Borrower, any of its Affiliates or any of its officers or
directors; (ii) any and all claims, demands, actions or causes of action arising
out of or relating to the Loan Documents, the Revolving Commitments, the use or
contemplated use of the proceeds of any Extension of Credit, or the relationship
of Borrower, Administrative Agent and Lenders under this Agreement; (iii) any
administrative or investigative proceeding by any Governmental Authority arising
out of or related to a claim, demand, action or cause of action described in
clauses (i) or (ii) above; and (iv) any and all liabilities (including
liabilities under indemnities), losses, costs or expenses (including Attorney
Costs (limited to one law firm for Lenders unless Lenders have differing
interests or defenses that preclude the engagement of one law firm to represent
Lenders)), that any Indemnitee suffers or incurs as a result of the assertion of
any foregoing claim, demand, action, cause of action or proceeding, or as a
result of the preparation of any defense in connection with any foregoing claim,
demand, action, cause of action or proceeding, in all cases, including
settlement costs incurred with the prior written consent of Borrower (which
consent shall not be unreasonably withheld), whether or not arising out of the

 

75 

 

negligence of an Indemnitee, and whether or not an Indemnitee is a party to such
claim, demand, action, cause of action or proceeding (all the foregoing,
collectively, the “Indemnified Liabilities”); provided that no Indemnitee shall
be entitled to indemnification for any Indemnified Liability to the extent (i)
it is found by a final, non-appealable judgment of a court of competent
jurisdiction to arise from (x) the bad faith, willful misconduct or gross
negligence of such Indemnitee or (y) a material breach by such Indemnitee of its
express obligations under this Agreement; or (ii) not resulting from an act or
omission of Borrower or any of its Affiliates in respect of a claim, litigation,
investigation or proceeding by one Lender against another Lender (in each case,
for the avoidance of doubt, excluding each of the Agents and each Person
identified on the cover page of this Agreement as a Joint Lead Arranger and
Joint Bookrunner in each case in its capacity as such). In no event shall any
Indemnitee be liable for any damages arising from the use by unauthorized
Persons of information or other materials sent through electronic,
telecommunications or other information transmission systems that are
intercepted by such Persons except to the extent it is found by a final,
non-appealable judgment of a court of competent jurisdiction to arise from the
bad faith, willful misconduct or gross negligence of such Indemnitee. This
Section 10.13 shall not apply with respect to taxes other than any taxes that
represent losses, claims, damages, etc. arising from any non-tax claim. The
agreements in this Section shall survive repayment of all Obligations.

 

10.14   Nonliability of Lenders. Borrower acknowledges and agrees that:

 

(a)       Any inspections of any property of Borrower made by or through
Administrative Agent or Lenders are for purposes of administration of the Loan
Documents only, and Borrower is not entitled to rely upon the same (whether or
not such inspections are at the expense of Borrower);

 

(b)       By accepting or approving anything required to be observed, performed,
fulfilled or given to Administrative Agent or Lenders pursuant to the Loan
Documents, neither Administrative Agent nor Lenders shall be deemed to have
warranted or represented the sufficiency, legality, effectiveness or legal
effect of the same, or of any term, provision or condition thereof, and such
acceptance or approval thereof shall not constitute a warranty or representation
to anyone with respect thereto by Administrative Agent or Lenders;

 

(c)       The relationship between Borrower and Administrative Agent and Lenders
is, and shall at all times remain, solely that of borrower and lenders; neither
Administrative Agent nor any Lender undertakes or assumes any responsibility or
duty to Borrower or its Affiliates to select, review, inspect, supervise, pass
judgment upon or inform Borrower or its Affiliates of any matter in connection
with their property or the operations of Borrower or its Affiliates; Borrower
and its Affiliates shall rely entirely upon their own judgment with respect to
such matters; and any review, inspection, supervision, exercise of judgment or
supply of information undertaken or assumed by Administrative Agent or any
Lender in connection with such matters is solely for the protection of
Administrative Agent and Lenders and neither Borrower nor any other Person is
entitled to rely thereon;

 

(d)       Neither Administrative Agent nor any Lender nor any Person identified
on the cover page of this Agreement as a Joint Lead Arranger and Joint
Bookrunner, Syndication Agent or Co-Documentation Agent shall be deemed to be in
an advisory, fiduciary or agency relationship with Borrower and its Affiliates
or have a fiduciary or other implied duty to Borrower and its Affiliates with
respect to this Agreement and the transactions contemplated hereby;

 

(e)       Administrative Agent and Lenders, and their Affiliates, may have
economic interests that conflict with those of Borrower and its Affiliates; and

 

76 

 

(f)       Neither Administrative Agent nor any Lender shall be responsible or
liable to any Person for any loss, damage, liability or claim of any kind
relating to injury or death to Persons or damage to property caused by the
actions, inaction or negligence of Borrower and/or its Affiliates and Borrower
hereby indemnifies and holds Administrative Agent and Lenders harmless from any
such loss, damage, liability or claim.

 

10.15  No Third Parties Benefitted. This Agreement is made for the purpose of
defining and setting forth certain obligations, rights and duties of Borrower,
Administrative Agent and Lenders in connection with the Extensions of Credit,
and is made for the sole benefit of Borrower, Administrative Agent and Lenders,
Administrative Agent’s and Lenders’ successors and permitted assigns. Except as
provided in Section 10.04, no other Person shall have any rights of any nature
hereunder or by reason hereof.

 

10.16  Severability. Any provision of the Loan Documents that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
and severable to the extent of such prohibition or unenforceability without
invalidating the remaining provisions thereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Administrative Agent,
Lenders and Borrower agree to negotiate, in good faith, the terms of a
replacement provision as similar to the severed provision as may be possible and
be legal, valid, and enforceable.

 

10.17  Confidentiality. Administrative Agent and each Lender shall use any
confidential non-public information concerning Borrower and its Subsidiaries and
Affiliates that is furnished to Administrative Agent or such Lender by or on
behalf of Borrower and its Subsidiaries in connection with the Loan Documents or
the Existing Credit Agreement (collectively, “Confidential Information”) solely
for the purpose of administering and enforcing the Loan Documents, and it will
hold the Confidential Information in confidence and will not disclose, directly
or indirectly, such information to any Person, except (a) to their affiliates or
any of their or their affiliates’ directors, officers, employees, auditors,
counsel, advisors, or representatives (collectively, the “Representatives”) who
need to know such information for the purposes set forth in this Section and who
have been advised of and acknowledge their obligation to keep such information
confidential and limit the use of such information in accordance with this
Section, (b) to any Eligible Assignee to which such Lender has assigned or
desires to assign an interest or participation in the Loan Documents or the
Obligations or to any direct or indirect contractual counterparties (or the
professional advisors thereto) to any swap or derivative transaction relating to
Borrower and its obligations, provided that any such foregoing recipient of such
Confidential Information agrees to keep such Confidential Information
confidential and limit the use of such Confidential Information as specified
herein, (c) to any governmental agency or regulatory body (including
self-regulatory bodies) having or claiming to have authority to regulate or
oversee any aspect of Administrative Agent’s or such Lender’s business or that
of their Representatives in connection with the exercise of such authority or
claimed authority (in which case such Lender shall, except with respect to any
audit or examination conducted by bank accountants or any governmental bank
regulatory authority exercising examination or regulatory authority, use
reasonable efforts to promptly notify Borrower, in advance, to the extent
lawfully permitted to do so), (d) to the extent necessary or appropriate to
enforce any right or remedy or in connection with any claims asserted by or
against Administrative Agent or such Lender or any of their Representatives, (e)
pursuant to any subpoena or any similar legal process (in which case such Lender
shall use reasonable efforts to promptly notify Borrower, in advance, to the
extent permitted by Law), (f) to other Lenders and (g) with the consent of
Borrower. For purposes hereof, the term “Confidential Information” shall not
include information that (w) pertains to this Agreement (but not any other
information concerning Borrower) routinely provided by arrangers to data service
providers, including league table providers, that serve the lending industry,
(x) is in Administrative Agent’s or a Lender’s possession prior to its being
provided by or on behalf of Borrower

 

77 

 

or any of its Subsidiaries or Affiliates, provided that such information is not
known by Administrative Agent or such Lender to be subject to another
confidentiality agreement with, or other legal or contractual obligation of
confidentiality to, Borrower or any of its Subsidiaries or Affiliates, (y) is or
becomes publicly available (other than through a breach hereof by Administrative
Agent or such Lender), or (z) becomes available to Administrative Agent or such
Lender on a nonconfidential basis, provided that the source of such information
was not known by Administrative Agent or such Lender to be bound by a
confidentiality agreement or other legal or contractual obligation of
confidentiality with respect to such information.

 

10.18  Headings. Section headings in this Agreement and the other Loan Documents
are included for convenience of reference only and are not part of this
Agreement or the other Loan Documents for any other purpose.

 

10.19  Time of the Essence. Time is of the essence of the Loan Documents.

 

10.20  Status of Lenders and Administrative Agent. i) (i) Each Lender that is a
U.S. Person shall deliver to Borrower and Administrative Agent on or prior to
the date on which such Lender becomes a party to this Agreement, and from time
to time thereafter if requested in writing by Borrower or Administrative Agent,
executed originals of IRS Form W-9, or any successor form prescribed by the IRS,
certifying that such Lender is exempt from U.S. federal backup withholding tax;
(ii) Each Lender organized under the Laws of a jurisdiction outside the United
States, on or prior to the date of this Agreement in the case of each Lender
listed on the signature pages hereof and on or prior to the date on which it
becomes a Lender in the case of each other Lender, and from time to time
thereafter if requested in writing by Borrower or Administrative Agent, shall
provide Borrower and Administrative Agent (but only so long as such Lender
remains lawfully able to do so) with (x) IRS Form W-8BEN or W-8BEN-E, as
appropriate, or any successor form prescribed by the IRS, certifying that such
Lender is entitled to benefits under an income tax treaty to which the United
States is a party which reduces the rate of withholding tax on payments of
interest, IRS Form W-8ECI, or any successor form prescribed by the IRS,
certifying that the income receivable pursuant to the Loan Documents is
effectively connected with the conduct of a trade or business in the United
States, or IRS Form W-8EXP, or any successor form prescribed by the IRS, (y) if
such Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code and intends to claim an exemption from United States withholding tax under
Section 871(h) or 881(c) of the Code with respect to payments of “portfolio
interest,” IRS Form W-8BEN or W-8BEN-E, as applicable, or any successor form
prescribed by the IRS, and a certificate substantially in the form of Exhibit
F-1 representing that such Lender is not a bank for purposes of Section 881(c)
of the Code, is not a ten-percent shareholder (within the meaning of Section
871(h)(3)(B) of the Code) of Borrower, and is not a “controlled foreign
corporation” described in Section 881(c)(3)(C) (a “U.S. Tax Compliance
Certificate”) or (z) to the extent such Lender is not the beneficial owner,
executed originals of IRS Form W-8IMY, or any successor form prescribed by the
IRS, accompanied by IRS Form W-8ECI, W-8BEN or W-8BEN-E, as applicable, a U.S.
Tax Compliance Certificate substantially in the form of Exhibit F-2 or Exhibit
F-3, IRS Form W-9, and/or other certification documents from each beneficial
owner, as applicable; provided that if the Lender is a partnership and one or
more direct or indirect partners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit F-4 on behalf of
each such direct and indirect partner. Thereafter and from time to time, each
such Person shall (i) promptly submit to Administrative Agent such additional
duly completed and signed copies of one of such forms (or such successor forms
as shall be adopted from time to time by the relevant United States taxing
authorities) as may then be available under then current United States laws and
regulations to avoid, or such evidence as is satisfactory to Borrower and
Administrative Agent of any available exemption from or reduction of, United
States withholding taxes in respect of all payments to be made to such Person by
Borrower pursuant to this Agreement, (ii) promptly notify Administrative Agent
of any change in circumstances

 

78 

 

which would modify or render invalid any claimed exemption or reduction and
(iii) take such steps as shall not be materially disadvantageous to it, in the
reasonable judgment of such Lender, and as may be reasonably necessary
(including the re-designation of its Lending Office) to avoid any requirement of
applicable Laws that Borrower make any deduction or withholding for taxes from
amounts payable to such Person. If such Person fails to deliver the above forms
or other documentation, then Administrative Agent may withhold from any interest
payment to such Person an amount equivalent to the applicable withholding tax
imposed by Sections 1441 and 1442 of the Code, without reduction. If any
Governmental Authority asserts that Administrative Agent did not properly
withhold any tax or other amount from payments made in respect of such Person,
such Person shall indemnify Administrative Agent therefor, including all
penalties and interest, any taxes imposed by any jurisdiction on the amounts
payable to theAdministrative Agent under this Section, and costs and expenses
(including Attorney Costs) of Administrative Agent. The obligation of Lenders
under this Section shall survive the payment of all Obligations and the
resignation of Administrative Agent.

 

(b)       If a payment made to a Lender under any Loan Document would be subject
to U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to Borrower and Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by Borrower or
Administrative Agent such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by Borrower or Administrative Agent as may be
necessary for Borrower and Administrative Agent to comply with their obligations
under FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this Subsection 10.20(b), “FATCA” shall
include any amendments made to FATCA after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall promptly
update and deliver such form or certification to Borrower and Administrative
Agent or promptly notify Borrower and Administrative Agent in writing of its
legal ineligibility to do so.

 

(c)       Administrative Agent shall deliver to Borrower two executed copies of
IRS Form W-9. Administrative Agent agrees that if any form or certification it
previously delivered expires or becomes obsolete or inaccurate in any respect,
it shall update such form or certification.

 

10.21  Removal and Replacement of Lenders.

 

(a)       In the event that any Lender (i) requests compensation under Section
3.01 or 3.04, (ii) becomes a Defaulting Lender or (iii) (x) does not consent to
any proposed amendment, supplement, modification, consent or waiver of any
provision of this Agreement or any other Loan Document that requires the consent
of each of the Lenders or each of the Lenders (including, for the avoidance of
doubt, any extension permitted by Section 2.01(e) with the consent of each
Lender) affected thereby or (y) does not agree to make Loans in any proposed
Alternative Currency (in the case of this clause (iii), so long as the consent
of the Required Lenders to such amendment, supplement, modification, consent,
waiver or proposed Alternative Currency has been obtained), Borrower may, upon
notice to such Lender and Administrative Agent, remove or replace such Lender by
(A) non-ratably terminating such Lender’s Revolving Commitment and/or (B)
causing such Lender to assign its rights and obligations under this Agreement
pursuant to Section 10.04(b) to one or more other Lenders or eligible assignees
procured by Borrower and otherwise reasonably acceptable to Administrative Agent
and Issuing Lenders; provided that such assigning Lender shall have received
payment of an amount equal to 100% of the

 

79 

 

outstanding principal, interest and fees owed to such Lender from the assignee
Lender or Borrower or such lesser amount as may be agreed with such Lender.
Borrower shall, in the case of a termination of such Lender’s Revolving
Commitment and prepayment of its Loans pursuant to clause (A) preceding, (x) pay
in full all principal, interest, fees and other amounts owing to such Lender
(other than with respect to any outstanding Competitive Loan held by it) through
the date of termination and prepayment (including any amounts payable pursuant
to Section 3), except as may otherwise be agreed with such Lender, (y) provide
appropriate assurances and indemnities (which may include letters of credit) to
such Lender and the Issuing Lender as each may reasonably require with respect
to any continuing risk participation interest in any Letters of Credit then
outstanding and (z) release such Lender from its obligations under the Loan
Documents from and after the date of termination. Borrower shall, in the case of
an assignment pursuant to clause (B) preceding, cause to be paid the assignment
fee payable to Administrative Agent pursuant to Section 10.04(c). Any such
Lender whose Revolving Commitment is being assigned shall, upon payment of (i)
all amounts owed to it pursuant to the proviso in clause (B) preceding and (ii)
the assignment fee as described in the preceding sentence, be deemed to have
executed and delivered an Assignment and Assumption covering such Lender’s
Revolving Commitment. Administrative Agent shall distribute an amended Schedule
2.01, which shall be deemed incorporated into this Agreement, to reflect
adjustments to the Lenders and their Revolving Commitments.

 

(b)       If fees cease to accrue on the unfunded portion of the Revolving
Commitments of a Defaulting Lender pursuant to Section 2.14(a), such fees shall
not be paid to the non-Defaulting Lenders (or replacement Lenders in respect of
any fees accruing prior to such replacement Lender becoming a Lender hereunder).

 

(c)       This Section shall supersede any provisions in Section 10.01 to the
contrary.

 

10.22   Governing Law; Submission to Jurisdiction; Waivers.

 

(a)       THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER
THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

 

(b)       Each party to this Agreement irrevocably and unconditionally:

 

(i) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party
to the exclusive general jurisdiction of the courts of the State of New York
sitting in the Borough of Manhattan in the City of New York, the courts of the
United States for the Southern District of New York, and appellate courts from
any thereof;

 

(ii) agrees that a final judgment in any such suit, action or proceeding brought
in any such court may be enforced in any other court to whose jurisdiction the
applicable party is or may be subject, by suit upon judgment;

 

(iii) consents that any such action or proceeding may only be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

 

(iv) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to it at its address
provided for in Section 10.02;

 

80 

 

(v) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law; and

 

(vi) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 10.22 any special, exemplary, punitive or consequential damages;
provided the waiver set forth in this clause (vi) shall not affect any
obligation of Borrower under Section 10.13.

 

10.23   Waiver of Right to Trial by Jury. EACH PARTY TO THIS AGREEMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR
TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

10.24   USA PATRIOT Act. Each Lender hereby notifies Borrower that pursuant to
the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “PATRIOT Act”), it is required to obtain,
verify and record information that identifies Borrower and Guarantors, which
information includes the name and address of Borrower and Guarantors and other
information that will allow such Lender to identify Borrower and Guarantors in
accordance with the PATRIOT Act.

 

10.25   Judgment Currency.

 

(a)       If for the purpose of obtaining judgment in any court it is necessary
to convert a sum due hereunder in one currency into another currency, the
parties hereto agree, to the fullest extent that they may effectively do so,
that the rate of exchange used shall be that at which in accordance with normal
banking procedures Administrative Agent could purchase the first currency with
such other currency in the city in which it normally conducts its foreign
exchange operation for the first currency on the Business Day preceding the day
on which final judgment is given.

 

(b)       The obligation of Borrower in respect of any sum due from it to any
Lender or Agent hereunder shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by such Lender of any sum adjudged to be so due in the Judgment Currency
such Lender may in accordance with normal banking procedures purchase the
Agreement Currency with the Judgment Currency; if the amount of Agreement
Currency so purchased is less than the sum originally due to such Lender in the
Agreement Currency, Borrower agrees notwithstanding any such judgment to
indemnify such Lender against such loss, and if the amount of the Agreement
Currency so purchased exceeds the sum originally due to any Lender, such Lender
agrees to remit to Borrower such excess.

 

10.26   Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA

 

81 

 

Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

 

(a)       the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)       the effects of any Bail-In Action on any such liability, including, if
applicable:

 

(i) a reduction in full or in part or cancellation of any such liability;

 

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

[REMAINDER OF PAGE INTENTIONALLY BLANK.
]SIGNATURE PAGES FOLLOW.]

 

82 

 

EXHIBIT A

 

FORM OF GUARANTEE AGREEMENT

 

See attached.

 

 

 

 



EXECUTION VERSION

 





 

 



GUARANTEE AGREEMENT

 

made by

 

COMCAST CABLE COMMUNICATIONS, LLC

 

NBCUNIVERSAL MEDIA, LLC

 

and the other Subsidiaries from time to time parties hereto

 

in favor of

 

JPMORGAN CHASE BANK, N.A. as Administrative Agent

 

Dated as of May 26, 2016

 

 

 

 

TABLE OF CONTENTS

 

Page

 



SECTION 1 DEFINED TERMS 1 1.01 Definitions 1 1.02 Other Definitional Provisions
3 SECTION 2 GUARANTEE 3 2.01 Guarantee 3 2.02 Right of Contribution 4 2.03 No
Subrogation 4 2.04 Amendments, etc. with respect to the Borrower Obligations 5
2.05 Guarantee Absolute and Unconditional 5 2.06 Reinstatement 6 2.07 Payments 6
2.08 Keepwell 6 SECTION 3 MISCELLANEOUS 6 3.01 Amendments in Writing 6 3.02
Notices 7 3.03 No Waiver by Course of Conduct; Cumulative Remedies 7 3.04
Enforcement Expenses; Indemnification 7 3.05 Successors and Assigns 7 3.06
Set-Off 7 3.07 Counterparts 8 3.08 Severability 8 3.09 Section Headings 8 3.10
Integration 8 3.11 GOVERNING LAW 8 3.12 Submission To Jurisdiction; Waivers 8
3.13 Acknowledgements 9 3.14 Additional Guarantors 9 3.15 WAIVER OF JURY TRIAL
10



 

 



SCHEDULES

 



Schedule 1 Notice Addresses



 

ANNEXES

 



Annex 1 Form Assumption Agreement



 

i



 

GUARANTEE AGREEMENT

 

GUARANTEE AGREEMENT, dated as of May 26, 2016, made by each of the signatories
hereto, in favor of JPMORGAN CHASE BANK, N.A., as Administrative Agent (in such
capacity, the “Administrative Agent”) for the banks and other financial
institutions or entities (the “Lenders”) from time to time parties to the Credit
Agreement, dated as of the date hereof (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among COMCAST CORPORATION,
a Pennsylvania corporation (the “Borrower”), the Lenders and the Administrative
Agent.

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make extensions of credit to the Borrower upon the terms and subject to the
conditions set forth therein;

 

WHEREAS, the Borrower is a member of an affiliated group of companies that
includes each Guarantor;

 

WHEREAS, the proceeds of the extensions of credit under the Credit Agreement
will be used in part to enable the Borrower to make valuable transfers to one or
more of the Guarantors in connection with the operation of its and their
respective businesses;

 

WHEREAS, the Borrower and Guarantors are engaged in related businesses, and each
Guarantor will derive substantial direct and indirect benefit from the making of
the extensions of credit under the Credit Agreement; and

 

WHEREAS, it is a condition precedent to the obligation of the Lenders to agree
to the effectiveness of the Credit Agreement that the Guarantors shall have
executed and delivered this Agreement to the Administrative Agent for the
ratable benefit of the Lenders;

 

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective extensions of credit to the Borrower
thereunder, each Guarantor hereby agrees with the Administrative Agent, for the
ratable benefit of the Lenders, as follows:

 

SECTION 1

DEFINED TERMS

 

1.01     Definitions. (a) Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.

 

(b)       The following terms shall have the following meanings:

 

“Agreement”: this Guarantee Agreement, as the same may be amended, supplemented
or otherwise modified from time to time.

 

“Borrower Obligations”: the collective reference to the unpaid principal of and
interest on the Loans made to the Borrower and its reimbursement obligations
under Section

 

 

 

2.03(c) of the Credit Agreement and all other obligations and liabilities of the
Borrower (including, without limitation, interest accruing at the then
applicable rate provided in the Credit Agreement after the maturity of the Loans
made to it and its reimbursement obligations under Section 2.03(c) of the Credit
Agreement and interest accruing at the then applicable rate provided in the
Credit Agreement after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding) to the Administrative Agent or any Lender (or, in
the case of any Lender Swap Agreement of the Borrower, any Affiliate of any
Lender), whether direct or indirect, absolute or contingent, due or to become
due, or now existing or hereafter incurred, which may arise under, out of, or in
connection with, the Credit Agreement, this Agreement, the other Loan Documents,
any Letter of Credit, any Lender Swap Agreement of the Borrower or any other
document made, delivered or given in connection with any of the foregoing, in
each case whether on account of principal, interest, reimbursement obligations,
fees, indemnities, costs, expenses or otherwise (including, without limitation,
all fees and disbursements of counsel to the Administrative Agent or to the
Lenders that are required to be paid by the Borrower pursuant to the terms of
any of the foregoing agreements).

 

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Excluded Swap Obligation” shall mean, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, and only for so long as, all or a portion
of the guarantee of such Guarantor of, or the grant by such Guarantor of a
security interest to secure, as applicable, such Swap Obligation (or any
guarantee thereof) is or becomes illegal or is not permitted under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Guarantor’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such guarantee or security
interest is or becomes illegal.

 

“Guarantor Obligations”: with respect to any Guarantor, all obligations and
liabilities of such Guarantor (other than any Excluded Swap Obligations of such
Guarantor) which may arise under or in connection with this Agreement
(including, without limitation, Section 2) or any other Loan Document to which
such Guarantor is a party, in each case whether on account of guarantee
obligations, reimbursement obligations, fees, indemnities, costs, expenses or
otherwise (including, without limitation, all fees and disbursements of counsel
to the Administrative Agent or to the Lenders that are required to be paid by
such Guarantor pursuant to the terms of this Agreement or any other Loan
Document).

 

“Guarantors”: the collective reference to each of the signatories hereto and the
other entities that may become a party hereto as provided herein (in each case,
unless released pursuant to the terms of the Loan Documents).

 

“Lender Swap Agreements”: all Swap Agreements in respect of interest rates,
currency exchange rates or commodity prices entered into by the Borrower with
any Person that is a Lender or an affiliate of a Lender at the time such Person
enters into any such Swap Agreement.

 

2 

 

“Obligations”: in the case of each Guarantor, its Guarantor Obligations.

 

“Qualified Keepwell Provider” means in respect of any Swap Obligation, each Loan
Party that, at the time the relevant guarantee (or grant of the relevant
security interest, as applicable) becomes effective with respect to such Swap
Obligation, has total assets exceeding $10,000,000 or otherwise constitutes an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another person to qualify as an
“eligible contract participant” with respect to such Swap Obligation at such
time by entering into a keepwell pursuant to section 1a(18)(A)(v)(II) of the
Commodity Exchange Act.

 

“Swap Agreement”: any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions.

 

“Swap Obligation” of a Person means any obligation of such Person to pay or
perform under any Swap Agreement.

 

1.02     Other Definitional Provisions. (a) The words “hereof,” “herein”,
“hereto” and “hereunder” and words of similar import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement, and Section and Schedule references are to this Agreement unless
otherwise specified.

 

(b)       The meanings given to terms defined herein shall be equally applicable
to both the singular and plural forms of such terms.

 

SECTION 2

GUARANTEE

 

2.01     Guarantee. (b) Subject to the provisions of Section 2.1(b), each of the
Guarantors hereby, jointly and severally, unconditionally and irrevocably,
guarantees to the Administrative Agent, for the ratable benefit of the Lenders
and their respective successors, indorsees, transferees and assigns, the prompt
and complete payment and performance by the Borrower when due (whether at the
stated maturity, by acceleration or otherwise) of the Borrower Obligations
(other than, with respect to any Guarantor, any Excluded Swap Obligations of
such Guarantor).

 

(b)       Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Loan Documents in its capacity as Guarantor shall in no event exceed the
amount which can be guaranteed by such Guarantor under applicable federal and
state laws relating to the insolvency of debtors (after giving effect to the
right of contribution established in Section 2.2).

 

(c)       Each Guarantor agrees that the Borrower Obligations may at any time
and from time to time exceed the amount of the liability of such Guarantor
hereunder without impairing the guarantee contained in this Section 2 or
affecting the rights and remedies of the Administrative Agent or any Lender
hereunder.

 

3 

 

(d)       The guarantee contained in this Section 2 shall remain in full force
and effect until all the Borrower Obligations and the obligations of each
Guarantor under the guarantee contained in this Section 2 shall have been
satisfied by payment in full (other than contingent indemnification and expense
reimbursement obligations), no Letter of Credit shall be outstanding (unless
such Letter of Credit shall have been cash collateralized in accordance with the
terms of the Credit Agreement) and the Revolving Commitments shall be
terminated, notwithstanding that from time to time during the term of the Credit
Agreement the Borrower may be free from the Borrower Obligations.

 

(e)       No payment made by the Borrower, any of the Guarantors, any other
guarantor or any other Person or received or collected by the Administrative
Agent or any Lender from the Borrower, any of the Guarantors, any other
guarantor or any other Person by virtue of any action or proceeding or any
set-off or appropriation or application at any time or from time to time in
reduction of or in payment of the Borrower Obligations shall be deemed to
modify, reduce, release or otherwise affect the liability of any Guarantor
hereunder which shall, notwithstanding any such payment (other than any payment
made by such Guarantor in respect of the Borrower Obligations or any payment
received or collected from such Guarantor in respect of the Borrower
Obligations), remain liable for the Borrower Obligations up to the maximum
liability of such Guarantor hereunder until the Borrower Obligations (other than
contingent indemnification and expense reimbursement obligations) are paid in
full, no Letter of Credit shall be outstanding (unless such Letter of Credit
shall have been cash collateralized in accordance with the terms of the Credit
Agreement) and the Revolving Commitments are terminated.

 

2.02     Right of Contribution. Each Guarantor hereby agrees that to the extent
that a Guarantor shall have paid more than its proportionate share of any
payment made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder which has not paid
its proportionate share of such payment. For purposes of this Section 2.2,
“proportionate share” means, as to any Guarantor a fraction the numerator of
which shall be the net worth of such Guarantor and the denominator of which
shall be the aggregate net worth of all Guarantors. Each Guarantor’s right of
contribution shall be subject to the terms and conditions of Section 2.3. The
provisions of this Section 2.2 shall in no respect limit the obligations and
liabilities of any Guarantor to the Administrative Agent and the Lenders, and
each Guarantor shall remain liable to the Administrative Agent and the Lenders
for the full amount guaranteed by such Guarantor hereunder.

 

2.03     No Subrogation. Notwithstanding any payment made by any Guarantor
hereunder or any set-off or application of funds of any Guarantor by the
Administrative Agent or any Lender, no Guarantor shall be entitled to be
subrogated to any of the rights of the Administrative Agent or any Lender
against the Borrower or any Guarantor or any collateral security or guarantee or
right of offset held by the Administrative Agent or any Lender for the payment
of the Borrower Obligations, nor shall any Guarantor seek or be entitled to seek
any contribution or reimbursement from the Borrower or any other Guarantor in
respect of payments made by such Guarantor hereunder, until all amounts owing to
the Administrative Agent and the Lenders by the Borrower on account of the
Borrower Obligations (other than contingent indemnification and expense
reimbursement obligations) are paid in full, no Letter of Credit shall be
outstanding (unless such Letter of Credit shall have been cash collateralized in
accordance with the terms of the Credit Agreement) and the Revolving Commitments
are terminated. If any amount shall be paid to any Guarantor on account of such
subrogation rights at any time when all of the Borrower Obligations (other than
contingent indemnification and expense reimbursement obligations) shall not have
been paid in full, such amount shall be held by such Guarantor in trust for the
Administrative Agent and the Lenders, segregated from other funds of such
Guarantor,

 

4 

 

and shall, forthwith upon receipt by such Guarantor, be turned over to the
Administrative Agent in the exact form received by such Guarantor (duly indorsed
by such Guarantor to the Administrative Agent, if required), to be applied
against the Borrower Obligations, whether matured or unmatured, in such order as
the Administrative Agent may determine.

 

2.04     Amendments, etc. with respect to the Borrower Obligations. Each
Guarantor shall remain obligated hereunder notwithstanding that, without any
reservation of rights against any Guarantor and without notice to or further
assent by any Guarantor, any demand for payment of any of the Borrower
Obligations made by the Administrative Agent or any Lender may be rescinded by
the Administrative Agent or such Lender and any of the Borrower Obligations
continued, and the Borrower Obligations, or the liability of any other Person
upon or for any part thereof, or any collateral security or guarantee therefor
or right of offset with respect thereto, may, from time to time, in whole or in
part, be renewed, extended, amended, modified, accelerated, compromised, waived,
surrendered or released by the Administrative Agent or any Lender, and the
Credit Agreement and the other Loan Documents and any other documents executed
and delivered in connection therewith may be amended, modified, supplemented or
terminated, in whole or in part, as the Administrative Agent (or the Required
Lenders or all Lenders, as the case may be) may deem advisable from time to
time, and any collateral security, guarantee or right of offset at any time held
by the Administrative Agent or any Lender for the payment of the Borrower
Obligations may be sold, exchanged, waived, surrendered or released. Neither the
Administrative Agent nor any Lender shall have any obligation to protect,
secure, perfect or insure any Lien at any time held by it as security for the
Borrower Obligations or for the guarantee contained in this Section 2 or any
property subject thereto.

 

2.05     Guarantee Absolute and Unconditional. Each Guarantor waives any and all
notice of the creation, renewal, extension or accrual of any of the Borrower
Obligations and notice of or proof of reliance by the Administrative Agent or
any Lender upon the guarantee contained in this Section 2 or acceptance of the
guarantee contained in this Section 2; the Borrower Obligations, and any of
them, shall conclusively be deemed to have been created, contracted or incurred,
or renewed, extended, amended or waived, in reliance upon the guarantee
contained in this Section 2; and all dealings between the Borrower and any of
the Guarantors, on the one hand, and the Administrative Agent and the Lenders,
on the other hand, likewise shall be conclusively presumed to have been had or
consummated in reliance upon the guarantee contained in this Section 2. Each
Guarantor waives diligence, presentment, protest, demand for payment and notice
of default or nonpayment to or upon the Borrower or any of the Guarantors with
respect to the Borrower Obligations. Each Guarantor understands and agrees that
the guarantee contained in this Section 2 shall be construed as a continuing,
absolute and unconditional guarantee of payment without regard to (a) the
validity or enforceability of the Credit Agreement or any other Loan Document,
any of the Borrower Obligations or any collateral security therefor or guarantee
or right of offset with respect thereto at any time or from time to time held by
the Administrative Agent or any Lender, (b) any defense, set-off or counterclaim
(other than a defense of payment or performance) which may at any time be
available to or be asserted by the Borrower or any other Person against the
Administrative Agent or any Lender, or (c) any other circumstance whatsoever
(with or without notice to or knowledge of the Borrower or such Guarantor) which
constitutes, or might be construed to constitute, an equitable or legal
discharge of the Borrower for the Borrower Obligations, or of such Guarantor
under the guarantee contained in this Section 2, in bankruptcy or in any other
instance. When making any demand hereunder or otherwise pursuing its rights and
remedies hereunder against any Guarantor, the Administrative Agent or any Lender
may, but shall be under no obligation to, make a similar demand on or otherwise
pursue such rights and remedies as it may have against the Borrower,

 

5 

 

any other Guarantor or any other Person or against any collateral security or
guarantee for the Borrower Obligations or any right of offset with respect
thereto, and any failure by the Administrative Agent or any Lender to make any
such demand, to pursue such other rights or remedies or to collect any payments
from the Borrower, any other Guarantor or any other Person or to realize upon
any such collateral security or guarantee or to exercise any such right of
offset, or any release of the Borrower, any other Guarantor or any other Person
or any such collateral security, guarantee or right of offset, shall not relieve
any Guarantor of any obligation or liability hereunder, and shall not impair or
affect the rights and remedies, whether express, implied or available as a
matter of law, of the Administrative Agent or any Lender against any Guarantor.
For the purposes hereof “demand” shall include the commencement and continuance
of any legal proceedings.

 

2.06     Reinstatement. The guarantee contained in this Section 2 shall continue
to be effective, or be reinstated, as the case may be, if at any time payment,
or any part thereof, of any of the Borrower Obligations is rescinded or must
otherwise be restored or returned by the Administrative Agent or any Lender upon
the insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Borrower or any Guarantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, the
Borrower or any Guarantor or any substantial part of its property, or otherwise,
all as though such payments had not been made.

 

2.07     Payments. Each Guarantor hereby guarantees that payments hereunder will
be paid to the Administrative Agent without set-off or counterclaim in the
currency otherwise required pursuant to the terms of the Credit Agreement at the
Administrative Agent’s Office.

 

2.08     Keepwell. Each Qualified Keepwell Provider hereby jointly and severally
absolutely, unconditionally, and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Loan Party to
honor all of its obligations under this guarantee in respect of any Swap
Obligation (provided, however, that each Qualified Keepwell Provider shall only
be liable under this Section 2.8 for the maximum amount of such liability that
can be hereby incurred without rendering its obligations under this Section 2.8,
or otherwise under this guarantee, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each Qualified Keepwell Provider under this Section 2.8 shall
remain in full force and effect until all the Borrower Obligations and the
obligations of each Guarantor under the guarantee contained in this Section 2
shall have been satisfied by payment in full, no Letter of Credit shall be
outstanding (unless such Letter of Credit shall have been cash collateralized in
accordance with the terms of the Credit Agreement) and the Revolving Commitments
shall be terminated. Each Qualified Keepwell Provider intends that this Section
2.8 constitute, and this Section 2.8 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Loan Party for all
purposes of section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

SECTION 3

MISCELLANEOUS

 

3.01     Amendments in Writing. None of the terms or provisions of this
Agreement may be waived, amended, supplemented or otherwise modified except in
accordance with Section 10.01 of the Credit Agreement.

 

6 

 

3.02     Notices. All notices, requests and demands to or upon the
Administrative Agent or any Guarantor hereunder shall be effected in the manner
provided for in Section 10.02 of the Credit Agreement; provided that any such
notice, request or demand to or upon any Guarantor shall be addressed to such
Guarantor at its notice address set forth on Schedule 1.

 

3.03     No Waiver by Course of Conduct; Cumulative Remedies. Neither the
Administrative Agent nor any Lender shall by any act (except by a written
instrument pursuant to Section 3.1), delay, indulgence, omission or otherwise be
deemed to have waived any right or remedy hereunder or to have acquiesced in any
Default or Event of Default. No failure to exercise, nor any delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
power or privilege hereunder shall operate as a waiver thereof. No single or
partial exercise of any right, power or privilege hereunder shall preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. A waiver by the Administrative Agent or any Lender of any right or
remedy hereunder on any one occasion shall not be construed as a bar to any
right or remedy which the Administrative Agent or such Lender would otherwise
have on any future occasion. The rights and remedies herein provided are
cumulative, may be exercised singly or concurrently and are not exclusive of any
other rights or remedies provided by law.

 

3.04     Enforcement Expenses; Indemnification. (a) Each Guarantor agrees to pay
or reimburse each Lender and the Administrative Agent for all its costs and
expenses incurred in collecting against such Guarantor under the guarantee
contained in Section 2 or otherwise enforcing or preserving any rights under
this Agreement and the other Loan Documents to which such Guarantor is a party,
but solely to the extent such costs and expenses would be reimbursable by the
Borrower pursuant to Section 10.03 of the Credit Agreement.

 

(b)       Each Guarantor agrees to pay, and to save the Administrative Agent and
the Lenders harmless from, any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever with respect to the execution, delivery,
enforcement, performance and administration of this Agreement to the extent the
Borrower would be required to do so pursuant to Section 10.03 of the Credit
Agreement.

 

(c)       The agreements in this Section 3.4 shall survive repayment of the
Obligations and all other amounts payable under the Credit Agreement and the
other Loan Documents.

 

3.05     Successors and Assigns. This Agreement shall be binding upon the
successors and assigns of each Guarantor and shall inure to the benefit of the
Administrative Agent and the Lenders and their successors and assigns; provided
that no Guarantor may assign, transfer or delegate any of its rights or
obligations under this Agreement (except pursuant to a merger, consolidation or
similar transaction permitted by the Credit Agreement) without the prior written
consent of the Administrative Agent.

 

3.06     Set-Off. Each Guarantor hereby irrevocably authorizes the
Administrative Agent and each Lender at any time and from time to time while an
Event of Default shall have occurred and be continuing, without notice to such
Guarantor or any other Guarantor, any such notice being expressly waived by each
Guarantor, to set-off and appropriate and apply any and all deposits (general or
special, time or demand, provisional or final), in any currency, and any other
credits, indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by the

 

7 

 

Administrative Agent or such Lender to or for the credit or the account of such
Guarantor, or any part thereof in such amounts as the Administrative Agent or
such Lender may elect, against and on account of the obligations and liabilities
of such Guarantor to the Administrative Agent or such Lender hereunder and
claims of every nature and description of the Administrative Agent or such
Lender against such Guarantor, in any currency, whether arising hereunder, under
the Credit Agreement, any other Loan Document or otherwise, as the
Administrative Agent or such Lender may elect, whether or not the Administrative
Agent or any Lender has made any demand for payment and although such
obligations, liabilities and claims may be contingent or unmatured; provided,
that to the extent prohibited by applicable law as described in the definition
of “Excluded Swap Obligation”, no amounts received from, or set off with respect
to, any Guarantor shall be applied to any Excluded Swap Obligations of such
Guarantor. The Administrative Agent and each Lender shall notify such Guarantor
promptly of any such set-off and the application made by the Administrative
Agent or such Lender of the proceeds thereof, provided that the failure to give
such notice shall not affect the validity of such set-off and application. The
rights of the Administrative Agent and each Lender under this Section 3.6 are in
addition to other rights and remedies (including, without limitation, other
rights of set-off) which the Administrative Agent or such Lender may have.

 

3.07     Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts (including in
“.pdf” form), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.

 

3.08     Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

3.09     Section Headings. The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

 

3.10     Integration. This Agreement and the other Loan Documents represent the
agreement of the Guarantors, the Administrative Agent and the Lenders with
respect to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent or any
Lender relative to subject matter hereof and thereof not expressly set forth or
referred to herein or in the other Loan Documents.

 

3.11     GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

3.12     Submission To Jurisdiction; Waivers. Each Guarantor hereby irrevocably
and unconditionally:

 

(a)       submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party
to the exclusive general jurisdiction of the courts of the State of New York
sitting in the Borough of Manhattan in the City of New York, the courts of the
United States for the Southern District of New York, and appellate courts from
any thereof;

 

8 

 

(b)       agrees that a final judgment in any such suit, action or proceeding
brought in any such court may be enforced in any other court to whose
jurisdiction the applicable party is or may be subject, by suit upon judgment;

 

(c)       consents that any such action or proceeding may only be brought in
such courts and waives any objection that it may now or hereafter have to the
venue of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

 

(d)       agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Guarantor at its
address referred to in Section 3.2 hereto or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

 

(e)       agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law; and

 

(f)       waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages; provided that
the waiver set forth in this clause (f) shall not affect any obligation of the
Borrower or any Guarantor under Section 3.4 of this Agreement.

 

3.13     Acknowledgements. Each Guarantor hereby acknowledges that:

 

(a)       it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents to which it is a party;

 

(b)       neither the Administrative Agent nor any Lender shall be deemed to be
in an advisory, fiduciary or agency relationship with any Guarantor or any of
their Affiliates or have a fiduciary or other implied duty to any Guarantor or
any of their Affiliates arising out of or in connection with this Agreement or
any of the other Loan Documents and the transactions contemplated hereby and
thereby, and the relationship between the Guarantors, on the one hand, and the
Administrative Agent and Lenders, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor; and

 

(c)       no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Guarantors and the Lenders.

 

3.14     Additional Guarantors. Each Subsidiary of the Borrower that executes
and delivers an Assumption Agreement in the form of Annex 1 hereto shall become
a Guarantor for all purposes of this Agreement, subject in all respects to the
provisions of Section 6.08 and 6.10 of the Credit Agreement, which govern the
release of Guarantors from this Agreement. If any Person shall be released as a
Guarantor pursuant to Section 6.08 or 6.10 of the Credit Agreement (as
applicable), such Person shall immediately and automatically, without need for
further action, cease to be a Guarantor hereunder and shall be, and shall be
deemed to be, released from all obligations under and in respect of this
Agreement. In connection with the release of any Person as a Guarantor, the
Administrative Agent agrees, and the Lenders authorize the

 

9 

 

Administrative Agent, to execute and deliver documents reasonably requested to
evidence such release.

 

3.15     WAIVER OF JURY TRIAL. EACH GUARANTOR HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

10 

 

IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee Agreement
to be duly executed and delivered as of the date first above written.

 

COMCAST CABLE COMMUNICATIONS, LLC

 

By:     Name:   Title:

 


NBCUNIVERSAL MEDIA, LLC

 

By:     Name:   Title:

 

 

 



[Signature Page – Guarantee Agreement]

 



 

 

Accepted and agreed as of the date first written above:

JPMORGAN CHASE BANK, N.A.  



 

By:

      Name:     Title:  

 

 

[Signature Page – Guarantee Agreement]

 

 

 

Schedule 1

 

NOTICE ADDRESSES OF GUARANTORS

 

c/o Comcast Corporation
One Comcast Center
Philadelphia, PA 19103
Attn: General Counsel
Tel: (215) 286-1700
Fax: (215) 286-7794
Email: corporate_legal@comcast.com

 

 

 

Annex 1 to
Guarantee Agreement

 

ASSUMPTION AGREEMENT, dated as of ________________, 201_, made by
______________________________ (the “Additional Guarantor”), in favor of
JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”) for the banks and other financial institutions or
entities (the “Lenders”) parties to the Credit Agreement referred to below. All
capitalized terms not defined herein shall have the meaning ascribed to them in
such Credit Agreement.

 

W I T N E S S E T H:

 

WHEREAS, COMCAST CORPORATION (the “Borrower”), the Lenders and the
Administrative Agent are parties to that certain Credit Agreement, dated as of
May 26, 2016 (as amended, supplemented or otherwise modified from time to time,
the “Credit Agreement”);

 

WHEREAS, in connection with the Credit Agreement, the Borrower and certain of
its Affiliates (other than the Additional Guarantor) have entered into the
Guarantee Agreement, dated as of May 26, 2016 (as amended, supplemented or
otherwise modified from time to time, the “Guarantee Agreement”) in favor of the
Administrative Agent for the benefit of the Lenders; and

 

WHEREAS, the Additional Guarantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee Agreement;

 

NOW, THEREFORE, IT IS AGREED:

 

1.       Guarantee Agreement. By executing and delivering this Assumption
Agreement, the Additional Guarantor, as provided in Section 3.14 of the
Guarantee Agreement, hereby becomes a party to the Guarantee Agreement as a
Guarantor thereunder with the same force and effect as if originally named
therein as a Guarantor and, without limiting the generality of the foregoing,
hereby expressly assumes all obligations and liabilities of a Guarantor
thereunder. The information set forth in Annex 1-A hereto is hereby added to the
information set forth in Schedule 1 to the Guarantee Agreement.

 

2.       Governing Law. THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

 

 

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

[ADDITIONAL GUARANTOR]

 

 

By:     Name:   Title:


 

 

 

Annex 1-A to
Assumption Agreement

 

Supplement to Schedule 1

 

 

 

EXHIBIT B

 

FORM OF REQUEST FOR EXTENSION OF CREDIT

 

Date: ______________, 20__

 

To: JPMorgan Chase Bank, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Credit Agreement”; the terms defined therein being used herein as therein
defined) dated as of May 26, 2016, among Comcast Corporation, a Pennsylvania
corporation (“Borrower”), Lenders from time to time party thereto, JPMorgan
Chase Bank, N.A., as Administrative Agent, and the other agents party thereto.

 

The undersigned Responsible Officer hereby requests (select one):

 

[__] A Borrowing of Revolving Loans [__] A Conversion or Continuation of
Revolving Loans  

1.       On ___________________________ (a Business Day).

 

2.       Denominated in the following currency:1

 

In the amount of $___________________________.

 

Comprised of ____________________________________.[type of Loan requested]2

 

3.       For Eurodollar Rate Loans: with an Interest Period of ___ months4 (or
___ days, if for an Interest Period of less than one month).

 

The foregoing request complies with the requirements of Section 2 of the Credit
Agreement. If the requested Extension of Credit is a Borrowing of Loans, the
undersigned hereby certifies that the following statements will be true on the
date of the requested Extension of Credit:

 

(a)       The representations and warranties of Borrower contained in Section 5
(other than Sections 5.04(b) and 5.05) of the Credit Agreement are correct in
all material respects on and as of the date hereof as if made on and as of such
date, except to the extent any such representation and warranty specifically
relates to any earlier date, in which case such representation and warranty
shall have been true and correct in all material respects on and as of such
earlier date; and

 

(b) [(b) No Default or Event of Default exists or would result from the
requested Extension

 

 

__________________

 

1Must be Dollar or Alternative Currency.

 

2Loans denominated in Alternative Currency must be maintained as Eurodollar Rate
Loans.

 

3One, two, three, six, or if agreed to by each Lender, twelve months.

 



 

 

 

of Credit or the use thereof.]4

 

[(b)        No Major Event of Default shall have occurred and be continuing or
would result from the proposed Certain Funds Credit Extension to be made on such
date.]5

 

[(c)        The proceeds of the requested Certain Funds Credit Extension shall
be used solely for Certain Funds Purposes.]6

 

[Borrower may revoke this Request for Extension of Credit by notifying
Administrative Agent (which notice may be provided via e-mail).]7

 

[Remainder of page intentionally left blank]

 

 

 

__________________

 

4 Remove for Certain Funds Credit Extensions.

 

5   Include for Certain Funds Credit Extensions.

 

6  Include for Certain Funds Credit Extensions.

 

7  Include for Certain Funds Credit Extensions.

 



2

 

 



 





      COMCAST CORPORATION                                                      
          By:           Name:           Title:                

 



 

 



3

 

EXHIBIT C

 

FORM OF COMPLIANCE CERTIFICATE

 

Financial Statement Date: _____________, 20__

 

To: JPMorgan Chase Bank, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Credit Agreement”; the terms defined therein being used herein as therein
defined) dated as of May 26, 2016, among Comcast Corporation, a Pennsylvania
corporation (“Borrower”), Lenders from time to time party thereto, JPMorgan
Chase Bank, N.A., as Administrative Agent, and the other agents party thereto.

 

The undersigned Responsible Officer hereby certifies as of the date hereof that
he is the _____________ of Borrower, and that, as such, he is authorized to
execute and deliver this Certificate to Administrative Agent on behalf of
Borrower, and that:

 

[Use following for fiscal year-end financial statements]

 

1.       Attached hereto as Annex 1 are the year-end audited financial
statements of Borrower and its consolidated Subsidiaries required by Section
6.01(a) of the Credit Agreement for the fiscal year of Borrower ended as of the
above date, together with the report and opinion of independent certified public
accountants required by such section.

 

[Use following for fiscal quarter-end financial statements]

 

1.       Attached hereto as Annex 1 are the unaudited financial statements of
Borrower and its consolidated Subsidiaries required by Section 6.01(b) of the
Credit Agreement for the fiscal quarter of Borrower ended as of the above date.
Such financial statements fairly present in all material respects the financial
condition, results of operations and cash flows of Borrower and its consolidated
Subsidiaries in accordance with GAAP as at such date and for such periods,
subject only to pro forma adjustments and normal year-end audit adjustments.

 

2.       The undersigned has reviewed and is familiar with the terms of the
Credit Agreement and has made, or has caused to be made under his supervision, a
detailed review of the transactions and conditions (financial or otherwise) of
Borrower during the accounting period covered by the attached financial
statements.

 

3.       A review of the activities of Borrower during such fiscal period has
been made under my supervision with a view to determining whether during such
fiscal period Borrower performed and observed its Obligations under the Loan
Documents, and

 

[select one:]

 

[to the best knowledge of the undersigned during such fiscal period, Borrower
performed and observed each covenant and condition of the Loan Documents
applicable to it.]

 

—or—

 

 

 

[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default or Event of Default and its nature
and status:]

 

4.       The financial covenant analyses and information set forth on Annex 2
attached hereto are true and accurate. Such analyses and information set forth
the necessary adjustments to exclude the Indebtedness and EBITDA attributed to
Unrestricted Subsidiaries and give pro forma effect (in accordance with Section
1.07 of the Credit Agreement) to Material Acquisitions and Material Dispositions
made during the period covered thereby.

 

2

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
__________ __, 20__the date first written above.

 

 











 





      COMCAST CORPORATION                                     By:          
Name:           Title:                

3

 

ANNEX 1

 

FINANCIAL STATEMENTS OF BORROWER AND ITS SUBSIDIARIES

 

 

 

ANNEX 2

 

Set forth detailed calculations

 

 

 

EXHIBIT D

 

FORM OF ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into between the Assignor
named below (the “Assignor”) and the Assignee named below (the “Assignee”).
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent below (i) all of the Assignor’s rights and obligations in
its capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including any letters of credit, guarantees, and swingline loans included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

Notwithstanding anything to the contrary in this Assignment and Assumption, no
assignment or participation shall be permitted during the Certain Funds Period
without the written consent of Borrower and any such attempted assignment or
participation without such written consent of Borrower shall be null and void.

 

1.Assignor:______________________________

 

2.Assignee: ______________________________

 

3.Borrower(s): ______________________________

 

4.Administrative Agent: JPMorgan Chase Bank, N.A., as administrative agent under
the Credit Agreement

 

5.Credit Agreement: The Credit Agreement dated as of May 26, 2016 among Comcast
Corporation, the Lenders party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent, and the other agents party thereto

 

 

 

6.Assigned Interest:

 

-

 

Facility Assigned48 Aggregate Amount of Commitment/Loans for all Lenders Amount
of Commitment/Loans Assigned Percentage Assigned of Commitment/Loans59   $ $ %  
$ $ %   $ $ %

 

Effective Date: ______________, 20_--_ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

The Assignee agrees to deliver to the Administrative Agent a completed
administrative questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower, the Loan Parties and their Affiliates
or their respective securities) will be made available and who may receive such
information in accordance with the Assignee’s compliance procedures and
applicable laws, including Federal and state securities laws.

 

[Remainder of page intentionally left blank]

 

 

 

 

 

 

 

__________________

 

48 Fill in either “Revolving Commitment” or “Revolving Loans”.

 

59 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders.

 



 

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 





 



    ASSIGNOR               NAME OF ASSIGNOR               By:     Title:        

 

    ASSIGNEE               NAME OF ASSIGNEE               By:     Title:        

 

 



 



 

 

Consented to and Accepted:

 

JPMORGAN CHASE BANK, N.A., as



Administrative Agent

 

 

By_________________________________ 

Title:

 

 

 

Consented to:610

 

COMCAST CORPORATION, as Borrower

 

By________________________________



Title:

 

 

Consented to:711

 

[ ], as Issuing Lender

 

By________________________________



Title:

 

 

 

__________________





6 If10 Must be included for assignments on or prior to the Certain Funds
Termination Date (other than assignments by a Lender to any of its affiliates)
(see Section 10.04 of the Credit Agreement). After the Certain Funds Termination
Date, include if Borrower consent is required for under the terms of Section
10.04(b) of the Credit Agreement.

 

711 Add applicable Issuing Lenders.

 

 

 

 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

 

Credit Agreement dated as of May 26, 2016 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”) among Comcast Corporation, a
Pennsylvania corporation (“Borrower”), the several banks and other financial
institutions or entities from time to time parties thereto, and JPMorgan Chase
Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”), and the other agents party thereto.

 

STANDARD TERMS AND CONDITIONS FOR



ASSIGNMENT AND ASSUMPTION

 

1. Representations and Warranties.

 

1.1 Assignor. Assignor (a) represents and warrants that (i) it is the legal and
beneficial owner of the Assigned Interest, (ii) the Assigned Interest is free
and clear of any lien, encumbrance or other adverse claim and (iii) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and (b) assumes no responsibility with respect to (i) any statements,
warranties or representations made in or in connection with the Credit Agreement
or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
collateral thereunder, (iii) the financial condition of Borrower, any of its
respective Subsidiaries or Affiliates or any other Person obligated in respect
of any Loan Document or (iv) the performance or observance by Borrower, any of
its respective Subsidiaries or Affiliates or any other Person of any of their
respective obligations under any Loan Document.

 

1.2. Assignee. Assignee (a) represents and warrants that (i) it has full power
and authority, and has taken all action necessary, to execute and deliver this
Assignment and Assumption and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender
(including that it be an Eligible Assignee and that it otherwise satisfy the
requirements set forth in Section 10.04(b) of the Credit Agreement), (iii) it is
capable of extending credit in all Alternative Currencies provided for under the
Credit Agreement, (iv) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement as a Lender thereunder and, to the extent
of the Assigned Interest, shall have the obligations of a Lender thereunder, (v)
it has received a copy of the Credit Agreement, together with copies of the most
recent financial statements delivered pursuant to Section 6.01 thereof, and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent, any
Issuing Lender or any other Lender and (vi) if it is a foreign Lender, attached
to the Assignment and Assumption is any documentation required to be delivered
by it pursuant to the terms of the Credit Agreement (including, without
limitation, Section 10.20), duly completed and executed by the Assignee and (b)
agrees that (i) it will, independently and without reliance on the
Administrative Agent, any Issuing Lender, the Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents and (ii) it will perform in accordance with their terms
all of the obligations which by the terms of the Loan Documents are required to
be performed by it as a Lender.

 

 

 

2. Payments. From and after the Effective Date, Administrative Agent shall make
all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to Assignor for amounts which have
accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

 

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
email or telecopy shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption. This Assignment and Assumption
shall be governed by, and construed in accordance with, the law of the State of
New York.

 

 

 

EXHIBIT E-1

 

FORM OF



NEW LENDER SUPPLEMENT

 

Reference is made to the Credit Agreement dated as of May 26, 2016 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
among Comcast Corporation, a Pennsylvania corporation (the “Borrower”), the
several banks and other financial institutions or entities from time to time
party thereto, JPMorgan Chase Bank, N.A., as Administrative Agent and the other
agents party thereto. Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.

 

The New Lender identified on Schedule l hereto (the “New Lender”), the
Administrative Agent and the Borrower agree as follows:

 

The New Lender hereby irrevocably makes a Revolving Commitment to the Borrower
in the amount set forth on Schedule 1 hereto (the “New Commitment”) pursuant to
Section 2.01(b) of the Credit Agreement. From and after the Effective Date (as
defined below), the New Lender will be a Lender under the Credit Agreement with
respect to the New Commitment.

 

Each of the Administrative Agent and the Issuing Lenders (a) makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with the
Credit Agreement or with respect to the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Credit Agreement; and
(b) makes no representation or warranty and assumes no responsibility with
respect to the financial condition of the Borrower, any of its Subsidiaries or
any other obligor or the performance or observance by the Borrower, any of its
Subsidiaries or any other obligor of any of their respective obligations under
the Credit Agreement or any other instrument or document furnished pursuant
hereto or thereto.

 

The New Lender (a) represents and warrants that it is legally authorized to
enter into this New Lender Supplement; (b) confirms that it has received a copy
of the Credit Agreement, together with copies of the most recent financial
statements delivered pursuant to Section 6.01 of the Credit Agreement and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this New Lender Supplement; (c)
agrees that it will, independently and without reliance upon the Administrative
Agent, any Issuing Lender or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement or
any other instrument or document furnished pursuant hereto or thereto; (d)
appoints and authorizes the Administrative Agent to take such action as agent on
its behalf and to exercise such powers and discretion under the Credit Agreement
or any other instrument or document furnished pursuant hereto or thereto as are
delegated to the Administrative Agent by the terms thereof, together with such
powers as are incidental thereto; and (e) agrees that it will be bound by the
provisions of the Credit Agreement and will perform in accordance with its terms
all the obligations which by the terms of the Credit Agreement are required to
be performed by it as a Lender (including the obligation to lend in any
Alternative Currency).

 

The effective date of this New Lender Supplement shall be the Effective Date of
the New Commitment described in Schedule 1 hereto (the “Effective Date”).
Following the execution of this New Lender Supplement by each of the New Lender
and the Borrower, it will be delivered to the Administrative Agent for
acceptance and recording by it pursuant to the Credit Agreement, effective as of
the Effective Date (which shall not, unless otherwise agreed to by the
Administrative Agent, be earlier than five Business Days after the date of such
acceptance and recording by the Administrative Agent).

 

Upon such acceptance and recording, from and after the Effective Date, the
Administrative Agent shall make all payments in respect of the New Commitment
(including payments of

 

 

 

principal, interest, fees and other amounts) to the New Lender for amounts which
have accrued on and subsequent to the Effective Date.

 

From and after the Effective Date, the New Lender shall be a party to the Credit
Agreement and, to the extent provided in this New Lender Supplement, have the
rights and obligations of a Lender thereunder and shall be bound by the
provisions thereof.

 

This New Lender Supplement shall be governed by and construed and interpreted in
accordance with the laws of the State of New York.

 

IN WITNESS WHEREOF, the parties hereto have caused this New Lender Supplement to
be executed as of ________ ___, 20__ by their respective duly authorized
officers on Schedule 1 hereto.

 

[Remainder of page intentionally left blank. Schedule 1 to follow.]

 

 

 

Schedule 1
to New Lender Supplement

 

Name of New Lender:

 

Effective Date of New Commitment:

 

Principal Amount of New Commitment: $

 

 

 

[NAME OF NEW LENDER]

 

By: _______________________________



Name:



Title:

 

 

COMCAST CORPORATION



as Borrower

 

By: _______________________________



Name:



Title:

 

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent



 

 

By: _______________________________
Name:
Title:

 

 

[_________________________],
as an Issuing Lender812

 

By: _______________________________
Name:
Title:

 

 

 

__________________



812 Each Issuing Lender at the applicable time to be inserted.

 





 

 



 

EXHIBIT E-2

 

Form of

 

Increased Revolving Commitment Activation Notice

 

Reference is made to the Credit Agreement, dated as of May 26, 2016 (as amended,
supplemented or modified from time to time, the “Credit Agreement”) among
Comcast Corporation, a Pennsylvania corporation (the “Borrower”), the several
banks and other financial institutions or entities from time to time party
thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, and the other
agents party thereto. Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.

 

The Increasing Lender identified on Schedule l hereto (the “Increasing Lender”),
the Administrative Agent and the Borrower agree as follows:

 

The Increasing Lender hereby irrevocably increases its Revolving Commitment to
the Borrower by the amount set forth on Schedule 1 hereto under the heading
“Principal Amount of Increased Revolving Commitment” (the “Increased Revolving
Commitment”) pursuant to Section 2.01(b) of the Credit Agreement. From and after
the Effective Date (as defined below), the Increasing Lender will be a Lender
under the Credit Agreement with respect to the Increased Revolving Commitment as
well as its existing Revolving Commitment under the Credit Agreement.

 

Each of the Administrative Agent and the Issuing Lenders (a) makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with the
Credit Agreement or with respect to the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Credit Agreement; and
(b) makes no representation or warranty and assumes no responsibility with
respect to the financial condition of the Borrower, any of its Subsidiaries or
any other obligor or the performance or observance by the Borrower, any of its
Subsidiaries or any other obligor of any of their respective obligations under
the Credit Agreement or any other instrument or document furnished pursuant
hereto or thereto.

 

The Increasing Lender (a) represents and warrants that it is legally authorized
to enter into this Increased Revolving Commitment Activation Notice; (b)
confirms that it has received a copy of the Credit Agreement, together with
copies of the most recent financial statements delivered pursuant to Section
6.01 of the Credit Agreement and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Increased Revolving Commitment Activation Notice; (c) agrees that it will,
independently and without reliance upon the Administrative Agent, any Issuing
Lender or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Credit Agreement or any other instrument
or document furnished pursuant hereto or thereto; (d) appoints and authorizes
the Administrative Agent to take such action as agent on its behalf and to
exercise such powers and discretion under the Credit Agreement or any other
instrument or document furnished pursuant hereto or thereto as are delegated to
the Administrative Agent by the terms thereof, together with such powers as are
incidental thereto; and (e) agrees that it will be bound by the provisions of
the Credit Agreement and will perform in accordance with its terms all the
obligations which by the terms of the Credit Agreement are required to be
performed by it as a Lender.

 

The effective date of this Increased Revolving Commitment Activation Notice
shall be the increased revolving commitment closing date set forth Schedule 1
hereto (the “Increased Revolving Commitment Closing Date”). Following the
execution of this Increased Revolving Commitment Activation Notice by each of
the Increasing Lender and the Borrower, it will be delivered to the
Administrative Agent for acceptance and recording by it pursuant to the Credit
Agreement, effective as of the Increased Revolving Commitment Closing Date
(which shall not, unless otherwise agreed to by the

 

 

 

Administrative Agent, be earlier than five Business Days after the date of such
acceptance and recording by the Administrative Agent).

 

Upon such acceptance and recording, from and after the Effective Date, the
Administrative Agent shall make all payments in respect of the Increased
Revolving Commitment (including payments of principal, interest, fees and other
amounts) to the Increasing Lender for amounts which have accrued on and
subsequent to the Effective Date.

 

This Increased Revolving Commitment Activation Notice shall be governed by and
construed and interpreted in accordance with the laws of the State of New York.

 

IN WITNESS WHEREOF, the parties hereto have caused this Commitment Increase
Supplement to be executed as of ________ ___, 20__ by their respective duly
authorized officers on Schedule 1 hereto.

 

[Remainder of page intentionally left blank. Schedule 1 to follow.]

 

 

 



EXHIBIT F-1

 



 

Schedule 1
to Increased Revolving Commitment Activation Notice

 

Name of Increasing Lender:

 

Increased Revolving Commitment Closing Date:

 

Principal
Amount of
Increased Revolving Commitment:

 

Total Amount of Revolving Commitment
of Increasing Lender
(including Increased Revolving Commitment): $_____________________
$_____________________    

[NAME OF INCREASING LENDER]

 

By: _________________________
Name:
Title:

 

 

COMCAST CORPORATION

 

By: _________________________
Name:
Title:

 

 

Accepted:

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent

 

By: : _________________________



Name:

Title:

 

[_________________________],
as an Issuing Lender913

 

By: _______________________________
Name:
Title:

 

 

 

 

 

__________________



913 Each Issuing Lender at the applicable time to be inserted.

 





 

 

 

 

 

EXHIBIT F-1

 

FORM OF

 

U.S. TAX COMPLIANCE CERTIFICATE

 

(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to that certain Credit Agreement (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Credit Agreement”; the terms defined therein being used herein as therein
defined) dated as of May 26, 2016, among Comcast Corporation, a Pennsylvania
corporation (“Borrower”), Lenders from time to time party thereto, JPMorgan
Chase Bank, N.A., as Administrative Agent and the other agents party thereto.

 

Pursuant to the provisions of Section 10.20 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to the Borrower as described
in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent, and (2) the undersigned shall have at
all times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 



[NAME OF LENDER]

 

By: _______________________________



Name:



Title:

 

 



Date: ________ __, 2016

 

 

 



EXHIBIT F-2

 



 

FORM OF

 

U.S. TAX COMPLIANCE CERTIFICATE

 

(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to that certain Credit Agreement (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Credit Agreement”; the terms defined therein being used herein as therein
defined) dated as of May 26, 2016, among Comcast Corporation, a Pennsylvania
corporation (“Borrower”), Lenders from time to time party thereto, JPMorgan
Chase Bank, N.A., as Administrative Agent and the other agents party thereto.

 

Pursuant to the provisions of Section 10.20 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender in
writing, and (2) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 





[NAME OF PARTICIPANT]

 

By: _______________________________



Name:



Title:



 



 

Date: ________ __, 2016

 

 

 



EXHIBIT F-3

 



 

FORM OF

 

U.S. TAX COMPLIANCE CERTIFICATE



(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to that certain Credit Agreement (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Credit Agreement”; the terms defined therein being used herein as therein
defined) dated as of May 26, 2016, among Comcast Corporation, a Pennsylvania
corporation (“Borrower”), Lenders from time to time party thereto, JPMorgan
Chase Bank, N.A., as Administrative Agent and the other agents party thereto.

 

Pursuant to the provisions of Section 10.20 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or W-8BEN-E
or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or W-8BEN-E from
each of such partner's/member's beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Lender and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 



[NAME OF PARTICIPANT]   By:     Name:     Title:  

 

Date: ________ __, 2016

 

 

 

EXHIBIT F-3

 

FORM OF

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to that certain Credit Agreement (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Credit Agreement”; the terms defined therein being used herein as therein
defined) dated as of May 26, 2016, among Comcast Corporation, a Pennsylvania
corporation (“Borrower”), Lenders from time to time party thereto, JPMorgan
Chase Bank, N.A., as Administrative Agent and the other agents party thereto.

 

Pursuant to the provisions of Section 10.20 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or W-8BEN-E from each of such partner's/member's beneficial owners that
is claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the
Administrative Agent, and (2) the undersigned shall have at all times furnished
the Borrower and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]   By:     Name:     Title:  

 

Date: ________ __, 2016

 

 

 

Schedule A

 

Asset Monetization Transactions

 

Description:

 

1.CENTAUR FUNDING CORP (Vodaphone Preferred)

 

 

 

Schedule 2.01

 

Revolving Commitments as of the Effective Date

 

Institution Revolving Commitment JPMorgan Chase Bank, N.A. $486,000,000
Citibank, N.A. $486,000,000 Morgan Stanley Bank, N.A. $243,000,000 MUFG Bank,
Ltd. (f/k/a The Bank of Tokyo-Mitsubishi UFJ, Ltd.) $243,000,000 Wells Fargo
Bank, National Association $486,000,000 Mizuho Bank, Ltd. $486,000,000 Bank of
America, N.A. $350,000,000 Barclays Bank PLC $350,000,000 BNP Paribas
$350,000,000 Credit Suisse AG, Cayman Islands Branch $350,000,000 Deutsche Bank
AG, New York Branch $350,000,000 Goldman Sachs Bank USA $350,000,000 Royal Bank
of Canada $350,000,000 Sumitomo Mitsui Banking Corporation $350,000,000 Toronto
Dominion (Texas) LLC $350,000,000 Commerzbank AG, New York Branch $225,000,000
DNB Capital LLC $225,000,000 PNC Bank, National Association $225,000,000 U.S.
Bank National Association $225,000,000 Industrial and Commercial Bank of China
Ltd., New York Branch $125,000,000 Societe Generale $125,000,000 The Bank of New
York Mellon $125,000,000 Bank of China, New York Branch $85,000,000 Agricultural
Bank of China Ltd., New York Branch $60,000,000

Total



$7,000,000,000

 

 

Schedule 2.03

 

Issuing Lender Commitments as of the Effective Date

 

Institution Letter of Credit
Commitment     JPMorgan Chase Bank, N.A. $100,000,000 Citibank, N.A.
$100,000,000 Wells Fargo Bank, National Association $100,000,000 Mizuho Bank,
Ltd. $100,000,000 MUFG Bank, Ltd. (f/k/a The Bank of Tokyo-Mitsubishi UFJ, Ltd.)
$50,000,000 Morgan Stanley Bank, N.A. $50,000,000     Total $500,000,000

 

 

Issuers of Existing Letters of Credit

 

Institution Amount as of the Effective Date     JPMorgan Chase Bank, N.A. $
247,107,533.21 The Bank of New York Mellon $ 9,470,143.74 Bank of America, N.A.
$ 4,537,000.00 Citibank, N.A. $ 4,424,238.00

 

 

Schedule 6.08

 

Unrestricted Subsidiaries

 

1.Comcast Holdings Corporation and its subsidiaries (except Comcast Cable
Communications, LLC and its subsidiaries)

 

2.Comcast Navy Holdings, LLC and its subsidiaries, including NBCUniversal
Enterprise, Inc.

 

3.NBCUniversal Enterprise, Inc. (f/k/a Navy Holdings, Inc.)

 

4.Comcast Contribution Holdings, LLC and its subsidiaries

 

5.Comcast Navy Contribution Holdings, LLC and its subsidiaries

 

a.NBCUniversal, LLC and its subsidiaries (except for NBCUniversal Media, LLC)

 

6.Comcast Navy Acquisition, LLC and its subsidiaries

 

7.Comcast CSA Holdings, LLC and its subsidiaries

 

8.NBCUniversal Asia, LLC and its subsidiaries (Universal Studios Japan)

 

9.Subsidiaries of Universal City Studios Productions LLLP that are solely and
specifically related to Comcast’s ownership and development of a theme park in
Beijing China and all of their current and future subsidiaries. Those entities
existing as of the date hereof are: (i) Universal Studios Recreation China
Planning Services LLC, (ii) Universal Beijing WFOE Holding LLC, (iii) Universal
Beijing Servicer Holding, LLC, (iv) Universal Beijing Development Services LLC,
(v) Universal Beijing Owner Holding LLC and (vi) Universal Beijing Services LLC

 

10.AWTV, LLC and its subsidiaries

 

Note: “subsidiaries” includes all current and future subsidiaries

 

 

 

Schedule 10.02

 

Addresses for Notices

 

If to Borrower, to:

 

Comcast Corporation
One Comcast Center
Philadelphia, PA 19103


Attention: General Counsel   Telephone: (215) 286-7564   Facsimile: (215)
286-7794   E-mail: corporate_legal@comcast.com  



 

If to Administrative Agent, to:

 

JPMorgan Chase Bank, N.A.



383 Madison Avenue



New York, NY 10179



Attention:           Donatus Anusionwu   Telephone: (212) 622-0531   Facsimile:
(212) 270-5127   E-mail: donatus.o.anusionwu@jpmorgan.com  



 



In the case of Loans denominated in Dollars, with a copy to:

 

JPMorgan Chase Bank, N.A.
Loan and Agency Services Group
500 Stanton Christiana Road, Ops 2, Floor 03
Newark, DE 19713-2107


Attention: Jessie Qian Jiang   Telephone: (302) 634-2426   Facsimile: (302)
634-3301   E-mail: qian.jiang@chase.com  



 

In the case of Loans denominated in a currency other than Dollars, with a copy
to:

 

J.P.Morgan Europe Limited



25 Bank Street, Canary Wharf



London E145JP



Attention: The Manager   Facsimile: +44 (207) 777-2360   Email:
loan_agency_london@jpmorgan.com  



 







 

 

 

If to Issuing Lenders, to:

 

JPMorgan Chase Bank, N.A.



383 Madison Avenue



New York, NY 10179





Attention: Donatus Anusionwu   Telephone: (212) 622-0531   Facsimile: (212)
270-5127   E-mail: donatus.o.anusionwu@jpmorgan.com  



 

With a copy to:

 

JPMorgan Chase Bank, N.A.
Loan and Agency Services Group
500 Stanton Christiana Road, Ops 2, Floor 03
Newark, DE 19713-2107


Attention: Jessie Qian Jiang   Telephone: (302) 634-2426   Facsimile: (302)
634-3301   E-mail: qian.jiang@chase.com  



 

Bank of America, N.A.



Bank of America Plaza



901 Main St., 64th Floor



Dallas, TX 75202





Attention: Diane Dycus   Telephone: (214) 209-0935   Facsimile: (214) 290-9468  
Email: diane.dycus@baml.com  



 

The Bank of New York Mellon



6023 Airport Road



Oriskany, NY 13424





Attention: Donald Rogers     Loan Administrator      Telephone: (315) 765-4317  
Facsimile: (315) 765-4822   Email: Donald.rogers@bnymellon.com  



 

 

 

The Bank of Tokyo-Mistubishi UFJ, Ltd.



International Operations Department (IOD)



MUFG Union Bank, N.A.



Harborside Financial Center, 500 Plaza III



Jersey City, NJ 07311





Attention: Antonina Bondi   Telephone: (201) 413-8823   Facsimile: (201)
521-2336   Email: abondi@us.mufg.jp; IOD_SBLC@us.mufg.jp  



 

Citibank, N.A.



388 Greenwich Street



New York, NY 10013





Attention: Denise Brown-Saddler   Telephone: (212) 816-8397   Facsimile: (646)
291-1750   Email: denise.brownsaddler@citi.com  



 

Mizuho Bank, Ltd.



1800 Plaza Ten



Harborside Financial Ctr.



Jersey City, NJ 07311





Attention: Jieyu Zhou; Ameye Joshi   Telephone: (201) 626-9448;  (201) 626-9181
  Facsimile: (201) 626-9941   Email: LAU_USCorp3@mizuhobus.com  



 

Morgan Stanley Bank, N.A.



Letter of Credit Department



1300 Thames Street



Thames Street Wharf, 4th Floor



Baltimore, MD 21231





Attention: Avnee Patel   Telephone: (443) 627-4555   Facsimile: (212) 507-5010  
Email: msb.loc@morganstanley.com  



 

Wells Fargo Bank, National Association



7711 Plantation Road – 1st Floor



R4058-010



Roanoke, VA 24019-3224



Attention: Shelley Tabor     Loan Administrative Manager   Telephone: (540)
759-3122   Facsimile: (866) 270-7214   Email: Shelley.tabor@wellsfargo.com  





 

 